





––––––––––––––––––––––––––––––––––––––––––––––––––––––––
––––––––––––––––––––––––––––––––––––––––––––––––––––––––


$132,000,000 CREDIT FACILITY
CREDIT AGREEMENT
Dated as of August 28, 2014
by and among
PMI HOLDINGS, INC.,
as the Borrower,
THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,
GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender and Swingline Lender, and as Agent for all Lenders,
CITIZENS BANK, N.A., as Documentation Agent,
WELLS FARGO BANK, N.A., as Syndication Agent,
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
as Lenders,
and
GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger
––––––––––––––––––––––––––––––––––––––––––––––––––––––––
––––––––––––––––––––––––––––––––––––––––––––––––––––––––






--------------------------------------------------------------------------------


TABLE OF CONTENTS
ARTICLE I THE CREDITS
2

1.1
Amounts and Terms of Commitments.    2

1.2
Notes.    10

1.3
Interest.    10

1.4
Tax Treatment.    11

1.5
Loan Accounts.    11

1.6
Procedure for Revolving Credit Borrowing.    12

1.7
Conversion and Continuation Elections.    13

1.8
Optional Prepayments and Reductions in Revolving Loan Commitments.    14

1.9
Mandatory Prepayments of Loans and Commitment Reductions.    16

1.10
Fees.    19

1.11
Payments by the Borrower.    21

1.12
Payments by the Lenders to Agent; Settlement.    22

ARTICLE II CONDITIONS PRECEDENT
26

2.1
Conditions of Initial Loans    26

2.2
Conditions to All Borrowings.    27

ARTICLE III REPRESENTATIONS AND WARRANTIES
27

3.1
Corporate Existence and Power    28

3.2
Corporate Authorization; No Contravention    28

3.3
Governmental Authorization    28

3.4
Binding Effect    29

3.5
Litigation    29

3.6
No Default    29

3.7
ERISA Compliance    29

3.8
Use of Proceeds; Margin Regulations    30

3.9
Title to Properties    30

3.10
Taxes    30

3.11
Financial Condition    30

3.12
Environmental Matters    31

3.13
Regulated Entities    32

3.14
Solvency    32

3.15
Labor Relations    32

3.16
Intellectual Property    32

3.17
Brokers’ Fees; Transaction Fees    32

3.18
Insurance    32

3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock    33

3.20
Jurisdiction of Organization; Chief Executive Office    33

3.21
Reserved.    33

3.22
Status of Holdings    33

3.23
Full Disclosure    33

3.24
Franchise Matters    33

3.25
Foreign Assets Control Regulations and Anti-Money Laundering    34


i

--------------------------------------------------------------------------------


3.26
Patriot Act    34

ARTICLE IV AFFIRMATIVE COVENANTS
35

4.1
Financial Statements    35

4.2
Certificates; Other Information    36

4.3
Notices    37

4.4
Preservation of Corporate Existence, Etc    38

4.5
Maintenance of Property    39

4.6
Insurance    39

4.7
Payment of Obligations    40

4.8
Compliance with Laws    41

4.9
Inspection of Property and Books and Records    41

4.10
Use of Proceeds    41

4.11
Cash Management Systems    41

4.12
Landlord Agreements    42

4.13
Further Assurances    42

4.14
Environmental Matters    43

4.15
Post-Closing Obligations    44

ARTICLE V NEGATIVE COVENANTS
44

5.1
Limitation on Liens    44

5.2
Disposition of Assets    46

5.3
Consolidations and Mergers    47

5.4
Loans and Investments    48

5.5
Limitation on Indebtedness    49

5.6
Transactions with Affiliates    51

5.7
Management Fees and Compensation    51

5.8
Use of Proceeds    52

5.9
Contingent Obligations    52

5.10
Compliance with ERISA    53

5.11
Restricted Payments    53

5.12
Change in Business    56

5.13
Change in Structure    57

5.14
Changes in Accounting, Name and Jurisdiction of Organization    57

5.15
Amendments to Subordinated Indebtedness    57

5.16
No Negative Pledges    57

5.17
OFAC; Patriot Act    57

5.18
Sale-Leasebacks    58

ARTICLE VI FINANCIAL COVENANTS
58

6.1
[Reserved]    58

6.2
Leverage Ratio    58

6.3
Interest Coverage Ratio    58

ARTICLE VII EVENTS OF DEFAULT
59

7.1
Event of Default    59

7.2
Remedies    61


ii

--------------------------------------------------------------------------------


7.3
Rights Not Exclusive    62

7.4
Cash Collateral for Letters of Credit    62

ARTICLE VIII AGENT
62

8.1
Appointment and Duties    62

8.2
Binding Effect    64

8.3
Use of Discretion    64

8.4
Delegation of Rights and Duties    65

8.5
Reliance and Liability    65

8.6
Agent Individually    66

8.7
Lender Credit Decision    66

8.8
Expenses; Indemnities; Withholding    67

8.9
Resignation of Agent or L/C Issuer    67

8.10
Release of Collateral or Guarantors    68

8.11
Additional Secured Parties    69

8.12
Documentation Agent and Syndication Agent    69

ARTICLE IX MISCELLANEOUS
70

9.1
Amendments and Waivers    70

9.2
Notices    72

9.3
Electronic Transmissions    73

9.4
No Waiver; Cumulative Remedies    74

9.5
Costs and Expenses    74

9.6
Indemnity    75

9.7
Marshaling; Payments Set Aside    76

9.8
Successors and Assigns    76

9.9
Assignments and Participations; Binding Effect    76

9.10
Non-Public Information; Confidentiality    81

9.11
Set-off; Sharing of Payments    83

9.12
Counterparts; Facsimile Signature    84

9.13
Severability    84

9.14
Captions    84

9.15
Independence of Provisions    84

9.16
Interpretation    85

9.17
No Third Parties Benefited    85

9.18
Governing Law and Jurisdiction    85

9.19
Waiver of Jury Trial    86

9.20
Entire Agreement; Release; Survival    86

9.21
Patriot Act    87

9.22
Replacement of Lender    87

9.23
Joint and Several    87

9.24
Creditor-Debtor Relationship    87

9.25
Keepwell    88

ARTICLE X TAXES, YIELD PROTECTION AND ILLEGALITY
88

10.1
Taxes    88

10.2
Illegality    91


iii

--------------------------------------------------------------------------------




10.3
Increased Costs and Reduction of Return    92

10.4
Funding Losses    93

10.5
Inability to Determine Rates    94

10.6
Reserves on LIBOR Rate Loans    94

10.7
Certificates of Lenders    94

ARTICLE XI DEFINITIONS
95

11.1
Defined Terms    95

11.2
Other Interpretive Provisions    122

11.3
Accounting Terms and Principles    123

11.4
Payments    123


iv

--------------------------------------------------------------------------------






SCHEDULES
Schedule 1.1(a)
Term Loan Commitments
Schedule 1.1(b)
Revolving Loan Commitments
Schedule 3.5
Litigation
Schedule 3.7
ERISA
Schedule 3.8
Margin Stock
Schedule 3.9
Real Estate
Schedule 3.15
Labor Relations
Schedule 3.17
Brokers’ and Transaction Fees
Schedule 3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Schedule 3.20
Jurisdiction of Organization; Chief Executive Office
Schedule 3.26
Franchise Matters
Schedule 4.15
Post-Closing Obligations
Schedule 5.1
Liens
Schedule 5.2
Permitted Store Dispositions
Schedule 5.4
Investments
Schedule 5.5
Indebtedness
Schedule 5.6
Transactions with Affiliates
Schedule 5.9
Contingent Obligations
Schedule 11.1
Fiscal Periods



EXHIBITS
Exhibit 1.1.(c)
Form of L/C Request
Exhibit 1.1(d)
Form of Swing Loan Request
Exhibit 1.7
Form of Notice of Conversion/Continuation
Exhibit 2.1
Closing Checklist
Exhibit 4.2(b)
Form of Compliance Certificate
Exhibit 9.9(g)(i)(B)
Form of Affiliated Lender Assignment and Assumption
Exhibit 11.1(a)
Form of Assignment
Exhibit 11.1(b)
Form of Notice of Borrowing
Exhibit 11.1(c)
Form of Revolving Note
Exhibit 11.1(d)
Form of Swingline Note
Exhibit 11.1(e)
Form of Term Note




v

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of August 28, 2014, by and among PMI Holdings, Inc., a Delaware
corporation (the “Borrower”), the other Persons party hereto that are designated
as a “Credit Party”, General Electric Capital Corporation, a Delaware
corporation (in its individual capacity, “GE Capital”), as Agent for the several
financial institutions from time to time party to this Agreement (collectively,
the “Lenders” and individually each a “Lender”) and for itself as a Lender
(including as Swingline Lender) and such Lenders.
W I T N E S S E T H:
WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility) and a term loan upon and subject to the terms and conditions
set forth in this Agreement to provide for working capital, capital expenditures
and other general corporate purposes of the Borrower and to (a) refinance Prior
Indebtedness, (b) fund directly or indirectly certain Acquisitions and/or
Investments and pay related fees and expenses and (c) fund certain fees and
expenses associated with the funding of the Loans on the Closing Date
(collectively, the “Transactions”);
WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property;
WHEREAS, Papa Murphy’s Intermediate, Inc., a Delaware corporation that directly
owns all of the Stock and Stock Equivalents of the Borrower (“Holdings”), is
willing to guaranty all of the Obligations and to pledge to Agent, for the
benefit of the Secured Parties, all of the Stock and Stock Equivalents of the
Borrower and substantially all of its other Property to secure the Obligations;
WHEREAS, subject to the terms hereof, each Domestic Subsidiary (other than
Disregarded Domestic Persons) of Holdings other than the Borrower is willing to
guaranty all of the Obligations of the Borrower and to grant to Agent, for the
benefit of the Secured Parties, a security interest in and lien upon
substantially all of its Property;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:



1

--------------------------------------------------------------------------------




ARTICLE I


THE CREDITS
1.1Amounts and Terms of Commitments.
(a)The Term Loans.
(i)Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Lender with a Term Loan Commitment severally and not jointly agrees to lend to
the Borrower on the Closing Date, the amount set forth opposite such Lender’s
name in Schedule 1.1(a) under the heading “Term Loan Commitment” (such amount
being referred to herein as such Lender’s “Term Loan Commitment”). Amounts
borrowed under this subsection 1.1(a)(i) are referred to as the “Term Loans.”
(ii)Amounts borrowed as the Term Loans which are repaid or prepaid may not be
reborrowed.
(b)The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
Loans to the Borrower (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the period beginning on the Closing Date through the
Final Availability Date, in an aggregate amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(b)
under the heading “Revolving Loan Commitments” (such amount as the same may be
reduced or increased from time to time in accordance with this Agreement, being
referred to herein as such Lender’s “Revolving Loan Commitment”); provided,
however, that, after giving effect to any Borrowing of Revolving Loans, the
aggregate principal amount of all outstanding Revolving Loans shall not exceed
the Maximum Revolving Loan Balance. Subject to the other terms and conditions
hereof, amounts borrowed under this subsection 1.1(b) may be repaid and
reborrowed from time to time. The “Maximum Revolving Loan Balance” from time to
time will be the Aggregate Revolving Loan Commitment then in effect, less the
sum of (I) the aggregate amount of Letter of Credit Obligations plus (II) the
aggregate principal amount of outstanding Swing Loans. If at any time the then
outstanding principal balance of Revolving Loans exceeds the Maximum Revolving
Loan Balance, then the Borrower shall immediately prepay outstanding Revolving
Loans in an amount sufficient to eliminate such excess.
(c)Letters of Credit. (i) Conditions. On the terms and subject to the conditions
contained herein, the Borrower may request that one or more L/C Issuers Issue,
in accordance with such L/C Issuers’ usual and customary business practices, and
for the account of the Credit Parties or any of their Subsidiaries (provided,
the Borrower shall be co-applicant with respect to any Letter of Credit issued
for the account of a Subsidiary that is not a Credit Party), Letters of Credit
(denominated in Dollars) from time to time on any Business Day during the period
from the Closing Date through the earlier of (x) the Final Availability Date and
(y) five (5) days prior to the date specified in clause (a) of the definition of
Revolving Termination Date; provided, however, that no

2

--------------------------------------------------------------------------------




L/C Issuer shall Issue any Letter of Credit upon the occurrence of any of the
following or, if after giving effect to such Issuance:
(A)(i) Availability would be less than zero or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $2,500,000 (the “L/C
Sublimit”);
(B)the expiration date of such Letter of Credit (i) is not a Business Day, (ii)
is more than one (1) year after the date of issuance thereof or (iii) is later
than five (5) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one (1) year may provide for its renewal for additional
periods not exceeding one (1) year as long as (x) each of the applicable Credit
Party and such L/C Issuer have the option to prevent such renewal before the
expiration of such term or any such period and (y) neither such L/C Issuer nor
the Borrower shall permit any such renewal to extend such expiration date beyond
the date set forth in clause (iii) above; or
(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower, the documents that such L/C Issuer generally uses in
the Ordinary Course of Business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).
Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only Issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies.
For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letters of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from Agent or the Required Revolving Lenders that any
condition precedent contained in Section 2.2 is not satisfied and ending on the
date all such conditions are satisfied or duly waived.
Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized in an amount equal to 103% of the aggregate maximum undrawn
amount of such Letter of Credit, (y) the Revolving Loan Commitments of the other
Lenders have been increased by an amount sufficient to satisfy Agent that all
future Letter of Credit Obligations will be covered by all Revolving Lenders
that are not Non-Funding Lenders or Impacted Lenders, or (z) the Letter

3

--------------------------------------------------------------------------------




of Credit Obligations of such Non-Funding Lender or Impacted Lender have been
reallocated to other Revolving Lenders in a manner consistent with subsection
1.12(e)(ii).
(i)Notice of Issuance. The Borrower shall give the relevant L/C Issuer and Agent
a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer and Agent not later than 12:00
p.m. (New York time) on the fifth Business Day prior to the date of such
requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(c) duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”).
(ii)Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
the Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Revolving Lender through Agent), copies of any Letter of Credit Issued by such
L/C Issuer and any related L/C Reimbursement Agreement and such other documents
and information as may reasonably be requested by Agent; and (C) on the first
Business Day of every other calendar week and promptly upon request by Agent on
any other day, a schedule of the Letters of Credit Issued by such L/C Issuer, in
form and substance reasonably satisfactory to Agent, setting forth the Letter of
Credit Obligations for such Letters of Credit outstanding on the last Business
Day of the previous calendar week or on such other day requested by Agent, as
applicable.
(iii)Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its Commitment Percentage of such Letter of Credit Obligations.
(iv)Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit, or to Agent for the benefit of such L/C
Issuer, each L/C Reimbursement Obligation owing with respect to such Letter of
Credit no later than the first Business Day after the Borrower receives notice
from such L/C Issuer that payment has been made under such Letter of Credit or
that such L/C Reimbursement Obligation is otherwise due (the “L/C Reimbursement
Date”) with interest thereon computed as set forth in clause (A) below. In the
event that any L/C Reimbursement Obligation is not repaid by the Borrower as
provided in this clause (v) (or any such payment by the Borrower is rescinded or
set aside for any reason), such L/C Issuer shall promptly notify Agent of such
failure (and, upon receipt of such notice, Agent shall notify each Revolving
Lender) and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be

4

--------------------------------------------------------------------------------




payable on demand by the Borrower with interest thereon computed (A) from the
date on which such L/C Reimbursement Obligation arose to the L/C Reimbursement
Date, at the interest rate applicable during such period to Revolving Loans that
are Base Rate Loans and (B) thereafter until payment in full, at the interest
rate specified in subsection 1.3(c) to past due Revolving Loans that are Base
Rate Loans (regardless of whether or not an election is made under such
subsection).
(v)Reimbursement Obligations of the Revolving Lenders.
(1)Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.12(e)(ii)).
(2)By making any payment described in clause (1) above (other than during the
continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt thereof by Agent for the benefit of such L/C Issuer, the Borrower
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such L/C Issuer, Agent
shall promptly pay to such Lender all amounts received by Agent for the benefit
of such L/C Issuer) with respect to such portion.
(vi)Obligations Absolute. The obligations of the Borrower and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (iii)
any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse

5

--------------------------------------------------------------------------------




change in the condition (financial or otherwise) of any Credit Party and (D) any
other act or omission to act or delay of any kind of Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of the
Borrower or any Revolving Lender hereunder.
(d)Swing Loans. (i) Availability. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, the Swingline Lender agrees to make Loans (each a
“Swing Loan”) available to the Borrower under the Revolving Loan Commitments
from time to time on any Business Day during the period from the Closing Date
through the Final Availability Date in an aggregate principal amount at any time
outstanding not to exceed its Swingline Commitment; provided, however, that the
Swingline Lender may not make any Swing Loan (x) to the extent that after giving
effect to such Swing Loan, the aggregate principal amount of all Revolving Loans
would exceed the Maximum Revolving Loan Balance and (y) during the period
commencing on the first Business Day after it receives notice from Agent or the
Required Revolving Lenders that one or more of the conditions precedent
contained in Section 2.2 are not satisfied and ending when such conditions are
satisfied or duly waived. In connection with the making of any Swing Loan, the
Swingline Lender may but shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 2.2 have been satisfied
or waived; provided, however, that no Swing Loans shall be made during the
period starting on the first Business Day after the receipt by the Swingline
Lender of notice from Agent or the Required Revolving Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived. Each Swing Loan shall be a Base
Rate Loan and must be repaid as provided herein, but in any event must be repaid
in full on the Revolving Termination Date. Within the limits set forth in the
first sentence of this clause (i), amounts of Swing Loans repaid may be
reborrowed under this clause (i).
(i)Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to Agent a notice to be received not later than 2:00 p.m. (New York time)
on the day of the proposed Borrowing, which shall be made in a writing or in an
Electronic Transmission substantially in the form of Exhibit 1.1(d) or in a
writing in any other form acceptable to Agent duly completed (a “Swingline
Request”). In addition, if any Notice of Borrowing of Revolving Loans requests a
Borrowing of Base Rate Loans, the Swingline Lender may, notwithstanding anything
else to the contrary herein but in any event subject to the amount of the
Swingline Commitment, make a Swing Loan to the Borrower in an aggregate amount
not to exceed such proposed Borrowing, and the aggregate amount of the
corresponding proposed Borrowing shall be reduced accordingly by the principal
amount of such Swing Loan. Agent shall promptly notify the Swingline Lender of
the details of the requested Swing Loan. Upon receipt of such notice and subject
to the terms of this Agreement, the Swingline Lender agrees to make a Swing Loan
available to the Borrower by making the proceeds thereof available to Agent and,
in turn, Agent shall make such proceeds available to the Borrower on the date
set forth in the relevant Swingline Request or Notice of Borrowing.

6

--------------------------------------------------------------------------------




(ii)Refinancing Swing Loans.
(A)    The Swingline Lender may at any time (and shall no less frequently than
once a week) forward a demand to Agent (which Agent shall, upon receipt, forward
to each Revolving Lender) that each Revolving Lender pay to Agent, for the
account of the Swingline Lender, such Revolving Lender’s Commitment Percentage
of the outstanding Swing Loans (as such amount may be increased pursuant to
subsection 1.12(e)(ii)).
(B)    Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefore. Payments received by Agent after 1:00 p.m. (New York
time) may, in Agent’s discretion, be deemed to be received on the next Business
Day. Upon receipt by Agent of such payment (other than during the continuation
of any Event of Default under subsection 7.1(f) or 7.1(g)), such Revolving
Lender shall be deemed to have made a Revolving Loan to the Borrower, which,
upon receipt of such payment by the Swingline Lender from Agent, the Borrower
shall be deemed to have used in whole to refinance such Swing Loan. In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Commitment
Percentage of such Swing Loan. If any payment made by any Revolving Lender as a
result of any such demand is not deemed a Revolving Loan, such payment shall be
deemed a funding by such Lender of such participation. Such participation shall
not be otherwise required to be funded. Upon receipt by the Swingline Lender of
any payment from any Revolving Lender pursuant to this clause (iii) with respect
to any portion of any Swing Loan, the Swingline Lender shall promptly pay over
to such Revolving Lender all payments of principal (to the extent received after
such payment by such Lender) and interest (to the extent accrued with respect to
periods after such payment) on account of such Swing Loan received by the
Swingline Lender with respect to such portion.
(iii)Obligation to Fund Absolute. Each Revolving Lender’s obligations pursuant
to clause (iii) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower to deliver a Notice of Borrowing (each of which requirements the
Revolving Lenders hereby irrevocably waive) and (C) any adverse change in the
condition (financial or otherwise) of any Credit Party.
(e)Incremental Facilities.
(i)Requests. The Borrower may, by written notice to Agent (each, an “Incremental
Facility Request”), request increases in an amount equal to or greater than
$5,000,000 in the Term Loans or additional term loan facilities (each, an
“Incremental Term

7

--------------------------------------------------------------------------------




Loan Commitment” and the term loans thereunder, an “Incremental Term Loan”);
provided that no commitment of any Lender shall be increased without the consent
of such Lender. Such notice shall set forth (A) the amount of the Incremental
Term Loan Commitment being requested and (B) the date (an “Incremental Effective
Date”) on which such Incremental Term Loan Commitment is requested to become
effective (which, unless otherwise agreed by Agent in its sole discretion, shall
not be less than 10 Business Days after the date of such notice).
(ii)Conditions. No Incremental Term Loan Commitment shall become effective under
this Section 1.1(e) unless, after giving effect to such Incremental Term Loan
Commitment, the Loans to be made thereunder, and the application of the proceeds
therefrom:
(A) no Default or Event of Default shall exist at the time of funding; provided,
solely with respect to an Incremental Term Loan the proceeds of which are
intended to and shall be used to finance substantially contemporaneously a
Permitted Acquisition, the Persons providing such Incremental Term Loan may
agree to a “Funds Certain Provision” that does not impose as a condition to
funding thereof that no Default or Event of Default exists at the time the
Permitted Acquisition is consummated;
(B)as of the last day of the most recent Fiscal Quarter for which financial
statements have been delivered pursuant to Section 4.1(c), the Leverage Ratio
recomputed on a pro forma basis shall not exceed 4.00 to 1.00;
(C)proceeds of such Incremental Term Loan shall be used for working capital,
capital expenditures, Permitted Acquisitions, investments, dividends, Restricted
Payments and other general corporate purposes of the Borrower and its
Subsidiaries, in each case not in contravention of any Requirement of Law and
not in violation of this Agreement;
(D)such Incremental Term Loan shall constitute senior indebtedness under any
subordination agreement or subordination provisions applicable to any
Subordinated Indebtedness; and
(E)Agent shall have received a certificate of a Responsible Officer of the
Borrower certifying as to the foregoing.
(iii)Terms. The final maturity date of any Incremental Term Loan that is a
separate Class shall be no earlier than the maturity date of the initial Term
Loans and the Weighted Average Life to Maturity of any such Incremental Term
Loan shall not be shorter than the Weighted Average Life to Maturity of the
initial Term Loans. If the initial all-in yield (including interest rate
margins, any interest rate floors, original issue discount and upfront fees
(based on the lesser of a four-year average life to maturity or the remaining
life to maturity), but excluding reasonable and customary arrangement,
structuring and underwriting fees paid or payable to any arranger with respect
to such Incremental Term

8

--------------------------------------------------------------------------------




Loan) applicable to any Incremental Term Loan incurred within twenty-four (24)
months of the Closing Date exceeds by more than 0.50% per annum the
corresponding all-in yield (determined on the same basis) applicable to the
initial Term Loans, the then outstanding initial Term Loans (the amount of such
excess above 0.50% being referred to herein as the “Yield Differential”), then
the Applicable Margin with respect to initial Term Loans shall automatically be
increased by the Yield Differential, effective upon the making of such
Incremental Term Loan (it being agreed that to the extent the all-in-yield with
respect to such Incremental Term Loan is greater than the all-in-yield of the
initial Term Loans solely as a result of a higher LIBOR floor, then the
increased interest rate applicable to an Existing Facility shall be effected
solely by increasing the LIBOR floor applicable thereto). Except with respect to
amortization, pricing and final maturity as set forth in this clause (iii), any
Incremental Term Loan shall be on terms consistent with the initial Term Loans.
(iv)Required Amendments. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Facility, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence of such
Incremental Facility and the Loans evidenced thereby, and any joinder agreement
or amendment may without the consent of the other Lenders effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agent and Borrower, to effect the
provisions of this Section 1.1(e). For the avoidance of doubt, this Section
1.1(e) shall supersede any provisions in Section 9.1. From and after each
Incremental Effective Date, the Loans and Commitments established pursuant to
this Section 1.1(e) shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the applicable
Collateral Documents. Within time periods to be reasonably agreed, the Credit
Parties shall take any actions reasonably required by Agent to ensure that the
Liens and security interests granted by the applicable Collateral Documents
continue to be perfected under the UCC or otherwise after giving effect to the
establishment of any such new Loans and Commitments, including compliance with
Section 4.13(c). Each of the parties hereto hereby agrees that Agent may, in
consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans which are not separate
Classes, when originally made, are included in each Borrowing of outstanding
Term Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Borrowing of Term Loans that are Libor Rate Loans to be converted
into a Borrowing of Term Loans that are Base Rate Loans on the date of each such
Incremental Term Loan, or by allocating a portion of each such Incremental Term
Loan to each outstanding Borrowing of Term Loans that are Libor Rate Loans on a
pro rata basis. Any conversion of LIBOR Rate Loans to Base Rate Loans required
by the preceding sentence shall be subject to Section 10.4. If any Incremental
Term Loan is to be allocated to an existing Interest Period for a Borrowing of
LIBOR Rate Loans, then the interest rate thereon for such Interest Period shall
be as set forth in the applicable Incremental Term Loan joinder agreement or
amendment. In addition the scheduled amortization payments under Section 1.8(a)
required to be made after the making of any Incremental Term Loans which are not
separate Classes shall be ratably increased by the aggregate principal amount of
such

9

--------------------------------------------------------------------------------




Incremental Term Loans for all Lenders on a pro rata basis to the extent
necessary to avoid any reduction in the amortization payments to which the Term
Loan Lenders were entitled before such recalculation.
1.2Notes.
(a)The Term Loan made by each Lender with a Term Loan Commitment shall be
evidenced by this Agreement and, if requested by such Lender, a Term Note
payable to such Lender in an amount equal to the unpaid balance of the Term Loan
held by such Lender.
(b)The Revolving Loans made by each Revolving Lender shall be evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.
(c)Swing Loans made by the Swingline Lender shall be evidenced by this Agreement
and, if requested by such Lender, a Swingline Note in an amount equal to the
Swingline Commitment.
1.3Interest.
(a)Subject to subsections 1.3(c) and 1.3(d), the Term Loans shall bear interest
at a rate per annum equal to the LIBOR or the Base Rate plus the Applicable
Margin then in effect. Each Revolving Loan and Swing Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to the LIBOR or the Base Rate, as the case may be, plus the
Applicable Margin then in effect; provided Swing Loans may not be LIBOR Rate
Loans. Each determination of an interest rate by Agent shall be conclusive and
binding on Borrower and the Lenders in the absence of manifest error. All
computations of fees and interest (other than interest accruing on Base Rate
Loans) payable under this Agreement shall be made on the basis of a 360-day year
and actual days elapsed. All computations of interest accruing on Base Rate
Loans payable under this Agreement shall be made on the basis of a 365-day year
(366 in the case of a leap year) and actual days elapsed. Interest and fees
shall accrue during each period during which interest or such fees are computed
from the first day thereof to but excluding the last day thereof.
(b)Interest on each Loan shall be paid in arrears on each Interest Payment Date.
Interest shall also be paid on the date of any payment or prepayment of Loans in
full, including the date of termination of the Revolving Loan Commitments.
(c)At the written election of Agent or the Required Lenders while any Event of
Default exists (or automatically while any Event of Default under subsection
7.1(a), 7.1(f) or 7.1(g) exists), the Borrower shall pay interest (after as well
as before entry of judgment thereon to the extent permitted by law) on the Loans
from and after the date of occurrence of such Event of Default, at a rate per
annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus the LIBOR or Base Rate, as
the case may be). All such interest shall be payable on demand of Agent or the
Required Lenders.

10

--------------------------------------------------------------------------------




(d)Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.
1.4Tax Treatment.
Borrower and the Lenders agree (i) that the Loans are intended to be treated as
debt for U.S. federal income tax purposes, (ii) that none of the Loans is
intended to constitute debt that is governed by the rules set out in Treasury
Regulations Section 1.1275-4, and (iii) not to file any tax return, report or
declaration inconsistent with the foregoing, unless required by applicable law
or Governmental Authority. The inclusion of this Section 1.4 is not an admission
by any Lender that it is subject to U.S. taxation.
1.5Loan Accounts.
(a)Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.
(b)Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Term Loans, Revolving Loans, Swing Loans, L/C
Reimbursement Obligations and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Sections 9.9 and 9.22), (2) the Commitments of

11

--------------------------------------------------------------------------------




each Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, and for LIBOR Rate Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid, (5) the amount of the L/C Reimbursement Obligations due and payable or
paid in respect of Letters of Credit and (6) any other payment received by Agent
from Borrower and its application to the Obligations.
(c)Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.
(d)The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one (1) Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.
1.6Procedure for Revolving Credit Borrowing.
(a)Each Borrowing of a Revolving Loan shall be made upon the Borrower’s
irrevocable (subject to Section 10.5) written notice delivered to Agent
substantially in the form of a Notice of Borrowing or in a writing in any other
form acceptable to Agent, which notice must be received by Agent prior to 12:00
p.m. (New York time) (i) on the date which is one (1) Business Day prior to the
requested Borrowing date of each Base Rate Loan and (ii) on the day which is
three Business Days prior to the requested Borrowing date in the case of each
LIBOR Rate Loan and shall specify:
(i)the amount of the Borrowing (which shall be in an aggregate minimum principal
amount of $100,000);
(ii)the requested Borrowing date, which shall be a Business Day;
(iii)whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and
(iv)if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

12

--------------------------------------------------------------------------------




(b)Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.
(c)Unless Agent is otherwise directed in writing by the Borrower, the proceeds
of each requested Borrowing after the Closing Date will be made available to the
Borrower by Agent by wire transfer of such amount to the Borrower pursuant to
the wire transfer instructions specified by the Borrower.
1.7Conversion and Continuation Elections.
(a)The Borrower shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Revolving Loans (other than Swing Loans) or Term Loans from Base
Rate Loans to LIBOR Rate Loans, (iii) convert any LIBOR Rate Loan to a Base Rate
Loan, subject to Section 10.4 if such conversion is made prior to the expiration
of the Interest Period applicable thereto, or (iv) continue all or any portion
of any Revolving Loan or Term Loan as a LIBOR Rate Loan upon the expiration of
the applicable Interest Period. Any Revolving Loan or group of Revolving Loans
or Term Loan or group of Term Loans having the same proposed Interest Period to
be made or continued as, or converted into, a LIBOR Rate Loan must be in a
minimum amount of $100,000. Any such election must be made by the Borrower by
12:00 p.m. (New York time) on the third Business Day prior to (1) the date of
any proposed Revolving Loan which is to bear interest at LIBOR, (2) the end of
each Interest Period with respect to any LIBOR Rate Loans to be continued as
such, or (3) the date on which the Borrower wishes to convert any Base Rate Loan
to a LIBOR Rate Loan for an Interest Period designated by the Borrower. No LIBOR
Rate Loan shall be comprised of both Revolving Loans (or any one or more
portions thereof) and the Term Loan (or any one or more portions thereof). If no
election is received with respect to a LIBOR Rate Loan by 12:00 p.m. (New York
time) on the third Business Day prior to the end of the Interest Period with
respect thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at
the end of its Interest Period. The Borrower must make such election by notice
to Agent in writing, including by Electronic Transmission. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 1.7 or in a writing in any other form acceptable to Agent. No Revolving
Loan or Term Loan shall be made, converted into or continued as a LIBOR Rate
Loan, if an Event of Default has occurred and is continuing and Agent or the
Required Lenders have determined not to make or continue any Revolving Loan or
Term Loan as a LIBOR Rate Loan as a result thereof.
(b)Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder or provide the basis for any claim against Agent. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

13

--------------------------------------------------------------------------------




(c)Notwithstanding any other provision contained in this Agreement, after giving
effect to any Borrowing, or to any continuation or conversion of any Loans,
there shall not be more than nine (9) different Interest Periods in effect.
1.8Optional Prepayments and Reductions in Revolving Loan Commitments.
(a)Optional Prepayments Generally. The Borrower may at any time upon at least
two (2) Business Days’ (or such shorter period as is acceptable to Agent) prior
written notice by the Borrower to Agent, prepay the Loans in whole or in part in
an amount greater than or equal to $100,000 (other than Revolving Loans and
Swing Loans for which prior written notice is not required and for which no
minimum shall apply), in each instance, without penalty or premium except any
reimbursements as provided in Section 10.4. Optional partial prepayments of Term
Loans shall be applied as specified by the Borrower in such notice of prepayment
and, in the absence of such direction, in the manner set forth in subsection
1.9(g). Optional partial prepayments of Term Loans in amounts less than $100,000
shall not be permitted. The foregoing provisions of this subsection 1.8(a) shall
not apply with respect to any Discounted Prepayment governed by subsection
1.8(d).
(b)Reductions in Revolving Loan Commitments. The Borrower may at any time upon
at least two (2) Business Days’ (or such shorter period as is acceptable to
Agent) prior written notice to Agent permanently reduce the Aggregate Revolving
Loan Commitment; provided that such reductions shall be in an amount greater
than or equal to $250,000 (unless the Aggregate Revolving Commitment is being
reduced to zero and the amount of the Aggregate Revolving Commitment in effect
immediately prior to such reduction is less than $250,000). All reductions of
the Aggregate Revolving Loan Commitment shall be allocated pro rata among all
Lenders with a Revolving Loan Commitment. A permanent reduction of the Aggregate
Revolving Loan Commitment shall require a corresponding pro rata reduction in
the L/C Sublimit or the Swingline Commitment.
(c)Notices. Notice of prepayment or commitment reduction pursuant to clauses (a)
and (b) above shall not thereafter be revocable by the Borrower and Agent will
promptly notify each Lender thereof and of such Lender’s Commitment Percentage
of such prepayment or reduction; provided, however, any notice of prepayment or
reduction may be contingent on the occurrence of a refinancing or the
consummation of a sale, transfer, lease or other disposition of assets and may
be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. The payment
amount specified in a notice of prepayment shall be due and payable on the date
specified therein. Together with each prepayment under this Section 1.8, the
Borrower shall pay any amounts required pursuant to Section 10.4.
(d)Discounted Prepayments.
(i)Generally. So long as (A) no Default or Event of Default has occurred and is
continuing on both the date a Discounted Prepayment Notice (as defined below) is
delivered to Agent and Lenders and the date a Discounted Prepayment (as defined
below) is made (both before and after giving effect thereto), (B) no proceeds of
Revolving Loans or Swing Loans are used to make any such Discounted Prepayment,
and (C) except as

14

--------------------------------------------------------------------------------




previously disclosed in writing to Agent, no Credit Party has any MNPI that both
(1) has not been previously disclosed to Agent and the Lenders (other than
because a Lender does not wish to receive MNPI with respect to any Credit Party
or any of their respective securities), and (2) could reasonably be expected to
have a material effect upon a Lender’s decision to offer a Discounted Prepayment
of the Term Loan, the Credit Parties (and their Subsidiaries) shall be permitted
to make voluntary prepayments of the Term Loan from internally generated funds
or the Net Issuance Proceeds from the issuance of Stock or Stock Equivalents or
the incurrence of Indebtedness (other than the Obligations otherwise permitted
hereunder and the proceeds of Indebtedness required to be applied to prepay the
Obligations pursuant to Section 1.9(d)) not more frequently than once during
each Fiscal Quarter (each, a “Discounted Prepayment”) during the term of this
Agreement pursuant to the provisions of this subsection 1.8(d). Notwithstanding
anything to the contrary provided in this Agreement or any other Loan Document,
the Borrower shall not be permitted to make any Discounted Prepayment if after
giving effect thereto the Affiliated Lenders would hold a greater aggregate
principal amount of Term Loan than is permitted by Section 9.9(g).
(ii)Procedures. In connection with any Discounted Prepayment, the applicable
Credit Party (or Subsidiary thereof) will notify Agent and Lenders holding the
Term Loan in writing (the “Discounted Prepayment Notice”) that it desires to
prepay the Term Loan on a specified Business Day, in a maximum aggregate amount
(which amount shall be not less than $1,000,000 and whole increments of $100,000
in excess thereof) (the “Discounted Prepayment Amount”) at a discount to par
(which shall be expressed as a range of percentages of par of the principal
amount of the Term Loan) specified by such Credit Party (or Subsidiary thereof)
with respect to each Discounted Prepayment, the “Discount Price Range”);
provided, that such notice shall be received by Agent and Lenders no earlier
than fifteen (15) Business Days and no later than five Business Days prior to
the proposed date of such Discounted Prepayment. In connection with a Discounted
Prepayment, the applicable Credit Party (or Subsidiary thereof) will allow each
Lender holding the Term Loan to specify to Borrower and, except to the extent
necessary to determine the Applicable Discount Price in the following sentence,
on a confidential basis, a discount to par (which shall be expressed as a price
equal to a percentage of par of the principal amount of the Term Loan held by
such Lender) (the “Acceptable Discount Price”) for a principal amount (subject
to rounding requirements specified by Agent) of the Term Loan held by such
Lender at which such Lender is willing to permit such voluntary prepayment.
Based on the Acceptable Discount Prices and principal amounts of the Term Loan
specified by Lenders, Agent, in consultation with the Borrower, will determine
the applicable discount price (the “Applicable Discount Price”) for the
applicable Discounted Prepayment, which will be the lower of (i) the lowest
Acceptable Discount Price at which the applicable Credit Party (or Subsidiary
thereof) can complete the Discounted Prepayment for the Discounted Prepayment
Amount and (ii) if the Lenders’ response is such that the Discounted Prepayment
could not be completed for the full Discounted Prepayment Amount, the highest
Acceptable Discount Price specified by the Lenders that is within the Discount
Price Range specified by the applicable Credit Party (or Subsidiary thereof).

15

--------------------------------------------------------------------------------




(iii)Prepayments; Application. The applicable Credit Party (or Subsidiary
thereof) shall prepay the Term Loan (or the respective portion thereof) offered
by Lenders at the Acceptable Discount Prices specified by each such Lender that
are equal to or less than the Applicable Discount Price (“Qualifying Term
Loans”) at the Applicable Discount Price; provided, that if the aggregate
proceeds required to prepay Qualifying Term Loans (disregarding any interest
payable under this subsection 1.8(d)) would exceed the Discounted Prepayment
Amount for such Discounted Prepayment, the applicable Credit Party (or
Subsidiary thereof) shall prepay such Qualifying Term Loans at the Applicable
Discount Price ratably based on the respective principal amounts of such
Qualifying Term Loans (subject to rounding requirements specified by Agent). The
portion of the Term Loan prepaid by the applicable Credit Party (or Subsidiary
thereof) pursuant to this subsection 1.8(d) shall be accompanied by payment of
accrued and unpaid interest on the par principal amount so prepaid to, but not
including, the date of prepayment. The par principal amount of the Term Loan
prepaid pursuant to this subsection 1.8(d) shall be applied to reduce the
remaining installments of the respective Term Loan owing to the Lenders so
prepaid in the manner set forth in subsection 1.9(g) with respect to mandatory
prepayments (without affecting the amount of the installment payments owing to
the Lenders not prepaid pursuant to this subsection 1.8(d)). The par principal
amount of the Term Loan prepaid pursuant to this subsection 1.8(d) shall be
deemed immediately cancelled upon payment of the applicable Discounted
Prepayment.
(iv)Lender Consent. The Lenders hereby consent to the transactions described in
this subsection 1.8(d) and waive the requirements of any provision of this
Agreement or any other Loan Document that might otherwise result in a Default or
Event of Default as a result of a Discounted Prepayment.
(v)Miscellaneous. Each Discounted Prepayment shall be consummated pursuant to
procedures (including, without limitation, as to timing, rounding and minimum
amounts, type and Interest Periods of accepted Term Loan, conditions for
terminating a Discounted Prepayment or rescinding an acceptance of prepayment
(if any), forms of other notices (including notices of offer and acceptance) by
the Borrower and Lenders and determination of Applicable Discount Price)
established by Agent acting in its reasonable discretion and with the consent of
the Borrower. The making of a Discounted Prepayment shall be deemed to be a
representation and warranty by the Borrower that all conditions precedent to
such Discounted Prepayment set forth in this subsection 1.8(d) were satisfied in
all respects.
1.9Mandatory Prepayments of Loans and Commitment Reductions.
(a)Scheduled Term Loan Payments.
(i)The principal amount of the Term Loan shall be paid in installments on the
dates and in the respective amounts shown below:

16

--------------------------------------------------------------------------------




 
Date of Payment
Amount of Term
Loan Payment
 
March 31, 2015
$700,000
 
June 29, 2015
$700,000
 
September 28, 2015
$700,000
 
December 28, 2015
$700,000
 
 
 
 
March 28, 2016
$700,000
 
June 27, 2016
$700,000
 
September 26, 2016
$1,400,000
 
January 2, 2017
$1,400,000
 
 
 
 
April 3, 2017
$1,400,000
 
June 5, 2017
$1,400,000
 
October 2, 2017
$1,400,000
 
January 1, 2018
$1,400,000
 
 
 
 
April 2, 2018
$1,400,000
 
July 2, 2018
$1,400,000
 
October 1, 2018
$1,400,000
 
December 31, 2018
$1,400,000
 
 
 
 
April 1, 2019
$1,400,000
 
July 1, 2019
$1,400,000
 
August 28, 2019
$91,000,000

The final scheduled installment of the Term Loan shall, in any event, be in an
amount equal to the entire remaining principal balance of the Term Loan.
(ii)Scheduled installments for an Incremental Term Loan shall be as specified in
the applicable amendment or joinder agreement.
(b)Revolving Loan. The Borrower shall repay to the Lenders in full on the date
specified in clause (a) of the definition of “Revolving Termination Date” the
aggregate principal amount of the Revolving Loans and Swing Loans outstanding on
the Revolving Termination Date.
(c)Asset Dispositions. If a Credit Party or any Subsidiary of a Credit Party
shall at any time or from time to time:
(i)make a Disposition; or
(ii)suffer an Event of Loss;
and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with (x) such Disposition exceeds $500,000 or
such Disposition and all other Dispositions occurring during the Fiscal Year
exceeds $1,000,000 or (y) such Event of Loss exceeds

17

--------------------------------------------------------------------------------




$500,000 or such Event of Loss and all other Events of Loss occurring during the
Fiscal Year exceeds $1,000,000, then (A) the Borrower shall promptly notify
Agent of such Disposition or Event of Loss (including the amount of the
estimated Net Proceeds to be received by a Credit Party and/or such Subsidiary
in respect thereof) and (B) promptly upon receipt by a Credit Party and/or such
Subsidiary of the Net Proceeds of such Disposition or Event of Loss, the
Borrower shall deliver, or cause to be delivered an amount equal to, such excess
Net Proceeds to Agent for distribution to the Lenders as a prepayment of the
Loans, which prepayment shall be applied in accordance with subsection 1.9(g)
hereof. Notwithstanding the foregoing and provided no Default or Event of
Default has occurred and is continuing, such prepayment shall not be required to
the extent a Credit Party or such Subsidiary reinvests an amount equal to the
Net Proceeds of such Disposition or Event of Loss in assets (other than
Inventory) of a kind then used or usable in the business of a Credit Party or
such Subsidiary, within two hundred seventy (270) days after the date of receipt
of such Net Proceeds or enters into a binding commitment thereof within said two
hundred seventy (270) day period and subsequently makes such reinvestment within
three hundred sixty (360) days after the date of receipt of such Net Proceeds;
provided, that the Borrower notifies Agent of such Credit Party’s or such
Subsidiary’s intent to reinvest and of the completion of such reinvestment at
the time such proceeds are received and when such reinvestment occurs,
respectively. Pending such reinvestment, the Net Proceeds shall be deposited,
and shall remain on deposit, in a deposit account in respect of which there
exists a Control Agreement between Agent and the bank or other financial
institution pursuant to which Agent has a perfected security interest.
(d)Issuance of Indebtedness. Without duplication of subsection 1.9(c),
immediately upon the receipt by any Credit Party or any Subsidiary of any Credit
Party of the Net Issuance Proceeds of the incurrence of Indebtedness (other than
Net Issuance Proceeds from the incurrence of Indebtedness permitted hereunder),
the Borrower shall deliver, or cause to be delivered, to Agent an amount equal
to such Net Issuance Proceeds, in each case, for application to the Loans in
accordance with subsection 1.9(g).
(e)Excess Cash Flow. Within five Business Days after the annual financial
statements are required to be delivered pursuant to subsection 4.1(a) hereof,
commencing with such annual financial statements for the Fiscal Year ending
December 28, 2015, the Borrower shall deliver to Agent (and Agent shall make
available to each Lender) a written calculation of Excess Cash Flow of the
Credit Parties and their Subsidiaries for such Fiscal Year in the form of
Exhibit 4.2(b) and certified as correct on behalf of the Credit Parties by a
Responsible Officer of the Borrower and concurrently therewith shall deliver to
Agent, for distribution to the Lenders, an amount equal to (i) (x) a percentage
of such Excess Cash Flow equal to, if the Leverage Ratio (as calculated in the
manner set forth on Exhibit 4.2(b)), as of the last day of such Fiscal Year is
(1) greater than or equal to 3.25, fifty percent (50%), (2) less than 3.25 but
equal to or greater than 2.50, twenty five percent (25%), and (3) less than
2.50, zero percent (0%), less (ii) voluntary prepayments of the Term Loan during
such period (which shall, with respect to Discounted Prepayments, equal the
Applicable Discount Price therefor), in each case to the extent such prepayments
are applied in the same manner mandatory prepayments under this subsection
1.9(e) are required to be applied in accordance with subsection 1.9(g) (or in
the inverse order of maturity), less (iii) voluntary prepayments of Revolving
Loans during such period accompanied by a permanent reduction of the Revolving
Loan Commitment, to the extent not funded with the proceeds of other
Indebtedness, in each case, for

18

--------------------------------------------------------------------------------




application to the Loans in accordance with the provisions of subsection 1.9(g)
hereof. Excess Cash Flow shall be calculated in the manner set forth in the
Compliance Certificate.
(f)[Reserved].
(g)Application of Prepayments.    Subject to subsection 1.11(c), any prepayments
pursuant to subsection 1.9(c), 1.9(d), or 1.9(e) shall be applied first to
prepay the next six unpaid scheduled amortization payments on the Term Loan in
direct order of maturity and second to prepay all remaining installments of the
Term Loan pro rata against all such scheduled installments (including the final
installment at maturity). To the extent permitted by the foregoing sentences,
amounts prepaid shall be applied first to any Base Rate Loans then outstanding
and then to outstanding LIBOR Rate Loans with the shortest Interest Periods
remaining. Together with each prepayment under this Section 1.9, the Borrower
shall pay any amounts required pursuant to Section 10.4 hereof.
(h)No Implied Consent. Provisions contained in this Section 1.9 for application
of proceeds of certain transactions shall not be deemed to constitute consent of
the Lenders to transactions that are not otherwise permitted by the terms hereof
or the other Loan Documents.
1.10Fees.
(a)Fees. The Borrower shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in a letter agreement between the Borrower
and Agent dated of even date herewith (as amended from time to time, the “Fee
Letter”).
(b)Unused Commitment Fee. The Borrower shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender in an amount equal to
(i)the average daily balance of the Revolving Loan Commitment of such Revolving
Lender during the preceding Fiscal Quarter, less
(ii)the sum of (x) the average daily balance of all Revolving Loans held by such
Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender, plus (z) in the case of the Swingline
Lender, the average daily balance of all outstanding Swing Loans held by such
Swingline Lender, in each case, during the preceding Fiscal Quarter; provided,
in no event shall the amount computed pursuant to clauses (i) and (ii) with
respect to the Swingline Lender be less than zero,
(iii)multiplied by:
(A)for the period commencing on the Closing Date through the last day of the
calendar month during which financial statements for the Fiscal Period ending
December 29, 2014 are delivered, one half of one percent (0.50%) per annum; and
(B)thereafter, if the Leverage Ratio as demonstrated in the last Compliance
Certificate delivered to Agent by Borrower pursuant to Section 4.2

19

--------------------------------------------------------------------------------




hereof is (x) greater than 3.25, one half of one percent (0.50%) per annum and
(y) less than or equal to 3.25, three hundred seventy five hundreds of one
percent (0.375%) per annum.
The total Unused Commitment Fee paid by the Borrower will be equal to the sum of
all of the Unused Commitment Fees due to the Lenders, subject to subsection
1.12(e)(vi). Such fee shall be payable quarterly in arrears on the first day of
each Fiscal Quarter following the date hereof.
The Unused Commitment Fee provided in this subsection 1.10(b) shall accrue at
all times from and after the Closing Date.
Subject to the foregoing, the Unused Commitment Fee shall be adjusted from time
to time upon delivery to Agent of the Fiscal Period financial statements for the
last Fiscal Period of each Fiscal Quarter required to be delivered pursuant to
Section 4.1(b) hereof accompanied by a Compliance Certificate as of the end of
the Fiscal Period for which such financial statements are delivered. If such
calculation indicates that the Unused Commitment Fee shall increase or decrease,
then not later than the fifth Business Day following the date of delivery of
such financial statements and written calculation, the Unused Commitment Fee
shall be adjusted in accordance therewith; provided, however, that if the
Borrower shall fail to deliver any such financial statements for any such Fiscal
Period by the date required pursuant to Section 4.1(b), then, effective as of
the first day of the calendar month following the end of the Fiscal Period
during which such financial statements were to have been delivered, and
continuing until the fifth Business Day following the date (if ever) after such
financial statements and such Compliance Certificate are delivered, the Unused
Commitment Fee shall be conclusively presumed to equal one half of one percent
(0.50%) per annum. In the event that any financial statement or Compliance
Certificate delivered pursuant to Sections 4.1 or 4.2 is inaccurate, and such
inaccuracy, if corrected, would have led to the imposition of a higher Unused
Commitment Fee for any period than the Unused Commitment Fee applied for that
period, then (i) the Borrower shall immediately deliver to Agent a corrected
financial statement and a corrected Compliance Certificate for that period, (ii)
the Unused Commitment Fee shall be determined based on the corrected Compliance
Certificate for that period, and (iii) the Borrower shall immediately pay to
Agent (for the account of the Lenders that hold the Commitments and Loans at the
time such payment is received, regardless of whether those Lenders held the
Commitments and Loans during the relevant period) the accrued additional amount
owing as a result of such increased Unused Commitment Fee for that period. This
paragraph shall survive the termination of this Agreement until the payment in
full in cash of the aggregate outstanding principal balance of the Loans.
(c)Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrower, all reasonable out‑of‑pocket costs and expenses incurred by
Agent or any Lender on account of such Letter of Credit Obligations, and (ii)
for each Fiscal Quarter during which any Letter of Credit Obligation shall
remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the average daily undrawn face amount of all Letters of Credit
Issued, guaranteed or supported by risk participation agreements

20

--------------------------------------------------------------------------------




multiplied by a per annum rate equal to the Applicable Margin with respect to
Revolving Loans which are LIBOR Rate Loans; provided, however, at Required
Revolving Lenders’ option, while an Event of Default exists (or automatically
while an Event of Default under subsection 7.1(a), 7.1(f) or 7.1(g) exists),
such rate shall be increased by two percent (2.00%) per annum. Such fee shall be
paid to Agent for the benefit of the Revolving Lenders in arrears, on the first
day of each Fiscal Quarter and on the date on which all L/C Reimbursement
Obligations have been discharged. In addition, the Borrower shall pay to Agent,
any L/C Issuer or any prospective L/C Issuer, as appropriate, on demand, such
L/C Issuer’s or prospective L/C Issuer’s customary fees at then prevailing
rates, without duplication of fees otherwise payable hereunder (including all
per annum fees), charges and expenses of such L/C Issuer or prospective L/C
Issuer in respect of the application for, and the Issuance, negotiation,
acceptance, amendment, transfer and payment of, each Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is Issued.
1.11Payments by the Borrower.
(a)All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set off, recoupment, counterclaim or deduction of any kind
(except as otherwise expressly provided in Section 10.1), shall, except as
otherwise expressly provided herein, be made to Agent (for the ratable account
of the Persons entitled thereto) at the address for payment specified in the
signature page hereof in relation to Agent (or such other address as Agent may
from time to time specify in accordance with Section 9.2), including payments
utilizing the ACH system, and shall be made in Dollars and by wire transfer or
ACH transfer in immediately available funds (which shall be the exclusive means
of payment hereunder), no later than 2:00 p.m. (New York time) on the date due.
Any payment which is received by Agent later than 2:00 p.m. (New York time) may
in Agent’s discretion be deemed to have been received on the immediately
succeeding Business Day and any applicable interest or fee shall continue to
accrue. The Borrower and each other Credit Party hereby irrevocably waives the
right to direct the application during the continuance of an Event of Default of
any and all payments in respect of any Obligation and any proceeds of
Collateral. The Borrower hereby authorizes Agent and each Lender to make a
Revolving Loan (which shall be a Base Rate Loan and which may be a Swing Loan)
to pay (i) interest, principal (including Swing Loans), L/C Reimbursement
Obligations, Agent’s fees, Unused Commitment Fees and Letter of Credit Fees, in
each instance, on the date due, or (ii) after ten (10) days prior notice to the
Borrower, other fees, costs or expenses payable by the Borrower or any of its
Subsidiaries hereunder or under the other Loan Documents.
(b)Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.
(c)During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders, apply any and all payments received by Agent in
respect of any Obligation (including all payments and prepayments) and all
proceeds received by Agent as a result

21

--------------------------------------------------------------------------------




of the exercise of its remedies under the Collateral Documents after the
occurrence and during the continuation of an Event of Default in accordance with
clauses first through sixth below. Notwithstanding any provision herein to the
contrary, all amounts collected or received by Agent, including proceeds of any
Collateral and all payments made by the Credit Parties to Agent, after any or
all of the Obligations have been accelerated (so long as such acceleration has
not been rescinded), shall be applied as follows:
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;
second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;
third, to payment of all accrued unpaid interest on the Obligations (other than
Bank Product Obligations and Secured Rate Contracts) and fees owed to Agent,
Lenders and L/C Issuers;
fourth, to payment of principal of the Obligations (other than Bank Product
Obligations and Secured Rate Contracts) including, without limitation, L/C
Reimbursement Obligations then due and payable, and cash collateralization of
unmatured L/C Reimbursement Obligations to the extent not then due and payable;
fifth, to payment of any other amounts owing constituting Obligations, including
Bank Product Obligations (other than Secured Rate Contracts);
sixth, to payment of any interest, principal or other amounts owing in respect
of Secured Rate Contracts; and
seventh, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided, that until amounts in such category have been
satisfied in full prior to the application to the next succeeding category, (ii)
each of the Lenders or other Persons entitled to payment shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant to
clauses third, fourth and fifth above. No Default or Event of Default shall be
deemed to have occurred solely as a result of the application of payments
pursuant to this Section 1.11(c) and (iii) no payments by a Guarantor and no
proceeds of Collateral of a Guarantor shall be applied to Excluded Rate Contract
Obligations of such Guarantor.
1.12Payments by the Lenders to Agent; Settlement.
(a)Agent may, on behalf of Lenders, disburse funds to the Borrower for Loans
requested. Each Lender shall reimburse Agent on demand for all funds disbursed
on its behalf by Agent, or if Agent so requests, each Lender will remit to Agent
its Commitment Percentage of any Loan before Agent disburses same to the
Borrower. If Agent elects to require that each Lender

22

--------------------------------------------------------------------------------




make funds available to Agent prior to disbursement by Agent to the Borrower,
Agent shall advise each Lender by telephone or fax of the amount of such
Lender’s Commitment Percentage of the Loan requested by the Borrower no later
than the Business Day prior to the scheduled Borrowing date applicable thereto,
and provided that Agent has complied with its obligations under subsection
1.5(b) hereof, each such Lender shall pay Agent such Lender’s Commitment
Percentage of such requested Loan, in same day funds, by wire transfer to
Agent’s account, as set forth on Agent’s signature page hereto, no later than
1:00 p.m. (New York time) on such scheduled Borrowing date. Nothing in this
subsection 1.12(a) or elsewhere in this Agreement or the other Loan Documents,
including the remaining provisions of Section 1.12, shall be deemed to require
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
Agent, any Lender or the Borrower may have against any Lender as a result of any
default by such Lender hereunder.
(b)Agent shall advise each Lender by telephone or fax of the amount of such
Lender’s Commitment Percentage of principal, interest and Fees paid for the
benefit of Lenders with respect to each applicable Loan and, promptly following
receipt of such payment, shall pay to each Lender such Lender’s Commitment
Percentage (except as otherwise provided in subsection 1.12(e)(iv) and
subsection 1.12(e)(vi)) thereof. Such payments shall be made by wire transfer to
such Lender not later than 2:00 p.m. (New York time) on the next Business Day
following such receipt.
(c)Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower and the Borrower shall immediately repay such
amount to Agent. Nothing in this subsection 1.12(c) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Agent to
advance funds on behalf of any Revolving Lender or to relieve any Revolving
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that the Borrower may have against any Revolving Lender as a result
of any default by such Revolving Lender hereunder. Without limiting the
provisions of subsection 1.12(b), to the extent that Agent advances funds to the
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such advance is made, Agent shall be entitled to retain for
its account all interest accrued on such advance from the date such advance was
made until reimbursed by the applicable Revolving Lender.
(d)Return of Payments.
(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

23

--------------------------------------------------------------------------------




(ii)If Agent determines at any time that any amount received by Agent under this
Agreement or any other Loan Document must be returned to any Credit Party or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.
(e)Non-Funding Lenders.
(i)Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, to fund any purchase of any participation to be made or funded by it, or
to make any payment required by it hereunder on the date specified therefor
shall not relieve any other Lender of its obligations to make such loan, fund
the purchase of any such participation, or make any other payment required
hereunder on such date, and neither Agent nor, other than as expressly set forth
herein, any other Lender shall be responsible for the failure of any Non-Funding
Lender to make a loan, fund the purchase of a participation or make any other
payment required hereunder.
(ii)Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that issued such Letter of Credit) and reimbursement
obligations with respect to Swing Loans shall, at Agent’s election at any time
or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written request
delivered to Agent (whether before or after the occurrence of any Default or
Event of Default), be reallocated to and assumed by the Revolving Lenders that
are not Non-Funding Lenders or Impacted Lenders in accordance with their
Commitment Percentages of the Aggregate Revolving Loan Commitment (calculated as
if all Non-Funding Lenders’ and Impacted Lenders’ Commitment Percentages were
reduced to zero and each other Revolving Lender’s (other than any other
Non-Funding Lender’s and any Impacted Lender’s) Commitment Percentage had been
increased proportionately), provided, that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Loans and its pro rata share
of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.
(iii)Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender (other than a Non-Funding Lender who
only holds Term Loan) shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” or a “Revolving Lender”
(or be, or have its Loans and Commitments, included in the determination of
“Required Lenders”, “Required Revolving Lenders” or “Lenders directly affected”
pursuant to Section 9.1) for any voting

24

--------------------------------------------------------------------------------




or consent rights under or with respect to any Loan Document, provided, that (A)
the Commitment of a Non-Funding Lender may not be increased, extended or
reinstated, (B) the principal of a Non-Funding Lender’s Loans may not be reduced
or forgiven, and (C) the interest rate applicable to Obligations owing to a
Non-Funding Lender may not be reduced by an amendment, waiver or consent under
any Loan Documents, in each case, without the consent of such Non-Funding
Lender. Moreover, for the purposes of determining Required Lenders and Required
Revolving Lenders, the Loans, Letter of Credit Obligations, and Commitments held
by Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.
(iv)Borrower Payments to a Non-Funding Lender. Agent is hereby authorized to use
all portions of any payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties. Agent is hereby
authorized and is entitled to hold as cash collateral in a non-interest bearing
account up to an amount equal to such Non-Funding Lender’s pro rata share,
without giving effect to any reallocation pursuant to subsection 1.12(e)(ii), of
all Letter of Credit Obligations until the Obligations are paid in full in cash,
all Letter of Credit Obligations have been discharged or cash collateralized and
all Commitments have been terminated. Upon any unfunded obligations owing by a
Non-Funding Lender becoming due and payable, Agent is hereby authorized to use
such cash collateral to make such payment on behalf of such Non‑Funding Lender.
With respect to any Non-Funding Lender’s failure to fund Revolving Loans or
purchase participations in Letters of Credit or Letter of Credit Obligations,
any amounts applied by Agent to satisfy such funding shortfalls shall be deemed
to constitute a Revolving Loan or amount of the participation required to be
funded and, if necessary to effectuate the foregoing, the other Revolving
Lenders shall be deemed to have sold, and such Non-Funding Lender shall be
deemed to have purchased, Revolving Loans or Letter of Credit participation
interests from the other Revolving Lenders until such time as the aggregate
amount of the Revolving Loans and participations in Letters of Credit and Letter
of Credit Obligations are held by the Revolving Lenders in accordance with their
Commitment Percentages of the Aggregate Revolving Loan Commitment. Any amounts
owing by a Non-Funding Lender to Agent which are not paid when due shall accrue
interest at the interest rate applicable during such period to Revolving Loans
that are Base Rate Loans. In the event that Agent is holding cash collateral of
a Non-Funding Lender that cures pursuant to clause (v) below or ceases to be a
Non-Funding Lender pursuant to the definition of Non-Funding Lender, Agent shall
return the unused portion of such cash collateral to such Lender. The “Aggregate
Excess Funding Amount” of a Non-Funding Lender shall be the aggregate amount of
(A) all unpaid obligations owing by such Lender to Agent, L/C Issuers, Swingline
Lender, and other Lenders under the Loan Documents, including such Lender’s
share of all Revolving Loans, Letter of Credit Obligations, Swing Loans, plus,
without duplication, (B) all amounts of Letter of Credit Obligations and
reimbursement obligations with respect to Swing Loans of such Non-Funding Lender
reallocated to other Lenders pursuant to subsection 1.12(e)(ii).
(v)Cure. A Lender may cure its status as a Non-Funding Lender under clause (a)
of the definition of Non-Funding Lender if such Lender fully pays to Agent, on

25

--------------------------------------------------------------------------------




behalf of the applicable Secured Parties, the Aggregate Excess Funding Amount,
plus all interest due thereon. Any such cure shall not relieve any Lender from
liability for breaching its contractual obligations hereunder.
(vi)Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrower shall not be required to pay, such Lender’s portion of
the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.12(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other Revolving
Lenders.
(f)Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion, on E-Systems.


ARTICLE II


CONDITIONS PRECEDENT
2.1Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions:
(a)Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
Closing Checklist, each in form and substance reasonably satisfactory to Agent
and the Lenders;
(b)Leverage. The Borrower shall have delivered a certificate to Agent, in form
reasonably satisfactory to Agent, demonstrating that: the ratio of (x) total
Funded Indebtedness of the Credit Parties as of the Closing Date after giving
effect to the consummation of the Transactions, payment of all costs and
expenses in connection therewith, funding of the initial Loans and Issuance of
the initial Letters of Credit, if any, to (y) EBITDA of the Borrower for the
twelve (12) consecutive Fiscal Periods ending June 30, 2014 (with such
adjustments thereto as reasonably agreed upon between Agent and Borrower) shall
be not greater than 4.04 to 1.00; and
(c)Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs. (i)
Agent shall have received fully executed pay-off letters reasonably satisfactory
to Agent respecting the amounts necessary to repay in full all of the
obligations of any Credit Party to Prior Lender and confirming that all Liens
upon any of the Property of the Credit Parties or any of their Subsidiaries in
favor of Prior Lender shall be terminated upon receipt of such payment; and (ii)
all letters of credit issued or guaranteed by Prior Lender shall have been cash
collateralized, or supported

26

--------------------------------------------------------------------------------




by a Letter of Credit Issued pursuant hereto, as mutually agreed upon by Agent,
the Borrower and Prior Lender.
2.2Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, if, as of the date thereof:
(a)any representation or warranty by any Credit Party contained herein or in any
other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and (i) with respect to
Revolving Loans or Issuances of Letters of Credit, Agent or the Required
Revolving Lenders have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of the fact that such warranty or representation
is untrue or incorrect or (ii) with respect to Incremental Term Loans, the
Persons providing such Incremental Term Loan have determined not to make such
Incremental Term Loan as a result of the fact that such representation or
warranty is untrue or incorrect unless, with respect to an Incremental Term Loan
the proceeds of which are used to finance substantially contemporaneously a
Permitted Acquisition, the Persons providing such Incremental Term Loan have
agreed to not impose as a condition to funding thereof that such representations
and warranties are true and correct at the time the Permitted Acquisition is
consummated;
(b)(i) with respect to Revolving Loans or Issuances of Letters of Credit, any
Default or Event of Default has occurred and is continuing or would result after
giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), and Agent or the Required Revolving Lenders shall have determined
not to make any Loan or incur any Letter of Credit Obligation as a result of
that Default or Event of Default or (ii) with respect to Incremental Term Loans,
the conditions set forth in subsection 1.1(e)(ii)(A) shall not be or have been
satisfied or duly waived; and
(c)after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the aggregate outstanding amount of the Revolving Loans would
exceed the Maximum Revolving Loan Balance.
The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance of Agent’s
Liens, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Transactions
will be, true and correct:

27

--------------------------------------------------------------------------------




3.1Corporate Existence and Power. Each Credit Party and each of its respective
Subsidiaries:
(a)is (i) a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and (ii) in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable;
(b)has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to execute, deliver, and perform its obligations
under, the Loan Documents to which it is a party;
(c)has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets and carry on its business;
(d)is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and
(e)is in compliance with all Requirements of Law;
except, in each case referred to in clause (a)(ii), clause (c), clause (d) or
clause (e), to the extent that the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
3.2Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement and by each Credit
Party and each of its respective Subsidiaries of any other Loan Document to
which such Person is party, have been duly authorized by all necessary action,
and do not and will not:
(a)contravene the terms of any of that Person’s Organization Documents;
(b)conflict with or result in any material breach or contravention of, or result
in the creation of any Lien (other than Liens created under the Loan Documents)
under, any document evidencing any material Contractual Obligation to which such
Person is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its Property is subject; or
(c)violate any material Requirement of Law in any material respect.
3.3Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement, any other Loan Document except (a) for recordings and
filings in connection with the Liens granted to Agent under the Collateral
Documents, (b) those obtained or made on or prior to the Closing Date and (c)
those which, if not obtained or made, would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

28

--------------------------------------------------------------------------------




3.4Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.
3.5Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Responsible Officers of each Credit Party, threatened, at law,
in equity, in arbitration or before any Governmental Authority, against any
Credit Party, any Subsidiary of any Credit Party or any of their respective
Properties which:
(a)purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or
(b)would reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, except
as set forth on Schedule 3.5, no Credit Party or any Subsidiary of any Credit
Party is the subject of an audit or, to each Credit Party’s knowledge, any
review or investigation by any Governmental Authority (excluding the IRS and
other taxing authorities) concerning the violation or possible violation of any
Requirement of Law.
3.6No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the Transactions. No
Credit Party and no Subsidiary of any Credit Party is in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.
3.7ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a complete
and correct list of, and that separately identifies, (a) all Title IV Plans and
(b) all Multiemployer Plans. Except for those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, (x) each Benefit Plan
is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (y) there are no existing or pending (or to the knowledge
of any Credit Party, threatened) claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Credit Party incurs or
otherwise has or could have an obligation or any Liability and (z) no ERISA
Event is reasonably expected to occur. On the Closing Date, no ERISA Event has
occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding.

29

--------------------------------------------------------------------------------




3.8Use of Proceeds; Margin Regulations. The proceeds of the Loans are intended
to be and shall be used solely for the purposes set forth in and permitted by
Section 4.10, and are intended to be and shall be used in compliance with
Section 5.8. No Credit Party and no Subsidiary of any Credit Party is engaged in
the business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock. Proceeds of the Loans shall not
be used for the purpose of purchasing or carrying Margin Stock. As of the
Closing Date, except as set forth on Schedule 3.8, no Credit Party and no
Subsidiary of any Credit Party owns any Margin Stock.
3.9Title to Properties. As of the Closing Date, the Real Estate listed in
Schedule 3.9 constitutes all of the Real Estate of each Credit Party and each of
their respective Subsidiaries. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and valid title to
all owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary or, except to the extent such failure
would not reasonably be expected to have a Material Adverse Effect, used in the
ordinary conduct of their respective businesses. None of the Property of any
Credit Party or any Subsidiary of any Credit Party is subject to any Liens other
than Permitted Liens. As of the Closing Date, Schedule 3.9 also describes any
purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate. All material Permits required to have been issued
or appropriate to enable the Real Estate to be lawfully occupied and used for
all of the purposes for which it is currently occupied and used have been
lawfully issued and are in full force and effect, except to the extent such
failure would not reasonably be expected to have a Material Adverse Effect.
3.10Taxes. Except (i) where failure to do so could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or (ii)
to the extent contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Person in accordance with GAAP, all federal, state, local and
foreign income and franchise and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by any of the
Credit Parties or any of their Subsidiaries have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein or otherwise due and payable
have been paid.
3.11Financial Condition.
(a)Each of (i) the audited consolidated balance sheet of Parent and its
Subsidiaries dated December 30, 2013, and the related audited consolidated
statements of income or operations and cash flows for the Fiscal Year ended on
that date and (ii) the unaudited interim consolidated balance sheet of Parent
and its Subsidiaries dated June 30, 2014 and the related unaudited consolidated
statements of income and cash flows for the six (6) Fiscal Periods then ended:
(x)were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

30

--------------------------------------------------------------------------------




(y)present fairly in all material respects the consolidated financial condition
of Holdings and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.
(b)The pro forma unaudited consolidated balance sheet of Parent and its
Subsidiaries dated June 30, 2014 delivered on the Closing Date was prepared by
Holdings giving pro forma effect to the funding of the Loans and Transactions,
was based on the unaudited consolidated balance sheet of Holdings and its
Subsidiaries dated September 30, 2013, and was prepared in accordance with GAAP,
with only such adjustments thereto as would be required in a manner consistent
with GAAP.
(c)Since December 30, 2013, there has not been any event or circumstance that
has had a Material Adverse Effect.
(d)All financial performance projections delivered to Agent, including the
financial performance projections delivered on or prior to the Closing Date,
represent the Borrower’s best good faith estimate of future financial
performance and are based on assumptions believed by the Borrower to be fair and
reasonable in light of current market conditions, in each case, at the time of
delivery of such projections, it being acknowledged and agreed by Agent and
Lenders that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may differ from the projected results and such differences may be material.
3.12Environmental Matters. Except where any failures to comply would not
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect, (a) the operations of each Credit Party and each
Subsidiary of each Credit Party are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, (b) no Credit
Party and no Subsidiary of any Credit Party is party to, and no Credit Party and
no Subsidiary of any Credit Party and no Real Estate currently (or to the
knowledge of any Credit Party previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or

31

--------------------------------------------------------------------------------




notice of potential responsibility under the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws.
3.13Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.
3.14Solvency. Both before and after giving effect to the Transactions, the
Credit Parties are Solvent on a consolidated basis.
3.15Labor Relations. There are no strikes, work stoppages, slowdowns or lockouts
existing, pending (or, to the knowledge of any Credit Party, threatened) against
or involving any Credit Party or any Subsidiary of any Credit Party, except for
those that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, (a) there is no collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any Credit Party or
any Subsidiary of any Credit Party in its capacity as such, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Credit Party or any Subsidiary of any Credit
Party and (c) no such representative has sought certification or recognition
with respect to any employee of any Credit Party or any Subsidiary of any Credit
Party.
3.16Intellectual Property. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
3.17Brokers’ Fees; Transaction Fees. Except as disclosed on Schedule 3.17 and
except for fees payable to Agent and Lenders, none of the Credit Parties or any
of their respective Subsidiaries has any obligation to any Person in respect of
any finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.
3.18Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective Properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Borrower, in
such amounts, with such deductibles and covering such risks as are customarily
carried in all material respects by companies engaged in similar businesses and
owning similar Properties in localities where such Person operates. A true and
complete listing

32

--------------------------------------------------------------------------------




of such insurance as of the Closing Date, including issuers, coverages and
deductibles, has been provided to the Administrative Agent.
3.19Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries or is engaged in any joint
venture or partnership with any other Person. All issued and outstanding Stock
and Stock Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non‑assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of the Borrower and Subsidiaries of the Borrower, those in favor of
Agent, for the benefit of the Secured Parties. All such securities were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities. As of the Closing Date, all of the issued and outstanding Stock
of each Credit Party and each Subsidiary of each Credit Party and owned by each
of the Persons and in the amounts set forth in Schedule 3.19. Except as set
forth in Schedule 3.19, as of the Closing Date, there are no pre-emptive or
other outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries.
3.20Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name, organizational
identification number, if any, employer identification number and the location
of such Credit Party’s chief executive office or sole place of business, in each
case as of the Closing Date, and such Schedule 3.20 also lists all jurisdictions
of organization and legal names of such Credit Party for the five years
preceding the Closing Date.
3.21Reserved.
3.22Status of Holdings. Holdings has not engaged in any business activities and
Holdings does not own any Property other than (i) direct ownership of the Stock
and Stock Equivalents of the Borrower and indirect ownership of the Subsidiaries
of the Borrower, (ii) activities and contractual rights incidental to
maintenance of its corporate existence, (iii) performance of its obligations
under the Loan Documents to which it is a party and (iv) other actions expressly
permitted by the Loan Documents.
3.23Full Disclosure. None of the written statements contained in each exhibit,
report, statement or certificate furnished by or on behalf of any Credit Party
or any of their Subsidiaries in connection with the Loan Documents (other than
forward looking information and information of a general economic or industry
specific nature), when taken as a whole, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not materially misleading as of the time when made or
delivered.
3.24Franchise Matters. Except as disclosed on Schedule 3.26, (i) the Credit
Parties have prepared and maintained each of their respective Disclosure
Documents for the Papa Murphy’s® brand, in accordance with all applicable
Requirements of Law, have filed Disclosure Documents, to the extent applicable
and required, in all states and jurisdictions requiring registration and
approval prior to any offers or sales of franchises in such states and has filed
all material changes,

33

--------------------------------------------------------------------------------




amendments, renewals thereto on a timely and accurate basis as required by
applicable Requirements of Law, and (ii) each Credit Party’s Disclosure
Documents were prepared in all material respects in compliance with applicable
Requirements of Law, and there were no material misrepresentations or material
omissions of information in any Disclosure Document at the time any Credit Party
was using such Disclosure Document; except, in each case, where failure to
comply with the foregoing would not reasonably be expected to have a Material
Adverse Effect. Each Franchise Agreement to which any Credit Party is a party
complies in all material respects, and the offer and sale of such Franchise
complied in all material respects at the time such offer and sale was and is
made with, all applicable Franchise Laws, the non-compliance with which would
not reasonably be expected to have a Material Adverse Effect.
3.25Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, executive orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person (as defined by OFAC) cannot deal with or
otherwise engage in business transactions, (ii) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (iii) is
controlled by (including without limitation by virtue of such Person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law.
3.26Patriot Act. The Credit Parties and each of their Subsidiaries are in
compliance in all material respects with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and (c)
other federal or state laws relating to “know your customer” and anti‑money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.



34

--------------------------------------------------------------------------------




ARTICLE IV


AFFIRMATIVE COVENANTS


Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
4.1Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
Fiscal Quarter financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments). The Borrower shall
deliver to Agent (and Agent shall make available to each Lender) by Electronic
Transmission and in detail reasonably satisfactory to Agent:
(a)as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheets of Parent
and each of its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income or operations and cash flows for such Fiscal
Year, and accompanied by the report of Moss Adams LLP or any “Big Four” or other
nationally recognized independent public accounting firm reasonably acceptable
to Agent which report shall (x) contain an unqualified opinion (provided that a
qualification or exception may be included in any such audit report for any
period ending within the twelve (12) consecutive Fiscal Periods preceding the
stated maturity of the Loans to the extent such qualification is solely a result
of the Loans being reported as short term indebtedness), stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (y) not include any explanatory
paragraph expressing substantial doubt as to going concern status (except as
expressly provided in clause (x) above); and
(b)as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter, a copy of the unaudited consolidated balance sheets of
Parent and each of its Subsidiaries as at the end of such Fiscal Quarter of the
Borrower, and the related consolidated statements of income or operations and
cash flows for such Fiscal Quarter and for the period from the beginning of such
Fiscal Year to such Fiscal Quarter, all certified on behalf of the Borrower by
an appropriate Responsible Officer of the Borrower as fairly presenting, in all
material respects, in accordance with GAAP, the financial position and the
results of operations of Parent and its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosures.
Notwithstanding the foregoing, the financial statements required to be delivered
above with respect to Parent and its Subsidiaries shall be accompanied by a
reconciliation in detail reasonably satisfactory to Agent which differentiates
the financial statements of Parent from the financial statements of Holdings and
its Subsidiaries.

35

--------------------------------------------------------------------------------




4.2Certificates; Other Information. The Borrower shall furnish to Agent (and
Agent shall make available to each Lender) by Electronic Transmission:
(a)together with each delivery of financial statements pursuant to
(i) subsections 4.1(a) and, with respect to the Fiscal Period financial
statements coinciding with the end of each Fiscal Quarter of each Fiscal Year,
4.1(b), (i) a management discussion and analysis report, in reasonable detail,
describing the operations and financial condition of the Credit Parties and
their Subsidiaries for the Fiscal Period and the portion of the Fiscal Year then
ended (or for the Fiscal Year then ended in the case of annual financial
statements), and (ii) reports setting forth (x) in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
the Fiscal Year to date and (y) system-wide same store sales comparisons
(including on a company-owned stores and franchised stores basis, including
openings and total store count); provided that other than with respect to the
deliverables set forth in the foregoing clause (y) which will be included in any
event, the Borrower shall only be required to deliver such management discussion
and analysis, comparative prior period figures and system-wide comparisons that
are consistent with the financial disclosure requirements of a public reporting
company.
(b)concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed certificate
in the form of Exhibit 4.2(b) (a “Compliance Certificate”), certified on behalf
of the Borrower by a Responsible Officer of the Borrower (with calculations of
financial covenants appearing in Compliance Certificates delivered with the
financial statements for the last Fiscal Period of each Fiscal Quarter only);
(c)promptly after the same are publicly filed, copies of all financial
statements and regular, periodic or special reports which such Person may make
to, or file with, the Securities and Exchange Commission or any successor or
similar Governmental Authority;
(d)as soon as available and in any event not later than sixty (60) days
following the beginning of each Fiscal Year of the Borrower, a budget for the
Credit Parties (and their Subsidiaries’) consolidated financial performance for
the forthcoming three Fiscal Years on a year by year basis, and for the
forthcoming Fiscal Year on a Fiscal Quarter by Fiscal Quarter basis, in each
case consisting solely of consolidated income statements and capital
expenditures;
(e)from time to time, if Agent reasonably determines that obtaining appraisals
is necessary in order for Agent or any Lender to comply with applicable laws or
regulations (including any appraisals required to comply with FIRREA), Agent
may, or may require the Borrower to, in either case at the Borrower’s expense,
obtain appraisals in form and substance and from appraisers reasonably
satisfactory to Agent stating the fair market value or such other value as
determined by Agent (for example, replacement cost for purposes of Flood
Insurance) of any Real Estate of any Credit Party subject to a Mortgage; or of
any Subsidiary of any Credit Party;
(f)together with each delivery of financial statements pursuant to
Section 4.1(b), (which information may be included in the applicable Compliance
Certificate) (A) a certificate of a Responsible Officer of the Borrower setting
forth in reasonable detail any Margin Stock owned by each Credit Party and each
Subsidiary of each Credit Party as of the last day of such Fiscal

36

--------------------------------------------------------------------------------




Quarter and (B) a summary in reasonable detail of outstanding Investments
permitted under Section 5.4(b)(iii); and
(g)promptly, such additional business, financial, corporate affairs, perfection
certificates and other information as Agent may from time to time reasonably
request.
4.3Notices. The Borrower shall notify promptly Agent (and Agent shall notify
each Lender) of each of the following (and in no event later than five (5)
Business Days after a Responsible Officer becoming aware thereof):
(a)the occurrence or existence of any Default or Event of Default;
(b)any breach or non performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non‑compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;
(c)any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect;
(d)the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party (i)
in which the amount of damages claimed is $1,000,000 (or its equivalent in
another currency or currencies) or more, (ii) in which injunctive or similar
relief is sought and which would reasonably be expected to have a Material
Adverse Effect, or (iii) in which the relief sought is an injunction or other
stay of the performance of this Agreement or any other Loan Document;
(e)(i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in a Material Adverse Effect, (iii) the receipt
by any Credit Party of notification that any Real Property of any Credit Party
is subject to any Lien in favor of any Governmental Authority securing, in whole
or in part, Environmental Liabilities and (iv) any proposed acquisition or lease
of Real Estate, if such acquisition or lease would have a reasonable likelihood
of resulting in a Material Adverse Effect;
(f)any event that has had or is reasonably expected to have a Material Adverse
Effect;

37

--------------------------------------------------------------------------------




(g)(i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA or intent to terminate any Title IV
Plan, a copy of such notice, (ii) promptly, and in any event within ten (10)
Business Days, after any officer of any ERISA Affiliate knows or has reason to
know that a request for a minimum funding waiver under Section 412 of the Code
has been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) Business Days after any officer of any ERISA Affiliate knows or has
reason to know that an ERISA Event will or has occurred which would reasonably
be expected to result in a Material Adverse Effect, a notice describing such
ERISA Event, and any action that any ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notices received from or filed with
the PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto; and
(h)(i) the creation, or filing with the IRS or any other Governmental Authority,
of any Contractual Obligation or other document extending, or having the effect
of extending, the period for assessment or collection of any income, franchise
or other material taxes with respect to Holdings or any of its Subsidiaries,
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) the creation of any Contractual Obligation of
Holdings or any of its Subsidiaries, or the receipt of any request directed to
Holdings or any of its Subsidiaries, to make any adjustment under Section 481(a)
of the Code, by reason of a change in accounting method or otherwise, which
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Each notice pursuant to this Section shall be in electronic form accompanied by
a statement by a Responsible Officer of the Borrower, setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time. Each notice
under subsection 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.
4.4Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:
(a)preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrower’s
Subsidiaries, in connection with transactions permitted by Section 5.3;
(b)preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;

38

--------------------------------------------------------------------------------




(c)preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and
(d)conduct its business and affairs without infringement of or interference with
any Intellectual Property of any other Person in any material respect and shall
comply in all material respects with the terms of its IP Licenses except as
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
4.5Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
4.6Insurance.
(a)Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of the Borrower)
of a nature and providing such coverage as is sufficient and as is customarily
carried by businesses of the size and character of the business of the Credit
Parties and (ii) cause all such insurance relating to any Collateral of any
Credit Party to name Agent as loss payee and all liability insurance (other than
directors and officers liability insurance) to name Agent as an additional
insured. All policies of insurance on real and personal property of the Credit
Parties will contain an endorsement, in form and substance acceptable to Agent,
showing loss payable to Agent (Form CP 1218 or equivalent) and extra expense and
business interruption endorsements. The Credit Parties shall use commercially
reasonable efforts to provide that each such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least thirty (30) days’ prior written notice before any such
policy or policies of insurance shall be altered or canceled and that no act or
default of the Credit Parties or any other Person shall affect the right of
Agent to recover under such policy or policies of insurance in case of loss or
damage. Each Credit Party shall direct all present and future insurers under its
“All Risk” policies of property insurance to pay all proceeds payable thereunder
directly to Agent. If any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash (or, at any time when no Event of Default shall have
occurred and be continuing, Agent shall endorse such check, draft or other
instrument to the applicable Credit Party upon request thereof by such Credit
Party). The terms of this Section 4.6(a) shall not be deemed to limit the
Borrower’s reinvestment rights pursuant to subsection 1.9(c) hereof, and, to the
extent Agent receives proceeds paid in respect of claims under

39

--------------------------------------------------------------------------------




any Credit Party’s “All Risk” policies of property insurance at a time when no
Event of Default shall have occurred and be continuing, Agent shall promptly
remit such proceeds to the applicable Borrower upon the request of such Borrower
to permit reinvestment of such proceeds to the extent permitted pursuant to
subsection 1.9(c) hereof. Notwithstanding the requirement in subsection (i)
above, Federal Flood Insurance shall not be required for (x) Real Estate not
located in a Special Flood Hazard Area, or (y) Real Estate located in a Special
Flood Hazard Area in a community that does not participate in the National Flood
Insurance Program.
(b)Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement (including, without limitation, Flood
Insurance), Agent may purchase insurance (including, without limitation, Flood
Insurance) at the Credit Parties’ expense to protect Agent’s and Lenders’
interests, including interests in the Credit Parties’ and their Subsidiaries’
properties. This insurance may, but need not, protect the Credit Parties’ and
their Subsidiaries’ interests. The coverage that Agent purchases may not pay any
claim that any Credit Party or any Subsidiary of any Credit Party makes or any
claim that is made against such Credit Party or any Subsidiary in connection
with said Property. The Borrower may later cancel any insurance purchased by
Agent, but only after providing Agent with evidence that there has been obtained
insurance as required by this Agreement. If Agent purchases insurance, the
Credit Parties will be responsible for the costs of that insurance, including
interest and any other charges Agent may impose in connection with the placement
of insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance shall be added to the Obligations. The
costs of the insurance may be more than the cost of insurance the Borrower may
be able to obtain on its own.
4.7Payment of Obligations. Such Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed:
(a)all federal, state and material local and foreign tax liabilities,
assessments and governmental charges or levies upon it or its Property, which,
if unpaid, would become a Lien upon its Property (other than Liens permitted
under Section 5.1) unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted, for which the enforcement of any
Lien shall not have been commenced and for which adequate reserves in accordance
with GAAP are being maintained by such Person or (ii) the failure to pay or
discharge the same would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;
(b)all lawful claims (other than taxes) which, if unpaid, would by law become a
Lien (other than a Permitted Lien) upon its Property unless the same are being
contested in good faith by appropriate proceedings diligently prosecuted which
stay the imposition or enforcement of any Lien and for which adequate reserves
in accordance with GAAP are being maintained by such Person;
(c)the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, except where the failure to perform would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

40

--------------------------------------------------------------------------------




(d)payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan.
4.8Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Franchise Laws and all other Requirements of
Law of any Governmental Authority having jurisdiction over it or its business,
except where the failure to comply would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
4.9Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect, and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications and
appraisals of the Inventory and other Collateral in any manner and through any
medium that Agent considers advisable, in each instance, at the Credit Parties’
expense; provided the Credit Parties shall only be obligated to reimburse Agent
for the reasonable expenses of one (1) such field examination, audit and
inspection per calendar year or more frequently if an Event of Default has
occurred and is continuing. Any Lender may accompany Agent or its Related
Persons in connection with any inspection at such Lender’s expense.
4.10Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) first, to refinance on the Closing Date, Prior Indebtedness and
then, (b) to pay costs and expenses in connection with this Agreement and the
Transactions, and (c) for working capital, capital expenditures, Permitted
Acquisitions, investments, dividends, Restricted Payments and other general
corporate purposes of the Borrower and its Subsidiaries, in each case not in
contravention of any Requirement of Law and not in violation of this Agreement.
The Borrower shall use proceeds of Incremental Term Loans solely as provided in
subsection 1.1(e)(ii)(C).
4.11Cash Management Systems. Each Credit Party shall enter into, and cause each
depository, securities intermediary or commodities intermediary to enter into,
Control Agreements with respect to each deposit, securities, commodity or
similar account maintained by such Person (other than (i) any payroll accounts
so long as such payroll account is a zero balance account, (ii) any withholding
tax, trust or fiduciary accounts, (iii) any foreign accounts, (iv) any
segregated deposit account which is established and maintained by any Credit
Party solely to fund employee benefit plans as required by applicable
Requirements of Law and (v) other accounts with an aggregate balance, at any
time for all such accounts, not to exceed $1,000,000 plus an amount equal to (x)
$5,000 multiplied by (y) as of any date of determination, the number of Papa
Murphy’s

41

--------------------------------------------------------------------------------




locations then owned and operated by the Credit Parties and their Subsidiaries
in excess of the number of such locations owned and operated as of the Closing
Date) within sixty (60) days (or such later date as shall have been agreed to in
writing by Agent) of the Closing Date, in the case of such accounts as of the
Closing Date, and within sixty (60) days (or such later date as shall have been
agreed to in writing by Agent) of the opening of such accounts, in the case of
any new accounts; provided, that Agent shall not be entitled to exercise sole
control or send any “blockage” or equivalent notice under any such Control
Agreement unless an Event of Default under Section 7.1(a), (c) (solely with
respect to a breach of Article VI), (d) (solely with respect to a breach of
Sections 4.1 or 4.2(b)), (f) or (g) shall have occurred and be continuing or the
Loans shall have been accelerated and/or the Commitments shall have been
terminated pursuant to Section 7.2.
4.12Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement from the lessor of each leased property
with respect to each location constituting the chief executive office of a
Credit Party, which agreement shall be reasonably satisfactory in form and
substance to Agent, within 60 days (or such later date as shall have been agreed
to in writing by Agent) of the Closing Date, in the case of locations as of the
Closing Date, and within 60 days (or such later date as shall have been agreed
to in writing by Agent) of the entering into such lease, in the case of any new
locations.
4.13Further Assurances.
(a)Promptly upon request by Agent, the Credit Parties shall (and, subject to the
limitations hereinafter set forth, shall cause each of their Subsidiaries to)
take such additional actions and execute such documents as Agent may reasonably
require from time to time in order (i) to carry out more effectively the
purposes of this Agreement or any other Loan Document, (ii) to subject to the
Liens created by any of the Collateral Documents any of the Properties, rights
or interests covered by any of the Collateral Documents, (iii) to perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. Without limiting the generality of
the foregoing and except as otherwise approved in writing by Required Lenders,
the Credit Parties shall cause each of their Wholly-Owned Subsidiaries that are
Domestic Subsidiaries (other than (x) Disregarded Domestic Persons and (y)
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary) to guaranty
the Obligations and to cause each such Domestic Subsidiary to grant to Agent,
for the benefit of the Secured Parties, a security interest in, subject to the
limitations set forth herein and in the Loan Documents, all of such Subsidiary’s
Property to secure such guaranty. Furthermore and except as otherwise approved
in writing by Required Lenders, each Credit Party shall, and shall cause each of
its Wholly-Owned Subsidiaries that are Domestic Subsidiaries (other than (x)
Disregarded Domestic Persons and (y) Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary) to, pledge all of the Stock and Stock Equivalents
of each of its Domestic Subsidiaries (other than (x) Disregarded Domestic
Persons, (y) Domestic Subsidiaries owned indirectly through a Foreign Subsidiary
and (z) Domestic Subsidiaries that are not Wholly-Owned but solely to the extent
that (1) the consent of unaffiliated third parties would be necessary (after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law) to pledge such Stock and Stock Equivalents and (2) after

42

--------------------------------------------------------------------------------




commercially reasonable efforts, the Credit Parties are not able to obtain the
consent of all such unaffiliated third parties) and sixty five percent (65%) of
the outstanding voting Stock and Stock Equivalents and one hundred percent
(100%) of the outstanding non-voting Stock and Stock Equivalents of each of its
First Tier Foreign Subsidiaries, in each instance, to Agent, for the benefit of
the Secured Parties, to secure the Obligations. In connection with each pledge
of Stock and Stock Equivalents, the Credit Parties shall deliver, or cause to be
delivered, to Agent, irrevocable proxies and stock powers and/or assignments, as
applicable, duly executed in blank.
(b)In the event any Credit Party acquires any Real Estate with a fair market
value in excess of $1,000,000, within sixty (60) days after such acquisition (or
such later date as shall have been agreed to in writing by Agent), such Credit
Party shall execute and/or deliver, or cause to be executed and/or delivered, to
Agent, (w) an appraisal complying with FIRREA, (x) a fully executed Mortgage, in
form and substance reasonably satisfactory to Agent together with an A.L.T.A.
lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Agent, in form and substance and in an amount reasonably
satisfactory to Agent insuring that the Mortgage is a valid and enforceable
first priority Lien on the respective property, free and clear of all defects,
encumbrances and Liens (other than Permitted Liens), (y) then current A.L.T.A.
surveys, certified to Agent by a licensed surveyor sufficient to allow the
issuer of the lender’s title insurance policy to issue such policy without a
survey exception and (z) an environmental site assessment prepared by a
qualified firm reasonably acceptable to Agent, in form and substance
satisfactory to Agent. In addition to the obligations set forth in subsection
4.6(a), within sixty (60) days (or such later date as shall have been agreed to
in writing by Agent) after written notice from Agent to the Credit Parties that
any Real Estate is located in a Special Flood Hazard Area, the Credit Parties
shall satisfy the Federal Flood Insurance requirements of subsection 4.6(a).
(c)Without limiting the generality of the foregoing, to the extent reasonably
necessary to maintain the continuing priority of the Lien of any existing
Mortgages as security for the Obligations in connection with the incurrence of
an Incremental Term Loan, as determined by Agent in its reasonable discretion,
the applicable Credit Party to any Mortgages shall within thirty (30) days of
such funding or incurrence (or such later date as agreed by Agent) (i) enter
into and deliver to Agent, at the direction and in the reasonable discretion of
Agent, a mortgage modification or new Mortgage in proper form for recording in
the relevant jurisdiction and in a form reasonably satisfactory to Agent, (ii)
cause to be delivered to Agent for the benefit of the Secured Parties an
endorsement to the title insurance policy, date down(s) or other evidence
reasonably satisfactory to Agent insuring that the priority of the Lien of the
Mortgages as security for the Obligations has not changed and confirming and/or
insuring that since the issuance of the title insurance policy there has been no
change in the condition of title and there are no intervening liens or
encumbrances which may then or thereafter take priority over the Lien of the
Mortgages (other than those expressly permitted by Section 5.1(c)) and (iii)
deliver, at the request of Agent, to Agent and/or all other relevant third
parties, all other items reasonably necessary to maintain the continuing
priority of the Lien of the Mortgages as security for the Obligations.
4.14Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including

43

--------------------------------------------------------------------------------




by implementing any Remedial Action necessary to achieve such compliance) or
that is required by orders and directives of any Governmental Authority except
where the failure to comply would not reasonably be expected to, individually or
in the aggregate, result in a Material Adverse Effect. Without limiting the
foregoing, if an Event of Default is continuing or if Agent at any time has a
reasonable basis to believe that there exist material violations of
Environmental Laws by any Credit Party or any Subsidiary of any Credit Party,
which would reasonably be expected to result in any Credit Party incurring
material Environmental Liabilities or that there exist any material
Environmental Liabilities of any Credit Party, then each Credit Party shall,
promptly upon receipt of request from Agent, cause the performance of, and allow
Agent and its Related Persons reasonable access to such Real Estate for the
purpose of conducting, such environmental audits and assessments, including
where reasonable based on perceived violations or conditions giving rise to such
Environmental Liability subsurface sampling of soil and groundwater at such Real
Estate, and cause the preparation of such reports, in each case as Agent may
from time to time reasonably request. Such audits, assessments and reports, to
the extent not conducted by Agent or any of its Related Persons, shall be
conducted and prepared by qualified environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent).
4.15Post-Closing Obligations. Notwithstanding the conditions precedent set forth
in Article II above, the Borrower has informed Agent and the Lenders that
certain of such items required to be delivered to Agent or otherwise satisfied
as conditions precedent to the effectiveness of this Agreement will not be
delivered to Agent as of the date hereof. Therefore, with respect to the items
set forth on Schedule 4.15 (collectively, the “Outstanding Items”), and
notwithstanding anything to the contrary contained herein or in any other Loan
Document, Borrower shall deliver or otherwise satisfy each Outstanding Item to
Agent in the form, manner and time set forth thereon for such Outstanding Item
or as Agent may otherwise agree in its reasonable discretion.


ARTICLE V


NEGATIVE COVENANTS


Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
5.1Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):
(a)any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by subsection 5.5(c);

44

--------------------------------------------------------------------------------




(b)any Lien created under any Loan Document;
(c)Liens for taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;
(d)carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s
or other similar Liens arising in the Ordinary Course of Business which are not
delinquent for more than ninety (90) days or remain payable without penalty or
which are being contested in good faith and by appropriate proceedings
diligently prosecuted, which proceedings have the effect of preventing the
forfeiture or sale of the Property subject thereto and for which adequate
reserves in accordance with GAAP are being maintained;
(e)Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;
(f)Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $1,500,000;
(g)easements, rights of way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances which do not in
any case materially detract from the value of the Property subject thereto or
interfere in any material respect with the ordinary conduct of the businesses of
any Credit Party or any Subsidiary of any Credit Party;
(h)Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring such
Property and permitted under subsection 5.5(d); provided that (i) any such Lien
attaches to such Property concurrently with or within twenty (20) days after the
acquisition thereof, (ii) such Lien attaches solely to the Property so acquired
in such transaction and the proceeds thereof, and (iii) the principal amount of
the debt secured thereby does not exceed one hundred percent (100%) of the cost
of such Property;
(i)Liens securing Capital Lease Obligations permitted under subsection 5.5(d);
(j)any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;
(k)Liens arising from precautionary uniform commercial code financing statements
filed under any lease permitted by this Agreement;

45

--------------------------------------------------------------------------------




(l)non-exclusive licenses and sublicenses granted by a Credit Party or any
Subsidiary of a Credit Party and leases and subleases (by a Credit Party or any
Subsidiary of a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering in any material respect with the
business of the Credit Parties or any of their Subsidiaries;
(m)Liens in favor of collecting banks arising under Section 4-210 of the Uniform
Commercial Code or, with respect to collecting banks located in the State of New
York, under Section 4-208 of the Uniform Commercial Code;
(n)Liens (including the right of set-off) in favor of a bank or other depository
institution arising as a matter of law encumbering deposits;
(o)Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Subsidiary of the Borrower in the
Ordinary Course of Business;
(p)Liens securing Indebtedness incurred by Foreign Subsidiaries of the Borrower
in an aggregate amount not to exceed $2,500,000 at any time outstanding;
provided, that (i) such Liens do not extend to, or encumber property which
constitutes Collateral and (ii) such Liens extend only to the property (or
equity interests not pledged or required to be pledged to Agent in accordance
with the Loan Documents) of the Foreign Subsidiary incurring such Indebtedness;
(q)Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;
(r)Liens arising by operation of law or contract on insurance policies and
proceeds thereof in favor of insurers (or other Persons financing the payment of
insurance premiums) securing Indebtedness of the type described in and permitted
under Section 5.5(o) hereof financing the premiums payable in respect of
insurance policies issued by such insurers;
(s)Liens encumbering the assets of a Target to the extent securing Indebtedness
permitted pursuant to subsection 5.5(l), solely to the extent such Liens
encumber no assets other than the assets of the Target encumbered by such Liens
immediately prior to the Acquisition of such Target; and
(t)other Liens securing obligations (other than Indebtedness for borrowed money,
except to the extent any such Liens securing Indebtedness for borrowed money
consist solely of cash collateral and/or Liens on the assets of Foreign
Subsidiaries) otherwise permitted hereunder not exceeding $1,500,000 in the
aggregate.
5.2Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or private offering or otherwise, and
accounts and notes receivable, with or without recourse), except:

46

--------------------------------------------------------------------------------




(a)dispositions of Inventory, or worn out or surplus equipment, all in the
Ordinary Course of Business;
(b)dispositions not otherwise permitted hereunder which are made for fair market
value and the mandatory prepayment in the amount of the Net Proceeds of such
disposition is made if and to the extent required by Section 1.9; provided, that
(i) at the time of any disposition, no Event of Default shall exist or shall
result from such disposition, (ii) not less than 80% of the aggregate sales
price from such disposition shall be paid in cash and (iii) the aggregate fair
market value of all assets so sold by the Credit Parties and their Subsidiaries,
together, shall not exceed in any Fiscal Year $1,500,000;
(c)dispositions of cash and Cash Equivalents;
(d)transactions permitted under Sections 5.1, 5.3, 5.4 and 5.11;
(e)dispositions, discounts or forgiveness of past due Accounts in connection
with the collection or compromise thereof in the Ordinary Course of Business;
(f)dispositions of certain stores set forth on Schedule 5.2, and additional
stores that each individually have EBITDA for the four fiscal quarter period
prior to the proposed disposition of less than $0 provided, that (i) at the time
of any disposition, no Event of Default shall exist or shall result from such
disposition and (ii) a mandatory prepayment is made with the Net Proceeds of
such disposition if and to the extent required by Section 1.9);
(g)dispositions, abandonment or termination of Intellectual Property in the
Ordinary Course of Business; and
(h)dispositions by (i) any Credit Party to any other Credit Party (other than
Holdings) and (ii) any non-Credit Party to any Credit Party (at not more than
the then current fair market value of the subject Property) or any other
non-Credit Party.
5.3Consolidations and Mergers. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except Permitted
Acquisitions and except pursuant to transactions expressly permitted by Sections
5.2 or 5.4, and except that, upon not less than five Business Days prior written
notice to Agent (or such lesser period of notice as Agent, in its sole
discretion, may from time to time agree in writing), (a) any Subsidiary of the
Borrower may merge with, or dissolve or liquidate into, the Borrower or a
Wholly-Owned Subsidiary of the Borrower which is a Domestic Subsidiary and a
Credit Party, provided that the Borrower or such Wholly-Owned Subsidiary which
is a Domestic Subsidiary and a Credit Party shall be the continuing or surviving
entity and all actions reasonably required by Agent, including actions required
to maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of Agent, shall have been completed, (b) any Foreign
Subsidiary may merge with or dissolve or liquidate into another Foreign
Subsidiary provided if a First Tier Foreign Subsidiary is a constituent entity
in such merger, dissolution or liquidation, such First Tier Foreign Subsidiary
shall be the continuing or surviving entity or all actions reasonably required
by Agent,

47

--------------------------------------------------------------------------------




including actions required to maintain perfected Liens on the Stock of the
surviving entity in favor of Agent, shall have been completed and (c) any Person
that is a Papa Murphy’s Permitted Concept may be merged with and into any Credit
Party so long as the Credit Party shall be the continuing or surviving entity
and all actions reasonably required by Agent, including actions required to
maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of Agent, shall have been completed.
5.4Loans and Investments. No Credit Party shall and no Credit Party shall suffer
or permit any of its Subsidiaries to (i) purchase or acquire any Stock or Stock
Equivalents, or any obligations or other securities of, or any interest in, any
Person, including the establishment or creation of a Subsidiary, or (ii) make
any Acquisitions, or any other acquisition of all or substantially all of the
assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase any advance, loan, extension of credit or
capital contribution to or any other investment in, any Person including the
Borrower, any Affiliate of the Borrower or any Subsidiary of the Borrower (the
items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:
(a)Investments in cash and Cash Equivalents;
(b)Investments by (i) any Credit Party (other than Holdings) in any other Credit
Party (other than Holdings), (ii) Holdings in any other Credit Party, (iii) the
Borrower or any Domestic Subsidiary of the Borrower in Foreign Subsidiaries of
the Borrower; provided, that the aggregate amount of such Investments under this
clause (iii) shall not exceed the Available Amount at any time outstanding, (iv)
a Foreign Subsidiary of the Borrower in another Foreign Subsidiary of the
Borrower, and (v) any Credit Party in a Foreign Subsidiary the proceeds of which
are concurrently used by such Foreign Subsidiary in connection with a Permitted
Acquisition of the type and in the amount described in the proviso of clause (g)
of the definition of “Permitted Acquisition”; provided, if the Investments
described in foregoing clauses (i), (ii), (iii) and (v) are evidenced by notes,
such notes shall be pledged to Agent, for the benefit of the Secured Parties;
(c)loans and advances to employees not to exceed $3,000,000 in the aggregate at
any time outstanding, less the amount of any loans and advances to employees
outstanding pursuant to Section 5.4(f);
(d)Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(b);
(e)Investments acquired in connection with the settlement of delinquent Accounts
in the Ordinary Course of Business or in connection with the bankruptcy or
reorganization of suppliers or customers;
(f)Investments existing (or committed to be made pursuant to a binding
commitment) on the Closing Date and set forth on Schedule 5.4;
(g)Investments comprised of Contingent Obligations permitted by Section 5.9;
(h)Permitted Acquisitions;

48

--------------------------------------------------------------------------------




(i)the maintenance of deposit accounts and securities accounts in the Ordinary
Course of Business so long as the applicable provisions of Section 4.11, to the
extent applicable, have been complied with respect to such deposit accounts and
securities accounts;
(j)Investments constituting (i) accounts receivable arising, (ii) trade debt
granted or (iii) deposits made in connection with the purchase price of goods or
services, in each case, in the Ordinary Course of Business;
(k)Investments by way of contributions to capital or purchases of Stock by any
Credit Party in any of its Subsidiaries that are Credit Parties;
(l)Investments in an amount at any time outstanding not greater than the
Available Amount (x) in joint ventures, (y) consisting of loans or other
financing to Franchisees, or (z) in any subsidiary franchise financing vehicle;
(m)Investments in Project Pie in an amount not to exceed $6,000,000 in the
aggregate so long as no Default or Event of Default has occurred and is
continuing or would result therefrom;
(n)Investments consisting of notes payable in connection with the disposition of
stores specified in Section 5.2(f) in an amount not to exceed $2,000,000 in the
aggregate; and
(o)other Investments not to exceed an amount in the aggregate at any time
outstanding equal to $4,000,000 less the amount of any Indebtedness outstanding
pursuant to Section 5.5(p).
5.5Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:
(a)the Obligations;
(b)Indebtedness consisting of Contingent Obligations described in clause (i) of
the definition thereof and permitted pursuant to Section 5.9;
(c)Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;
(d)Indebtedness not to exceed $3,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) and Permitted Refinancings thereof;
(e)unsecured intercompany Indebtedness permitted pursuant to subsections 5.4(b)
or 5.4(m);
(f)(i) Indebtedness in respect of the Miller Note until repaid in accordance
with the subordination provisions applicable thereto and (ii) Indebtedness in
respect of the Drake Enterprises Note until the date that is 30 days after the
Closing Date;

49

--------------------------------------------------------------------------------




(g)Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not to exceed $2,500,000 at any time outstanding;
(h)Indebtedness in respect of overdraft protections and otherwise in connection
with deposit accounts to the extent incurred in the Ordinary Course of Business,
and Indebtedness in respect to netting services to the extent incurred in the
Ordinary Course of Business and amounts are available to be netted; provided,
that such Indebtedness and obligations shall not remain outstanding for not more
than ten (10) Business Days;
(i)to the extent constituting Indebtedness, indemnification, adjustment or
purchase price or similar obligations of a Credit Party (or any Subsidiary
thereof) arising from agreements providing for the sale or other disposition of
any assets of a Credit Party (or any Subsidiary thereof) in an amount not to
exceed $3,000,000 in the aggregate at any time outstanding;
(j)Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the Ordinary Course of Business in an
aggregate amount not to exceed $750,000 at any time outstanding;
(k)to the extent constituting Indebtedness, obligations in respect of Rate
Contracts permitted under Section 5.9 hereof;
(l)(i) Indebtedness of a Target existing at the time the Target becomes a
Subsidiary of the Borrower (or is merged into or consolidated with a Credit
Party other than Holdings) pursuant to a Permitted Acquisition or Indebtedness
assumed by the Borrower or its Subsidiaries in respect of assets acquired by
such Person pursuant to a Permitted Acquisition, but only to the extent that
such Indebtedness (A) was not incurred in connection with, as a result of, or in
contemplation of, such Permitted Acquisition, (B) is secured, if at all, solely
by assets of the Target so acquired and not by any assets of any Credit Party
and (C) is not guaranteed by any Credit Party, and (ii) to the extent
constituting Indebtedness, indemnification, adjustment or purchase price or
similar obligations of a Credit Party (or any Subsidiary thereof) in connection
with Permitted Acquisitions or other Investments permitted hereunder; provided,
that the aggregate outstanding amount of any Indebtedness incurred pursuant to
this clause (l) may not exceed $5,000,000 less the combined amounts utilized
under clauses (m) and (n) of this Section 5.5;
(m)unsecured Indebtedness owing to current and former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase of Stock that has been issued to such
Persons, provided, that the aggregate principal amount of all such Indebtedness
does not exceed an aggregate principal amount at any time outstanding equal to
$5,000,000 less the combined amounts utilized under clauses (l) and (n) of this
Section 5.5;
(n)unsecured Indebtedness owing to sellers of assets or Stock to any of the
Credit Parties and their Subsidiaries that is incurred in connection with the
consummation of one or more Permitted Acquisitions or other Investments
permitted hereunder, provided, that the aggregate principal amount of all such
Indebtedness does not exceed an aggregate principal amount at any time
outstanding equal to $5,000,000 in respect of all Permitted Acquisitions or
other Investments

50

--------------------------------------------------------------------------------




permitted hereunder, less the combined amounts utilized under clauses (l) and
(m) of this Section 5.5, provided further, that (1) no payments (whether
mandatory or optional) of principal are paid or payable in cash prior to the
later of the maturity date of the Term Loans or the Revolving Termination Date,
(2) the maturity date of such Indebtedness shall be no earlier than six (6)
months after the later of the maturity date of the Term Loans or the Revolving
Termination Date and (3) such Indebtedness shall constitute Subordinated
Indebtedness;
(o)Indebtedness incurred in order to finance the payment of insurance premiums
in the Ordinary Course of Business; and
(p)other Indebtedness (provided, that any Indebtedness for borrowed money
incurred in reliance on this clause (p) shall be unsecured, except to the extent
any such Indebtedness for borrowed money is secured solely by cash collateral
and/or Liens on the assets of Foreign Subsidiaries) not exceeding in the
aggregate principal amount at any time outstanding $4,000,000 less the amount of
any outstanding Investment made under Section 5.4(n).
5.6Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, enter into any transaction
with any Affiliate of the Borrower or of any such Subsidiary, except:
(a)as expressly permitted by this Agreement;
(b)transactions of the type described on Schedule 5.6;
(c)transactions between or among (i) Credit Parties (other than Holdings),
(ii) First Tier Foreign Subsidiaries, (iii) non-First Tier Foreign Subsidiaries
or (iv) Immaterial Subsidiaries; provided, transactions pursuant to clauses (ii)
through (iv) shall not permit the disposition or investment of any cash or other
assets from a Credit Party to any such Subsidiary unless such disposition or
investment is otherwise permitted by the terms of this Agreement; or
(d)in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary; provided, further, that in
no event shall a Credit Party or any Subsidiary of a Credit Party perform or
provide any management, consulting, administrative or similar services to or for
any Person other than another Credit Party, a Subsidiary of a Credit Party or a
customer who is not an Affiliate in the Ordinary Course of Business, other than
those relating to Project Pie in the Ordinary Course of Business.
5.7Management Fees and Compensation. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party except:
(a)payment of (i) reasonable compensation to officers and employees of the
Credit Parties and their Subsidiaries (or any direct or indirect parent thereof)
for actual services

51

--------------------------------------------------------------------------------




rendered to the Credit Parties and their Subsidiaries (or, to the extent such
compensation is paid with respect to actual services rendered by such Person to
or with respect to the Credit Parties and their Subsidiaries, any direct or
indirect parent thereof) in the Ordinary Course of Business, (ii) reasonable
benefits (including retirement, health, stock option and other benefit plans)
and indemnification arrangements to officers, directors, managers and employees
of the Credit Parties and their Subsidiaries (or, to the extent such benefits or
arrangements are paid in consideration for actual services rendered by such
Person to or with respect to the Credit Parties and their Subsidiaries, any
direct or indirect parent thereof) in the Ordinary Course of Business and (iii)
bonuses, separation and severance amounts to officers and employees of the
Credit Parties and their Subsidiaries (or, to the extent such amounts are paid
with respect to actual services rendered by such Person to or with respect to
the Credit Parties and their Subsidiaries, any direct or indirect parent
thereof) in the Ordinary Course of Business;
(b)payment of reasonable directors’ or managers’ fees and reimbursement of
actual out-of-pocket costs and expenses incurred in connection with attending
board of director or manager meetings in the Ordinary Course of Business; and
(c)making of Restricted Payments to Holdings, Parent or any direct or indirect
parent thereof to the extent expressly permitted under Section 5.11(f), (g), (h)
and (i) of this Agreement.
5.8Use of Proceeds. No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to, use any portion of the Loan proceeds, directly or
indirectly, to purchase or carry Margin Stock or repay or otherwise refinance
Indebtedness of any Credit Party or others incurred to purchase or carry Margin
Stock.
5.9Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations in respect of Indebtedness except in respect of
the Obligations and except:
(a)endorsements for collection or deposit in the Ordinary Course of Business;
(b)Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation and Bank Product Obligations entered
into in the Ordinary Course of Business;
(c)Contingent Obligations of the Credit Parties and their Subsidiaries existing
(or committed to be made pursuant to a binding commitment) as of the Closing
Date and listed in Schedule 5.9, including extension and renewals thereof which
do not increase the amount of such Contingent Obligations or impose materially
more restrictive or adverse terms on the Credit Parties or their Subsidiaries as
compared to the terms of the Contingent Obligation being renewed or extended;
(d)Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

52

--------------------------------------------------------------------------------




(e)Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b);
(f)Contingent Obligations arising under letters of credit issued for the account
of the Borrower or any of its Subsidiaries otherwise permitted hereunder;
(g)Contingent Obligations arising under guarantees made in the Ordinary Course
of Business of obligations of any Credit Party (other than Holdings), which
obligations are otherwise permitted hereunder; provided that if such obligation
is subordinated to the Obligations, such guarantee shall be subordinated to the
same extent;
(h)Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeals bonds, leases, performance bonds and other similar
obligations;
(i)Contingent Obligations arising under the Loan Documents;
(j)Contingent Obligations of (i) a Credit Party with respect to the obligations
of another Credit Party (other than Holdings) otherwise permitted hereunder,
(ii) a First Tier Foreign Subsidiary with respect to the obligations of another
First Tier Foreign Subsidiary otherwise permitted hereunder, (iii) a non-First
Tier Foreign Subsidiary with respect to the obligations of another non-First
Tier Foreign Subsidiary or a First Tier Foreign Subsidiary otherwise permitted
hereunder, (iv) an Immaterial Subsidiary with respect to the obligations of
another Immaterial Subsidiary otherwise permitted hereunder, (v) a Foreign
Subsidiary with respect to the obligations of a Credit Party and (vi) a Credit
Party with respect to the obligations of a Foreign Subsidiary otherwise
permitted hereunder; provided, that the aggregate amount of such Contingent
Obligations under this clause (vi) shall not exceed the Available Amount at any
time outstanding;
(k)Contingent Obligations arising under guarantees of the real estate leases
relating to Project Pie in an amount not to exceed $3,500,000 in the aggregate
at any time outstanding; and
(l)other Contingent Obligations not exceeding: $3,000,000 in the aggregate at
any time outstanding.
5.10Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist (a)
any event that could result in the imposition of a Lien on any asset of a Credit
Party or a Subsidiary of a Credit Party with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event, that would, in the aggregate,
have a Material Adverse Effect.
5.11Restricted Payments. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, (i) declare or make any dividend payment
or other distribution of assets, properties, cash, rights, obligations or
securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem or
otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar

53

--------------------------------------------------------------------------------




payment with respect to, Subordinated Indebtedness (the items described in
clauses (i), (ii) and (iii) above are referred to as “Restricted Payments”);
except that any Subsidiary of the Borrower may declare and pay dividends to the
Borrower or ratably to its direct equity holders and except that:
(a)Holdings may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;
(b)the Borrower may declare and make dividend payments or other distributions to
Holdings, Parent or any direct or indirect parent thereof which are used to
redeem Stock and Stock Equivalents from officers, directors, managers and
employees; provided, that all of the following conditions are satisfied:
(i)no Event of Default has occurred and is continuing or would arise as a result
of such Restricted Payment;
(ii)the aggregate Restricted Payments under this clause (b) permitted during the
term of this Agreement shall not exceed $5,000,000; provided, the foregoing
limits shall not apply to the extent of any redemption or repurchase funded with
the proceeds of any “key-man” life insurance policies of any Credit Party; and
(iii)after giving effect to such Restricted Payment, Availability plus
(x) unrestricted cash and Cash Equivalents of Holdings and its Subsidiaries and
(y) cash and Cash Equivalents of Holdings and its Subsidiaries held in deposit
accounts or securities accounts subject to a Control Agreement in favor of Agent
for the benefit of Agent and the Lenders is not less than $2,500,000;
(c)the Borrower may declare and make dividend payments or other distributions to
Holdings, Parent or any direct or indirect parent thereof which are used to
redeem Stock and Stock Equivalents from Persons other than officers, directors,
managers and employees; provided, that all of the following conditions are
satisfied:
(i)no Event of Default has occurred and is continuing or would arise as a result
of such Restricted Payment;
(ii)the aggregate Restricted Payments under this clause (c) permitted during the
term of this Agreement shall not exceed (x) $10,000,000 plus (y) the Available
Amount; and
(iii)after giving effect to such Restricted Payment, Availability plus
(x) unrestricted cash and Cash Equivalents of Holdings and its Subsidiaries and
(y) cash and Cash Equivalents of Holdings and its Subsidiaries held in deposit
accounts or securities accounts subject to a Control Agreement in favor of Agent
for the benefit of Agent and the Lenders is not less than $1,000,000;

54

--------------------------------------------------------------------------------




(d)the Credit Parties and their Subsidiaries may make any payments of the type
described in clause (iii) of the definition of “Restricted Payments” in respect
of any Subordinated Indebtedness to the extent permitted by the subordination
provisions applicable thereto;
(e)Borrower may make distributions (“Tax Distributions”) to Holdings (and
Holdings may make distributions to any direct or indirect parent of Holdings
that is the common parent of its consolidated, combined or unitary tax group
that includes Holdings and Borrower) to permit Holdings (or such parent) to pay
any taxes that are due and payable by Holdings (or such parent) that are
attributable to the conduct, business or activities of Borrower or any of its
Subsidiaries; provided, however, that such dividends are made no more than three
(3) Business Days before such tax payments are made to the applicable
Governmental Authority and neither Borrower nor Holdings shall be permitted to
make Tax Distributions in excess of the amount that would be payable by Holdings
if Holdings and its Subsidiaries were to file as a consolidated, combined or
unitary group of which Holdings was the common parent;
(f)(i) to the extent actually used by Holdings, Parent or any direct or indirect
parent thereof to pay such taxes, costs and expenses, payments by the Borrower
to or on behalf of Holdings, Parent or any direct or indirect parent thereof in
an amount sufficient to pay franchise taxes and other fees required to maintain
the legal existence of Holdings, Parent or any direct or indirect parent
thereof, (ii) payments by the Borrower to or on behalf of Holdings, Parent or
any direct or indirect parent thereof in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of reasonably necessary overhead in the Ordinary Course of Business of
Holdings, Parent or any direct or indirect parent thereof, in the case of this
clause (ii) in an aggregate amount not to exceed $1,000,000 in any Fiscal Year,
(iii) payments by the Borrower to or on behalf of Holdings, Parent or any direct
or indirect party thereof to pay costs and expenses associated with the
compliance by Parent or any direct or indirect parent of Parent with the
requirements or regulations of a public company, including, without limitation,
Sarbanes-Oxley, and (iv) payments by the Borrower to or on behalf of Holdings,
Parent or any direct or indirect parent thereof in an amount sufficient to pay
indemnification and reimbursement obligations to their directors, managers and
officers to extent providing services to or on behalf of the Credit Parties and
compensation to their directors and managers to extent providing services to or
on behalf of the Credit Parties, in each case under this clause (iv), in the
Ordinary Course of Business that are otherwise permitted to be paid hereunder;
provided, however, that no such amounts otherwise permitted to be paid by the
Borrower to or on behalf of Parent under this subsection 5.11(f) shall be
permitted in the event that Parent shall have conducted any business activities
or acquired any Property after the Closing Date, except for amounts attributable
to or on behalf of Holdings, the Borrower and its Subsidiaries and activities
incidental to its status as a holding company;
(g)the Borrower may repay (i) regularly scheduled interest under the Miller Note
at the non-default cash pay rate of 5% per annum on the original principal
amount of $3,000,000, (ii) regularly scheduled interest under the Drake
Enterprises Note at the non-default cash pay rate of 7% per annum on the
original principal amount of $2,900,000, (iii) all outstanding Indebtedness in
respect of the Miller Note on the maturity date thereof and (iv) all outstanding
Indebtedness in respect of the Drake Enterprises Note on the date that is 30
days after the Closing Date; provided, that with respect to the foregoing
payments, (x) no Default or Event of Default has occurred and is

55

--------------------------------------------------------------------------------




continuing or would result from the making of such payment, (y) such payment is
made in accordance with the subordination provisions applicable thereto and (z)
both before and after giving effect to any payment pursuant to the foregoing
clause (iii) or (iv), “Availability” plus (x) unrestricted cash and Cash
Equivalents of Credit Parties and their Subsidiaries and (y) cash and Cash
Equivalents of Credit Parties and their Subsidiaries held in deposit accounts or
securities accounts subject to a Control Agreement is not less than $1,000,000;
(h)the Borrower may declare and make additional Restricted Payments; provided,
that all of the following conditions are satisfied:
(i)no Event of Default has occurred and is continuing or would arise as a result
of such Restricted Payment;
(ii)the aggregate Restricted Payments made under this clause (h) shall not
exceed (x) $3,000,000 plus (y) the Available Amount; and
(iii)after giving effect to such Restricted Payment, Availability plus
(x) unrestricted cash and Cash Equivalents of Holdings and its Subsidiaries and
(y) cash and Cash Equivalents of Holdings and its Subsidiaries held in deposit
accounts or securities accounts subject to a Control Agreement in favor of Agent
for the benefit of Agent or the Lenders of the Credit Parties is not less than
$2,500,000; and
(i)Holdings and the Borrower may make any Restricted Payments to the extent used
to make any payment permitted by Sections 5.7(a) and (b).
5.12Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in (x) any line of businesses substantially
different from those lines of business carried on by it on the Closing Date, or
(y) the sale of Franchises (including development agreements) or the operation
of restaurant locations for any restaurant concept other than the Papa Murphy’s
Permitted Concept and, to the extent acquired pursuant to a Permitted
Acquisition and the gross revenues therefrom do not exceed ten percent (10%) of
the gross revenues of the system-wide sales of Holdings and its Subsidiaries at
the time of the acquisition, an Additional Permitted Concept. No Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, if the
Leverage Ratio is equal to or greater than 3.5 (at the time of such new store
opening or acquisition and as evidenced by a certificate in form reasonably
satisfactory to Agent), allow the aggregate number of Papa Murphy’s locations
owned and operated by the Credit Parties and their Subsidiaries to exceed
fifteen percent (15%) of the total Papa Murphy’s locations (in each case by
location number; provided, however, that no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in the Leverage Ratio or
franchise store closures which were not contemplated at the time of such store
opening or acquisition). Holdings shall not engage in any business activities or
own any Property other than (i) ownership of the Stock and Stock Equivalents of
the Borrower, (ii) activities and contractual rights incidental to maintenance
of its corporate existence, (iii) performance of its obligations under the Loan
Documents to which it is a party, and (iv) other actions expressly permitted by
the Loan Documents.

56

--------------------------------------------------------------------------------




5.13Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
amend any of its Organization Documents in any respect materially adverse to
Agent or Lenders.
5.14Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Periods or Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization, in the case of (x) clause (i), without the prior
written consent of Agent, and (y) clauses (iii) and (iv), without at least five
days prior written notice to Agent (or such lesser period of notice as Agent, in
its sole discretion, from time to time may agree in writing) and satisfaction of
all conditions set forth herein and in the Collateral Documents to maintain
perfection of the security interests granted therein.
5.15Amendments to Subordinated Indebtedness. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries directly or indirectly to,
change or amend the terms of any Subordinated Indebtedness if the effect of such
change or amendment is to: (A) increase the interest rate on such Indebtedness;
(B) shorten the dates upon which payments of principal or interest are due on
such Indebtedness; (C) add or change in a manner adverse to the Credit Parties
any event of default or add or make more restrictive any covenant with respect
to such Indebtedness; (D) change in a manner adverse to the Credit Parties the
prepayment provisions of such Indebtedness; (E) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof; or (F)
change or amend any other term if such change or amendment would materially
increase the obligations of the Credit Parties or confer additional material
rights on the holder of such Indebtedness in a manner adverse to the Credit
Parties, Agent or Lenders.
5.16No Negative Pledges. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual restriction or encumbrance of
any kind on the ability of any Credit Party or Subsidiary to pay dividends or
make any other distribution on any of such Credit Party’s or Subsidiary’s Stock
or Stock Equivalents or to pay fees, including management fees, or make other
payments and distributions to the Borrower, any Subsidiary of the Borrower or,
other than the Loan Documents, to Holdings. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, enter
into, assume or become subject to any Contractual Obligation prohibiting or
otherwise restricting the existence of any Lien upon any of its assets in favor
of Agent, whether now owned or hereafter acquired except in connection with any
document or instrument governing Liens permitted pursuant to subsections 5.1(h)
and 5.1(i) provided that any such restriction contained therein relates only to
the asset or assets subject to such permitted Liens.
5.17OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Section 3.27 and Section 3.28.

57

--------------------------------------------------------------------------------




5.18Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to, engage in a sale leaseback, synthetic lease or similar
transaction involving any of its assets.


ARTICLE VI


FINANCIAL COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
6.1[Reserved].
6.2Leverage Ratio. The Credit Parties shall not permit the Leverage Ratio for
the period of twelve (12) consecutive Fiscal Periods ending as of any date set
forth below to be greater than the maximum ratio set forth in the table below
opposite such date:
 
Date
Maximum Leverage Ratio
 
September 29, 2014
5.75
 
December 29, 2014
5.75
 
March 30, 2015
5.75
 
June 29, 2015
5.75
 
September 28, 2015
5.50
 
December 28, 2015
5.25
 
March 28, 2016
5.25
 
June 27, 2016
5.25
 
September 26, 2016
5.00
 
January 2, 2017
5.00
 
April 3, 2017
4.50
 
July 3, 2017
4.50
 
October 2, 2017
4.25
 
January 1, 2018 and the last day of each Fiscal Quarter thereafter
4.00



“Leverage Ratio” shall be calculated in the manner set forth in Exhibit 4.2(b).
6.3Interest Coverage Ratio. The Credit Parties shall not permit the Interest
Coverage Ratio for the period of twelve (12) consecutive Fiscal Periods ending
on any date set forth below to be less than the minimum ratio set forth in the
table below opposite such date:

58

--------------------------------------------------------------------------------




 
Date
Minimum Interest Coverage Ratio
 
September 29, 2014
2.50
 
December 29, 2014 and the last day of each Fiscal Quarter thereafter
3.50

“Interest Coverage Ratio” shall be calculated in the manner set forth in Exhibit
4.2(b).


ARTICLE VII


EVENTS OF DEFAULT


7.1Event of Default. Any of the following shall constitute an “Event of
Default”:
(a)Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within five
(5) Business Days after the same shall become due, interest on any Loan, any fee
or any other amount payable hereunder or pursuant to any other Loan Document; or
(b)Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made; or
(c)Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of:
(i)subsections 4.3(a) or Sections 4.10 or 4.15 or Articles V or VI hereof;
(ii)Section 4.6 (with regard to a failure by the Credit Parties to maintain the
insurance coverage described therein), Section 4.9 (with regard to a failure by
the Credit Parties to provide the access, field examination, audit or inspection
rights described therein) and, solely with respect to this clause (ii), such
failure shall not have been cured within ten (10) days; or
(iii)subsections 4.1(a), 4.1(b), 4.2(a) or 4.2(b) and, solely with respect to
this clause (iii), such failure shall not have been cured within twenty (20)
days; or
(d)Other Defaults. Any Credit Party fails to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document,
and such default shall continue unremedied for a period of thirty (30) days from
the date upon which written notice thereof is given to the Borrower by Agent or
the Required Lenders; or

59

--------------------------------------------------------------------------------




(e)Cross-Default. Any Credit Party or any Subsidiary of any Credit Party
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation in respect of Indebtedness (other than (x)
Contingent Obligations in respect of the Obligations, (y) Contingent Obligations
owing by one Credit Party with respect to the obligations of another Credit
Party permitted hereunder or (z) earnouts permitted hereunder) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $2,500,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness (other than the Obligations) or any such Contingent Obligation
(other than (x) Contingent Obligations in respect of the Obligations, (y)
Contingent Obligations owing by one Credit Party with respect to the obligations
of another Credit Party permitted hereunder or (z) earnouts permitted
hereunder), if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded; or
(f)Voluntary Proceedings. Any Credit Party or any Subsidiary of any Credit Party
(other than an Immaterial Subsidiary): (i) generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
commences any Insolvency Proceeding with respect to itself; or (iii) takes any
action to effectuate or authorize any of the foregoing; or
(g)Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party (other than an Immaterial Subsidiary), or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against a
substantial part of any such Person’s Properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within sixty (60) days after commencement, filing or levy; (ii) any Credit Party
or any Subsidiary of any Credit Party (other than an Immaterial Subsidiary)
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Credit Party or any
Subsidiary of any Credit Party (other than an Immaterial Subsidiary) acquiesces
in the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business; or
(h)Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries (other than an Immaterial
Subsidiary with respect to which no other Credit Party or Subsidiary is or may
be liable) involving in the aggregate a liability of $3,000,000

60

--------------------------------------------------------------------------------




or more (excluding amounts covered by insurance to the extent the relevant
independent third-party insurer has not denied coverage therefor), and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
thirty (30) consecutive days after the entry thereof; or
(i)Non-Monetary Judgments. One or more non-monetary judgments, orders or decrees
shall be rendered against any one or more of the Credit Parties or any of their
respective Subsidiaries which has or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, and there
shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(j)Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason (other than the failure of Agent to
take an action within its control) cease to be a perfected and first priority
security interest subject only to Permitted Liens; or
(k)Ownership. (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act of 1934), excluding the Permitted Holders,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of (x) thirty
five percent (35%) of the then outstanding voting stock of Holdings, and (y) the
percentage of the then outstanding voting stock of Holdings collectively owned,
directly or indirectly, beneficially by the Permitted Holders, or (ii) during
any period of twelve (12) consecutive months, the board of directors or other
governing body of Holdings shall not consist of a majority of the Continuing
Directors; or (iii) Holdings ceases to own one hundred percent (100%) of the
issued and outstanding Stock and Stock Equivalents of the Borrower free and
clear of all Liens, rights, options, warrants or other similar agreements or
understandings, other than Liens in favor of Agent, for the benefit of the
Secured Parties; or
(l)Invalidity of Subordination Provisions. The subordination provisions of any
agreement or instrument governing any Subordinated Indebtedness shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions.
7.2Remedies. Upon the occurrence and during the continuance of any Event of
Default:
(a)Agent may, and shall at the written request of the Required Lenders, declare
all or any portion of any one or more of the Commitments of each Lender to make
Loans or of the L/C Issuer to issue Letters of Credit to be suspended or
terminated, whereupon such Commitments shall forthwith be suspended or
terminated;

61

--------------------------------------------------------------------------------




(b)Agent shall at the written request of the Required Lenders declare all or any
portion of the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, in which case,
the Revolving Loan Commitment of each Lender shall immediately terminate without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Credit Party; and/or
(c)Agent shall at the written request of the Required Lenders exercise on behalf
of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in
subsections 7.1(f) or 7.1(g) above (in the case of clause (i) of subsection
7.1(g) upon the expiration of the sixty (60) day period mentioned therein), the
obligation of each Lender to make Loans and the obligation of the L/C Issuers to
issue Letters of Credit shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of Agent, any
Lender or the L/C Issuer.
7.3Rights Not Exclusive. The rights provided for in this Agreement and the other
Loan Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
7.4Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Revolving Loan Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent
may, and upon request of Required Revolving Lenders, shall, demand (which demand
shall be deemed to have been delivered automatically upon any acceleration of
the Loans and other obligations hereunder pursuant to Section 7.2), and the
Borrower shall thereupon deliver to Agent, to be held for the benefit of the L/C
Issuer, Agent and the Lenders entitled thereto, an amount of cash equal to one
hundred five percent (105%) of the amount of Letter of Credit Obligations as
additional collateral security for Obligations in respect of any outstanding
Letter of Credit. Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of the Credit Parties’ Obligations in
respect of any Letters of Credit. Pending such application, Agent may (but shall
not be obligated to) invest the same in an interest bearing account in Agent’s
name, for the benefit of the L/C Issuer, Agent and the Lenders entitled thereto,
under which deposits are available for immediate withdrawal, at such bank or
financial institution as the L/C Issuer and Agent may, in their discretion,
select.


ARTICLE VIII


AGENT


8.1Appointment and Duties.

62

--------------------------------------------------------------------------------




(a)Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.
(b)Duties as Collateral and Disbursing Agent. Without limiting the generality of
clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in subsection 7.1(f)
or (g) or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Secured
Party is hereby authorized to make such payment to Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in subsection 7.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the Credit
Parties and/or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for Agent, the Lenders and the L/C Issuers for purposes of
the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.
(c)Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives

63

--------------------------------------------------------------------------------




and agrees not to assert any claim against Agent based on the roles, duties and
legal relationships expressly disclaimed in clauses (i) through (iii) above.
8.2Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent, the Required Lenders or
the Required Revolving Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by Agent in reliance upon the instructions of
Required Lenders or the Required Revolving Lenders (or, where so required, such
greater proportion) in accordance with provisions of the Loan Documents and
(iii) the exercise by Agent or the Required Lenders or the Required Revolving
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein for such parties, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Secured Parties.
8.3Use of Discretion.
(a)No Action without Instructions. Agent shall not be required to exercise any
discretion or take, or omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).
(b)Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
Agent shall not be required to take, or omit to take, any action (i) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to Agent, any other Person)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against Agent or any Related Person thereof
or (ii) that is, in the opinion of Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law.
(c)Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, Agent in accordance with the Loan
Documents for the benefit of all the Lenders and the L/C Issuer; provided that
the foregoing shall not prohibit (i) Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (ii) each of the L/C Issuer and
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 9.11, (iv) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law, (v) any party to a Secured Rate Contract
from exercising any of its rights thereunder which are independent of its rights
under the Loan Documents or (vi) any party to a Bank Product Agreement from
exercising any of its rights thereunder which are independent of its

64

--------------------------------------------------------------------------------




rights under the Loan Documents; and provided further that if at any time there
is no Person acting as Agent hereunder and under the other Loan Documents, then
(A) the Required Lenders shall have the rights otherwise ascribed to Agent
pursuant to Section 7.2 and (B) in addition to the matters set forth in clauses
(ii), (iii) and (iv) of the preceding proviso and subject to Section 9.11, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
8.4Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.
8.5Reliance and Liability.
(a)Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.
(b)None of Agent and its Related Persons shall be liable for any action taken or
omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party waives and shall not assert any right, claim or
cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, Agent:
(i)shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or the
Required Revolving Lenders or for the actions or omissions of any of its Related
Persons selected with reasonable care (other than employees, officers and
directors of Agent, when acting on behalf of Agent);
(ii)shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;
(iii)makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any

65

--------------------------------------------------------------------------------




Related Person of any Credit Party in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Loan Documents; and
(iv)shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower, any Lender or L/C Issuer describing
such Default or Event of Default clearly labeled “notice of default” (in which
case Agent shall promptly give notice of such receipt to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and each L/C Issuer hereby waives and agrees not to assert any right,
claim or cause of action it might have against Agent based thereon.
8.6Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lenders”,
“Required Revolving Lenders” and any similar terms shall, except where otherwise
expressly provided in any Loan Document, include, without limitation, Agent or
such Affiliate, as the case may be, in its individual capacity as Lender,
Revolving Lender or as one of the Required Lenders or Required Revolving
Lenders, respectively.
8.7Lender Credit Decision.
(a)Each Lender and each L/C Issuer acknowledges that it shall, independently and
without reliance upon Agent, any Lender or L/C Issuer or any of their Related
Persons or upon any document (including any offering and disclosure materials in
connection with the syndication of the Loans) solely or in part because such
document was transmitted by Agent or any of its Related Persons, conduct its own
independent investigation of the financial condition and affairs of each Credit
Party and make and continue to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Loan Document or
with respect to any transaction contemplated in any Loan Document, in each case
based on such documents and information as it shall deem appropriate. Except for
documents expressly required by any Loan Document to be transmitted by Agent to
the Lenders or L/C Issuers, Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, Property, financial and other condition or
creditworthiness of any Credit Party

66

--------------------------------------------------------------------------------




or any Affiliate of any Credit Party that may come in to the possession of Agent
or any of its Related Persons.
(b)If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.
8.8Expenses; Indemnities; Withholding.
(a)(a)    Each Lender agrees to reimburse Agent and each of its Related Persons
(to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably, of any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.
(b)Each Lender further agrees to indemnify Agent and each of its Related Persons
(to the extent not reimbursed by any Credit Party), severally and ratably, from
and against Liabilities (including taxes, interests and penalties imposed for
not properly withholding or backup withholding on payments made to on or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, or any other act, event
or transaction related, contemplated in or attendant to any such document, or,
in each case, any action taken or omitted to be taken by Agent or any of its
Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to Agent or any of its Related Persons
to the extent such liability has resulted primarily from the gross negligence or
willful misconduct of Agent or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.
8.9Resignation of Agent or L/C Issuer.
(a)Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set

67

--------------------------------------------------------------------------------




forth therein, upon the date such notice shall be effective, in accordance with
the terms of this Section 8.9. If Agent delivers any such notice, the Required
Lenders shall have the right to appoint a successor Agent. If, after thirty (30)
days after the date of the retiring Agent’s notice of resignation, no successor
Agent has been appointed by the Required Lenders that has accepted such
appointment, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent from among the Lenders. Each appointment under this clause (a)
shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld or delayed but shall not be required during the
continuance of an Event of Default.
(b)Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of the retiring Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such retiring
Agent had been, validly acting as Agent under the Loan Documents and (iv)
subject to its rights under Section 8.3, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as Agent under the Loan Documents. Effective immediately upon its
acceptance of a valid appointment as Agent, a successor Agent shall succeed to,
and become vested with, all the rights, powers, privileges and duties of the
retiring Agent under the Loan Documents.
(c)Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.
8.10Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:
(a)any Subsidiary of Borrower from its guaranty of any Obligation if all of the
Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.13; and
(b)any Lien held by Agent for the benefit of the Secured Parties against (i) any
Collateral that is sold, transferred, conveyed or otherwise disposed of by a
Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 4.13 after giving effect to such
transaction have been granted, (ii) any property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h) or (i) and (iii) all of the
Collateral and all Credit Parties, upon

68

--------------------------------------------------------------------------------




(A) termination of the Revolving Loan Commitments, (B) payment and satisfaction
in full of all Loans, all L/C Reimbursement Obligations and all other
Obligations under the Loan Documents, all Bank Product Obligations and all
Obligations arising under Secured Rate Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable, (C) deposit of cash collateral with respect to all contingent
Obligations (or, as an alternative to cash collateral, in the case of any Letter
of Credit Obligation, receipt by Agent of a back-up letter of credit) in amounts
and on terms and conditions and with parties satisfactory to Agent and each
Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations (other than L/C Reimbursement Obligations) as to which no claim has
been asserted) and (D) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance reasonably acceptable to Agent.
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from the Borrower, to execute and deliver
or file such documents and to perform other actions reasonably necessary to
release the guarantees and Liens when and as directed in this Section 8.10.
8.11Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance reasonably acceptable to Agent) this Article VIII,
Section 9.3, Section 9.9, Section 9.10, Section 9.11, Section 9.17, Section 9.24
and Section 10.1 (and, solely with respect to L/C Issuers, subsection 1.1(c))
and the decisions and actions of Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (a) such
Secured Party shall be bound by Section 8.8 only to the extent of Liabilities,
costs and expenses with respect to or otherwise relating to the Collateral held
for the benefit of such Secured Party and for such purposes the obligations of
such Secured Party hereunder shall not exceed its pro rata share or similar
concept in respect of all Obligations secured by such Collateral, (b) each of
Agent, the Lenders and the L/C Issuers party hereto shall be entitled to act at
its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.
8.12Documentation Agent and Syndication Agent. Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, the Documentation Agent and Syndication Agent shall not have any
duties or responsibilities, nor shall the Documentation Agent and Syndication
Agent have or be deemed to have any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties,

69

--------------------------------------------------------------------------------




obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Documentation Agent and Syndication
Agent. At any time that any Lender serving (or whose Affiliate is serving) as
Documentation Agent and/or Syndication Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loans and the
Revolving Loan Commitment, such Lender (or an Affiliate of such Lender acting as
Documentation Agent or Syndication Agent) shall be deemed to have concurrently
resigned as such Documentation Agent and/or Syndication Agent.
ARTICLE IX


MISCELLANEOUS


9.1Amendments and Waivers.
(a)No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrower and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to Agent, the
Required Lenders (or by Agent with the consent of the Required Lenders) and the
Borrower, do any of the following:
(i)increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));
(ii)postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.9 (other than scheduled installments
under subsection 1.9(a)) may be postponed, delayed, reduced, waived or modified
with the consent of Required Lenders);
(iii)reduce the principal of, or the rate of interest specified herein (it being
agreed that waiver of the default interest margin shall only require the consent
of Required Lenders) or the amount of interest payable in cash specified herein
on any Loan, or of any fees or other amounts payable hereunder or under any
other Loan Document, including L/C Reimbursement Obligations;
(iv)amend or modify subsections 1.8(d) or 1.11(c);
(v)change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Loans which shall be required for the Lenders or any of them to
take any action hereunder;

70

--------------------------------------------------------------------------------




(vi)amend this Section 9.1 (other than subsection 9.1(c)) or, subject to the
terms of this Agreement, the definition of Required Lenders or any provision
providing for consent or other action by all Lenders; or
(vii)discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;
it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).
(b)No amendment, waiver or consent shall, unless in writing and signed by Agent,
the Swingline Lender or the L/C Issuer, as the case may be, in addition to the
Required Lenders or all Lenders directly affected thereby, as the case may be
(or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital. No amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Bank Product Obligations resulting in
Bank Product Obligations being junior in right of payment to principal on the
Loans or resulting in Bank Product Obligations owing to any Bank Product
Provider becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), in each case in a manner adverse to any Bank
Product Provider, shall be effective without the written consent of such Bank
Product Provider.
(c)No amendment or waiver shall, unless signed by Agent and Required Revolving
Lenders (or by Agent with the consent of Required Revolving Lenders) in addition
to the Required Lenders (or by Agent with the consent of the Required Lenders):
(i) amend or waive compliance with the conditions precedent to the obligations
of Lenders to make any Revolving Loan (or of any L/C Issuer to Issue any Letter
of Credit) in Section 2.2; or (ii) waive any Default or Event of Default for the
purpose of satisfying the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of any L/C Issuer to Issue any Letter of Credit) in
Section 2.2. No amendment shall: (x) amend or waive this subsection 9.1(c) or
the definitions of the terms used in this subsection 9.1(c) insofar as the
definitions affect the substance of this subsection 9.1(c); (y) change the
definition of the term Required Revolving Lenders; or (z) change the percentage
of Lenders which shall be required for Revolving Lenders to take any action
hereunder, in each case, unless such amendment or waiver shall have been signed
by all Revolving Lenders (or by Agent with the consent of all Revolving
Lenders).
(d)This Agreement may be amended with the written consent of Agent, the Borrower
and the Required Lenders to (i) add one or more additional credit facilities to
this

71

--------------------------------------------------------------------------------




Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the outstanding principal and accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and Revolving Loans and the accrued interest
and fees in respect thereof and (ii) include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
(e)Notwithstanding anything to the contrary contained in this Section 9.1, (i)
the Borrower may amend Schedule 3.19 upon notice to Agent, (ii) Agent may amend
Schedules 1.1(a) and 1.1(b) to reflect Incremental Term Loans and Sales entered
into pursuant to Section 9.9, and (iii) Agent and the Borrower may amend or
modify this Agreement and any other Loan Document to (1) cure any ambiguity,
omission, defect or inconsistency therein, (2) grant a new Lien for the benefit
not of the Secured Parties, extend an existing Lien over additional property for
the benefit of the Secured Parties or join additional Persons as Credit Parties
and (3) add one or more Incremental Term Loans to this Agreement pursuant to
Section 1.1(e) and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Revolving Lenders and Required
Lenders.
9.2Notices.
(a)Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Syndtrack® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.syndtrack.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Syndtrack® as may be available and reasonably acceptable to
Agent prior to such posting, (iii) posted to any other E-System approved by or
set up by or at the direction of Agent or (iv) addressed to such other address
as shall be notified in writing (A) in the case of the Borrower, Agent and the
Swingline Lender, to the other parties hereto and (B) in the case of all other
parties, to the Borrower and Agent. Transmissions made by electronic mail or
E-Fax to Agent shall be effective only (x) for notices where such transmission
is specifically authorized by this Agreement, (y) if such transmission is
delivered in compliance with procedures of Agent applicable at the time and
previously communicated to the Borrower, and (z) if receipt of such transmission
is acknowledged by Agent.
(b)Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail
registered or certified, return receipt requested, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper

72

--------------------------------------------------------------------------------




transmission, and (v) if delivered by posting to any E-System, on the later of
the Business Day of such posting and the Business Day access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to Agent
pursuant to Article I shall be effective until received by Agent.
(ii)The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.
(c)Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.
9.3Electronic Transmissions.
(a)Authorization. Subject to the provisions of subsection 9.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.
(b)Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

73

--------------------------------------------------------------------------------




(c)Separate Agreements. All uses of an E-System shall be governed by and subject
to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.
(d)LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E‑SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.
9.4No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.
9.5Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or the Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) Agent for all reasonable and
documented out-of-pocket costs and expenses incurred by it or any of its Related
Persons, in connection with the investigation, development, preparation,
negotiation, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses, to the
extent permitted hereunder, (b) Agent for all reasonable and documented costs
and expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations and Collateral examinations, to the
extent permitted hereunder (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the

74

--------------------------------------------------------------------------------




per diem rate per individual charged by Agent for its examiners) and (c) each of
Agent, its Related Persons, the Lenders and L/C Issuer for all costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
Insolvency Proceeding) related to any Credit Party, any Subsidiary of any Credit
Party, Loan Document, Obligation or Related Transaction (or the response to and
preparation for any subpoena or request for document production relating
thereto), including Attorney Costs of one (1) law firm plus one (1) local
counsel in each applicable jurisdiction on behalf of Agent, its Related Persons,
the Lenders and L/C Issuer, taken as a whole in connection with any of the
matters except to the extent of an actual or perceived conflict of interest, in
which case, one counsel plus one local counsel in each applicable jurisdiction
shall be permitted for each class of similarly situated individuals.
9.6Indemnity.
(a)Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation, but excluding taxes) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of (i)
any Loan Document, any Obligation (or the repayment thereof), any Letter of
Credit, the use or intended use of the proceeds of any Loan or the use of any
Letter of Credit or any securities filing of, or with respect to, any Credit
Party, (ii) any commitment letter, proposal letter or term sheet with any Person
or any Contractual Obligation, arrangement or understanding with any broker,
finder or consultant, in each case entered into by or on behalf of any Credit
Party or any Affiliate of any of them in connection with any of the foregoing
and any Contractual Obligation entered into in connection with any E-Systems or
other Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (iv) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Section 9.6 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each of the Borrower and each other Credit Party
executing this Agreement waives and agrees not to assert against any Indemnitee,
and shall cause each other Credit Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person. For the

75

--------------------------------------------------------------------------------




avoidance of doubt, nothing in this subsection 9.6(a) is intended to be
duplicative, or to limit the application, of Section 10.1.
(b)Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such property or natural resource or any property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Agent or following Agent or any Lender having become the successor-in-interest
to any Credit Party or any Related Person of any Credit Party and (ii) are
attributable solely to acts of such Indemnitee.
9.7Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
9.8Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.
9.9Assignments and Participations; Binding Effect.
(a)Binding Effect. This Agreement shall become effective when it shall have been
executed by Holdings, the Borrower, the other Credit Parties signatory hereto
and Agent and when Agent shall have been notified by each Lender that such
Lender has executed it. Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, Holdings, the Borrower, the other Credit
Parties hereto (in each case except for Article VIII, other than Section 8.9),
Agent, each Lender and each L/C Issuer receiving the benefits of the Loan
Documents and, to the extent provided in Section 8.11, each other Secured Party
and, in each case, their respective successors and permitted assigns. Except as
expressly provided in any Loan Document (including in Section 8.9), none of
Holdings, the Borrower, any other Credit Party, any L/C Issuer or Agent shall
have the right to assign any rights or obligations hereunder or any interest
herein.

76

--------------------------------------------------------------------------------




(b)Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender), or
(iii) subject to compliance in all respects with subsection 9.9(g), an
Affiliated Lenders, or (iv) any other Person acceptable (which acceptance shall
not be unreasonably withheld or delayed) to Agent and, as long as no Event of
Default is continuing, the Borrower (provided, that the Borrower’s consent shall
in all cases be required (and may be withheld in the Borrower’s discretion
notwithstanding the foregoing) with respect to a Sale to any Disqualified
Lender), and, in the case of any Sale of a Revolving Loan, Letter of Credit or
Revolving Loan Commitment, Agent and each L/C Issuer that is a Lender (which
acceptances of L/C Issuer and the Borrower shall be deemed to have been given
unless an objection is delivered to Agent within five (5) Business Days after
notice of a proposed Sale is delivered to the Borrower); provided, however, that
(w) such Sales do not have to be ratable between the Revolving Loan and the Term
Loans or between each Term Loan but must be ratable among the obligations owing
to and owed by such Lender with respect to the Revolving Loans or a Term Loan,
(x) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower (to the extent
Borrower’s consent is otherwise required) and Agent, (y) interest accrued prior
to and through the date of any such Sale may not be assigned, and (z) such Sales
by Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 1.12(e)(v). Notwithstanding the foregoing, no Sale may be made to a
Credit Party, an Affiliate of a Credit Party other than an Affiliated Lender in
accordance with subsection 9.9(g), a holder of Subordinated Indebtedness or an
Affiliate of such a holder (other than an Affiliate Lender in accordance with
subsection 9.9(g)). Agent’s refusal to accept a Sale to a Person that would be a
Non-Funding Lender or an Impacted Lender, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable.
(c)Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500, unless waived or reduced by Agent;
provided that (i) if a Sale by a Lender is made to an Affiliate or an Approved
Fund of such assigning Lender, then no assignment fee shall be due in connection
with such Sale, and (ii) if a Sale by a Lender is made to an assignee that is
not an Affiliate or Approved Fund of such assignor Lender, and concurrently to
one or more Affiliates or Approved Funds of such assignee, then only one
assignment fee of $3,500 (unless waived or

77

--------------------------------------------------------------------------------




reduced by Agent) shall be due in connection with such Sale. Upon receipt of all
the foregoing, and conditioned upon such receipt and, if such Assignment is made
in accordance with clause (iii) of subsection 9.9(b), upon Agent (and the
Borrower, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.
(d)Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).
(e)Grant of Security Interests. In addition to the other rights provided in this
Section 9.9, each Lender may grant a security interest in, or otherwise assign
as collateral, any of its rights under this Agreement, whether now owned or
hereafter acquired (including rights to payments of principal or interest on the
Loans), to (A) any federal reserve bank (pursuant to Regulation A of the Federal
Reserve Board), without notice to Agent or (B) any holder of, or trustee for the
benefit of the holders of, such Lender’s Indebtedness or equity securities, by
notice to Agent (which underlying indebtedness to Borrower or their direct and
indirect interests may be privately rated by one or more of the nationally
recognized rating agencies); provided, however, that no such holder or trustee,
whether because of such grant or assignment or any foreclosure thereon (unless
such foreclosure is made through an assignment in accordance with clause (b)
above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
(f)Participants and SPVs. In addition to the other rights provided in this
Section 9.9 and subject to subsection 9.9(g), each Lender may, (x) with notice
to Agent, grant to an SPV the option to make all or any part of any Loan that
such Lender would otherwise be required to make hereunder (and the exercise of
such option by such SPV and the making of Loans pursuant thereto shall satisfy
the obligation of such Lender to make such Loans hereunder) and such SPV may
assign to such Lender the right to receive payment with respect to any
Obligation and (y) without notice to (other than with respect to any such
participation to an Affiliated Lender Participant, which participation shall be
permitted only to the extent that a written notice with respect thereto shall
have been provided to Agent at least three (3) Business Days prior to such
participation) or consent from Agent or the Borrower, sell participations to one
or more Persons in or to all or a portion of its rights and obligations under
the Loan Documents (including all its rights and obligations with respect to the
Term Loans, Revolving Loans and Letters of Credit); provided, however, that,
whether as a result of any term of any Loan Document or of such grant or
participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to

78

--------------------------------------------------------------------------------




commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but only to the extent the Borrower is
notified of the participation sold to such participant or SPV and such
participant or SPV delivers the tax forms such Lender is required to collect
pursuant to subsection 10.1(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of subsection 9.1(a) with respect to amounts, or dates fixed for payment
of amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (vii) of
subsection 9.1(a); provided that each Affiliated Lender Participant shall be
deemed to grant or withhold consent under its participation with respect to any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights under or in respect of the Loan
Documents in the same manner in which an Affiliated Lender is deemed to vote in
accordance with subsection 9.9(g)(iii) (and each participation agreement with
respect to a participation to an Affiliated Lender Participant must provide for
such deemed consent or withholding of consent). Each Lender that grants an
option to a SPV or sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each SPV and participant and the principal
amounts (and stated interest) of each SPV and participant’s interest in the
Loans or other obligations under the Loan Documents (the “SPV/Participant
Register”).    The entries in the SPV/Participant Register shall be conclusive
absent manifest error, and the parties hereto shall treat each Person whose name
is recorded in the SPV/Participant Register as the owner of such portion of the
Loan or participation for all purposes of this Agreement notwithstanding any
notice to the contrary. No party hereto shall institute (and the Borrower and
Holdings shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one (1)
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to be reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

79

--------------------------------------------------------------------------------




(g)Affiliated Lenders.
(i)In addition to the other rights provided in this Section 9.9, each Lender may
assign all or a portion of any one or more of its Term Loans (or grant a
participation in the Term Loan) to any Person who, after giving effect to such
assignment or participation, would be an Affiliated Lender or an Affiliated
Lender Participant, as applicable (without the consent of any Person but subject
to acknowledgment by Agent (which acknowledgment shall be provided promptly
after request therefor)); provided that:
(A)except as previously disclosed in writing to Agent, such Affiliated Lender
represents and warrants as of the date of any assignment to such Affiliated
Lender pursuant to this Section 9.9, that such Affiliated Lender has no MNPI
that both (1) has not been disclosed to the assigning Lender (other than because
such assigning Lender does not wish to receive MNPI with respect to any Credit
Party or any of their respective securities) prior to such date and (2) could
reasonably be expected to have a material effect upon a Lender’s decision to
assign Term Loans to such Affiliated Lender;
(B)the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to Agent an assignment agreement substantially
in the form of Exhibit 9.9(g)(i)(B) hereto (an “Affiliated Lender Assignment and
Assumption”), which among other things shall provide for a power of attorney in
favor of Agent to vote the claims in respect of Term Loans held by such
Affiliated Lender in an Insolvency Proceeding as provided in clause (iv) of this
subsection 9.9(g);
(C)for the avoidance of doubt Lenders shall not be permitted to assign any
Revolving Loan Commitments or Revolving Loans (or grant any participation
therein) to an Affiliated Lender or Affiliated Lender Participant, as applicable
and any purported assignment of or participation in any Revolving Loan
Commitments or Revolving Loans to an Affiliated Lender or Affiliated Lender
Participant shall be null and void; and
(D)at the time of such assignment (or any participation under subsection 9.9(f))
and after giving affect to such assignment (or participation), (1) the aggregate
principal amount of all Term Loans held by all Affiliated Lenders (or in which
Affiliated Lender Participants have a participation) shall not exceed twenty
percent (20%) of all Term Loans outstanding under this Agreement, and (2) there
shall be no more than two (2) Affiliated Lenders and Affiliated Lender
Participants in the aggregate.
(ii)Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (A) attend (including by telephone) any meeting
or discussions (or portion thereof) among Agent or any Lender to which
representatives of the Credit Parties are not invited or (B) receive any
information or material prepared by Agent or any Lender or any communication by
or among Agent and/or one or more Lenders

80

--------------------------------------------------------------------------------




(and their respective auditors, advisors and attorneys), except to the extent
such information or materials have been made available to any Credit Party or
any representative of any Credit Party.
(iii)Notwithstanding anything in Section 9.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Credit
Party therefrom, (B) otherwise acted on any matter related to any Loan Document
or (C) directed or required Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document,
Affiliated Lenders shall not be permitted to vote on such matters submitted to
Lenders for consideration and their Term Loan shall be disregarded in
determining the aggregate unpaid principal balance of the Term Loan then
outstanding held by other Lenders; provided that, without the consent of an
Affiliated Lender, no such amendment, modification, waiver consent or other
action shall (1) increase any Commitment of such Affiliated Lender, (2) extend
the due date for any scheduled installment of principal of any Term Loan held by
such Affiliated Lender, (3) extend the due date for interest under the Loan
Documents owed to such Affiliated Lender, (4) reduce any amount owing to such
Affiliated Lender under any Loan Document, or (5) result in a disproportionate
and adverse effect on an Affiliated Lender, in relation to all non-Affiliated
Lenders’ Term Loans.
(iv)Each Affiliated Lender, solely in its capacity as a holder of any Term
Loans, hereby agrees, and each Affiliated Lender Assignment and Assumption shall
provide a confirmation that, if any Credit Party shall be subject to any
Insolvency Proceeding, with respect to any matter requiring the vote of holders
of any Term Loans during the pendency of any such Insolvency Proceeding
(including voting on any plan of reorganization pursuant to 11 U.S.C. §1126),
Term Loans held by such Affiliated Lender (and any claim with respect thereto)
shall be deemed assigned for all purposes to Agent, which shall cast such vote
in the same proportion, for or against, as votes were case on each matter by
Lenders that are not Affiliated Lenders, except with respect to matters that
result in a disproportionate and adverse effect on an Affiliated Lender, in
relation to all non-Affiliated Lenders’ Term Loans (in which case the express
consent of the Affiliated Lender shall be required).
9.10Non-Public Information; Confidentiality.
(a)Non-Public Information. Each of Agent, each Lender and each L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations).
(b)Confidential Information. Each Lender, each L/C Issuer and Agent agrees to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document, except that such information may be disclosed (i) with the
Borrower’s consent, (ii) to Related Persons of such Lender,

81

--------------------------------------------------------------------------------




L/C Issuer or Agent, as the case may be, or to any Person that any L/C Issuer
causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 9.10 or (B) available to such
Lender, L/C Issuer or Agent or any of their Related Persons, as the case may be,
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors and prospective investors
therein) or participants, Persons that hold a security interest in any Lender’s
rights under this Agreement in accordance with Section 9.9(e) (and those Persons
for whose benefit such holder of a security interest is acting), direct or
contractual counterparties to any Secured Rate Contracts and to their respective
Related Persons, in each case to the extent such assignees, investors,
participants, secured parties (and such benefited Persons), counterparties or
Related Persons agree to be bound by provisions substantially similar to the
provisions of this Section 9.10 (and such Person may disclose information to
their respective Related Persons in accordance with clause (ii) above) and,
(viii) to any other party hereto, and (ix) in connection with the exercise or
enforcement of any right or remedy under any Loan Document, in connection with
any litigation or other proceeding to which such Lender, L/C Issuer or Agent or
any of their Related Persons is a party or bound, or to the extent necessary to
respond to public statements or disclosures by Credit Parties or their Related
Persons referring to a Lender, L/C Issuer or an Agent or any of their Related
Persons. In the event of any conflict between the terms of this Section 9.10 and
those of any other Contractual Obligation entered into with any Credit Party
(whether or not a Loan Document), the terms of this Section 9.10 shall govern.
(c)Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of any press releases, tombstones, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Credit Party’s name, product photographs, logo or trademark. Agent or such
Lender shall provide a draft of any such press release, advertising or other
promotional material to the Borrower for review and comment prior to the
publication thereof.
(d)Press Release and Related Matters. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, issue any press release or other public
disclosure in connection with the transactions contemplated hereby (other than
any document filed with any Governmental Authority relating to a public offering
of securities of any Credit Party) using the name, logo or otherwise referring
to Agent or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Agent is party without the prior consent of Agent
except to the extent required to do so under applicable Requirements of Law and
then, only after consulting with Agent.
(e)Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other

82

--------------------------------------------------------------------------------




information or materials provided or delivered by, or on behalf of, the Credit
Parties hereunder (collectively, the “Borrower Materials”) may be disseminated
by, or on behalf of, Agent, and made available, to the Lenders and the L/C
Issuers by posting such Borrower Materials on an E-System. The Credit Parties
authorize Agent to download copies of their logos from its website and post
copies thereof on an E-System.
(f)Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to) (i)
identify in writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of United States federal
and state securities laws as “PUBLIC”. The Credit Parties agree that by
identifying such Borrower Materials as “PUBLIC” or publicly filing such Borrower
Materials with the Securities and Exchange Commission, then Agent, the Lenders
and the L/C Issuers shall be entitled to treat such Borrower Materials as not
containing any MNPI for purposes of United States federal and state securities
laws. The Credit Parties further represent, warrant, acknowledge and agree that
the following documents and materials shall be deemed to be PUBLIC, whether or
not so marked, and do not contain any MNPI: (A) the Loan Documents, including
the schedules and exhibits attached thereto, and (B) administrative materials of
a customary nature prepared by the Credit Parties or Agent (including, Notices
of Borrowing, Notices of Conversion/Continuation, L/C Requests, Swingline
Requests and any similar requests or notices posted on or through an E-System).
Before distribution of any Borrower Materials, the Credit Parties agree to
execute and deliver to Agent a letter authorizing distribution of the evaluation
materials to prospective Lenders and their employees willing to receive MNPI,
and a separate letter authorizing distribution of evaluation materials that do
not contain MNPI and represent that no MNPI is contained therein.
9.11Set-off; Sharing of Payments.
(a)Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of set
off without the prior written consent of Agent. Each of Agent, each Lender and
each L/C Issuer agrees promptly to notify the Borrower and Agent after any such
setoff and application made by such Lender or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights under this Section 9.11 are in addition to
any other rights and remedies (including other rights of setoff) that Agent, the
Lenders, the L/C Issuer, their Affiliates and the other Secured Parties, may
have.

83

--------------------------------------------------------------------------------




(b)Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X or a
Discounted Prepayment and such payment exceeds the amount such Lender would have
been entitled to receive if all payments had gone to, and been distributed by,
Agent in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of the Borrower, applied to repay the Obligations in
accordance herewith); provided, however, that (i) if such payment is rescinded
or otherwise recovered from such Lender or L/C Issuer in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender or L/C Issuer without interest and (ii) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation. If a Non-Funding
Lender receives any such payment as described in the previous sentence, such
Lender shall turn over such payments to Agent in an amount that would satisfy
the cash collateral requirements set forth in subsection 1.12(e).
9.12Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
9.13Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.
9.14Captions. The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
9.15Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
9.16Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not

84

--------------------------------------------------------------------------------




be construed against the Lenders or Agent merely because of Agent’s or Lenders’
involvement in the preparation of such documents and agreements. Without
limiting the generality of the foregoing, each of the parties hereto has had the
advice of counsel with respect to Sections 9.18 and 9.19.
9.17No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.
9.18Governing Law and Jurisdiction.
(a)Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims in contract or tort law
arising out of the subject matter hereof and any determinations with respect to
post-judgment interest).
(b)Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Agreement, each party executing this Agreement hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Agent to commence any proceeding in
the federal or state courts of any other jurisdiction to the extent Agent
determines that such action is necessary or appropriate to exercise its rights
or remedies under the Loan Documents. The parties hereto (and, to the extent set
forth in any other Loan Document, each other Credit Party) hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions.
(c)Service of Process. Each party hereto hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of such Person
specified herein (and shall be effective when such mailing shall be effective,
as provided therein). Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing contained in this Section 9.18 shall affect the right of any party
hereto to serve process in any other manner permitted by applicable Requirements
of Law.

85

--------------------------------------------------------------------------------




9.19Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.
9.20Entire Agreement; Release; Survival.
(a)THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
(b)Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of the Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
(c)(i) Any indemnification or other protection provided to any Indemnitee
pursuant to Article VIII (Agent), Section 9.5 (Costs and Expenses), Section 9.6
(Indemnity), this Section 9.20, and Article X (Taxes, Yield Protection and
Illegality), and (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.
9.21Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and

86

--------------------------------------------------------------------------------




address of each Credit Party and other information that will allow such Lender
to identify each Credit Party in accordance with the Patriot Act.
9.22Replacement of Lender. Within forty five (45) days after: (i) receipt by the
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional costs as provided in Sections 10.1, 10.3 and/or 10.6; or
(ii) any failure by any Lender (other than Agent or an Affiliate of Agent) to
consent to a requested amendment, waiver or modification to any Loan Document in
which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrower may, at
its option, notify Agent and such Affected Lender (or such non-consenting
Lender) of the Borrower’s intention to obtain, at the Borrower’s expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender (or such
non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent. In the event the Borrower obtains a Replacement Lender
within forty five (45) days following notice of its intention to do so, the
Affected Lender (or defaulting or non-consenting Lender, as the case may be)
shall sell and assign its Loans and Commitments to such Replacement Lender, at
par, provided that the Borrower has reimbursed such Affected Lender for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment. In the event that a replaced
Lender does not execute an Assignment pursuant to Section 9.9 within five (5)
Business Days after receipt by such replaced Lender of notice of replacement
pursuant to this Section 9.22 and presentation to such replaced Lender of an
Assignment evidencing an assignment pursuant to this Section 9.22, the Borrower
shall be entitled (but not obligated) to execute such an Assignment on behalf of
such replaced Lender, and any such Assignment so executed by the Borrower, the
Replacement Lender and Agent, shall be effective for purposes of this
Section 9.22 and Section 9.9. Notwithstanding the foregoing, with respect to a
Lender that is a Non-Funding Lender or an Impacted Lender, Agent may, but shall
not be obligated to, obtain a Replacement Lender and execute an Assignment on
behalf of such Non-Funding Lender or Impacted Lender at any time with three (3)
Business’ Days prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Loans and Commitments to be
sold and assigned, in whole or in part, at par. Upon any such assignment and
payment and compliance with the other provisions of Section 9.9, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive.
9.23Joint and Several. The obligations of the Credit Parties hereunder and under
the other Loan Documents are joint and several. Without limiting the generality
of the foregoing, reference is hereby made to Article II of the Guaranty and
Security Agreement, to which the obligations of the Borrower and the other
Credit Parties are subject.
9.24Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

87

--------------------------------------------------------------------------------




9.25Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under the Guaranty and Security Agreement in
respect of Swap Obligations under any Secured Rate Contract (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 9.25
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 9.25, or otherwise under the
Guaranty and Security Agreement, voidable under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 9.25 shall remain in full force and effect until the guarantees in
respect of Swap Obligations under each Secured Rate Contract have been
discharged, or otherwise released or terminated in accordance with the terms of
this Agreement. Each Qualified ECP Guarantor intends that this Section 9.25
constitute, and this Section 9.25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE X


TAXES, YIELD PROTECTION AND ILLEGALITY


10.1Taxes.
(a)Except as otherwise provided in this Section 10.1, each payment by any Credit
Party under any Loan Document shall be made free and clear of all present or
future taxes, levies, imposts, deductions, charges or withholdings and all
liabilities with respect thereto (and without deduction for any of them), but
excluding Excluded Taxes (collectively, the “Taxes”).
(b)If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Loan Document to any Secured Party (i) such amount
shall be increased as necessary to ensure that, after all required deductions
for Taxes are made (including deductions applicable to any increases to any
amount under this Section 10.1), such Secured Party receives the amount it would
have received had no such deductions been made, (ii) the relevant Credit Party
shall make such deductions, (iii) the relevant Credit Party shall timely pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within thirty (30) days
after such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.
(c)In addition, the Borrower agrees to pay, and authorizes Agent to pay in its
name, any stamp, documentary, excise or property tax, charges or similar levies
imposed by any applicable Requirement of Law or Governmental Authority and all
Liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein, except for any such taxes imposed solely as a result of an assignment
by a Lender under Section 9.9 (other than under Section 9.22) (collectively,
“Other Taxes”). Within

88

--------------------------------------------------------------------------------




thirty (30) days after the date of any payment of Taxes or Other Taxes by any
Credit Party, the Borrower shall furnish to Agent, at its address referred to in
Section 9.2, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of payment reasonably satisfactory to Agent.
(d)The Borrower shall reimburse and indemnify, within thirty (30) days after
receipt of demand therefor (with copy to Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.
(e)Any Secured Party claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
(f)(i)    Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall (w)
on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN or W-8BEN-E (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) and/or W-8IMY or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN or W-8BEN-E (claiming exemption from
U.S. withholding tax under the portfolio interest exemption) or any successor
form and a certificate in form and substance acceptable to Agent that such
Non-U.S. Lender Party is not (1) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by the IRS or reasonably requested by Agent or
the Borrower certifying as to the entitlement of such Non-U.S. Lender Party to
such exemption from United States withholding tax or reduced rate with respect
to all payments to be made to such Non-U.S. Lender Party under the Loan
Documents. Unless the Borrower and Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the

89

--------------------------------------------------------------------------------




Credit Parties and Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.
(i)Each U.S. Lender Party and Agent shall (A) in the case of a U.S. Lender
Party, on or prior to the date such U.S. Lender Party becomes a “U.S. Lender
Party” hereunder and, in the case of the Agent, on or prior to the date of the
first payment by a Credit Party hereunder, (B) on or prior to the date on which
any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and the Borrower (or, in
the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 or any successor form (certifying that such U.S. Lender
Party is not subject to U.S. backup withholding tax).
(ii)Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.
(iii)If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and Borrower any documentation
under any Requirement of Law or reasonably requested by Agent or Borrower
sufficient for Agent or Borrower to comply with their obligations under FATCA
and to determine that such Non-U.S. Lender has complied with such applicable
reporting requirements or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)Each Secured Party shall promptly notify the Borrower (or in the case of a
participant or SPV, the Lender granting the participation only), in writing, of
any change in circumstances that, to the knowledge of such Lender (or
participant), would modify or render invalid any exemption or reduction claimed
under clause (f) above.
(h)To the extent required by any applicable law, the Borrower or Agent may
withhold from any payment to any Secured Party under a Loan Document an amount
equal to any applicable withholding tax. If the Internal Revenue Service or any
other Governmental Authority asserts a claim that the Borrower or Agent did not
properly withhold tax from amounts paid to or for the account of any Secured
Party (because the appropriate certification form was not delivered by such
Secured Party, was not properly executed by such Secured Party, or because such
Secured Party failed to notify the Borrower or Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Secured Party shall
promptly indemnify the Borrower or Agent fully for all amounts paid, directly or
indirectly, by the Borrower or Agent as tax or otherwise, including penalties
and interest, and together with all reasonable out-of-pocket expenses incurred
by the Borrower or Agent. The Borrower or Agent may offset against any payment
to any Secured Party under a Loan Document, any applicable withholding tax that
was required to be withheld from any prior payment to such

90

--------------------------------------------------------------------------------




Secured Party but which was not so withheld, as well as any other amounts for
which the Borrower or Agent is entitled to indemnification from such Secured
Party under this Section 10.1(h).
(i)If the Borrower determines in good faith that substantial authority exists
for contesting a Tax as to which a Secured Party has been paid any additional
amounts by the Borrower pursuant to clause (b) above or has received an
indemnification payment pursuant to clause (d) above, and if the Secured Party
agrees with such determination, the Secured Party shall reasonably cooperate at
the Borrower’s expense in challenging such Tax. In the event that any Secured
Party receives a refund (whether in cash or by offset against taxes otherwise
due) in respect of Taxes from a Governmental Authority as to which such Secured
Party has been paid any additional amounts by the Borrower pursuant to clause
(b) above or has received an indemnification payment pursuant to clause (d)
above, then the Secured Party shall pay over such refund (including any interest
paid by the relevant Governmental Authority with respect to such refund) within
ten (10) Business Days from the date of the receipt to the Borrower, net of all
out of pocket expenses, or any Taxes imposed on, such Secured Party, provided,
however, that the Borrower, upon the request of a Secured Party, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Secured Party in
the event such Secured Party is required to repay such refund to such
Governmental Authority. This clause (i) shall not be construed to require any
Secured Party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.
10.2Illegality. If after the date a Lender becomes a party to this Agreement, or
with regard to SPVs or participants, the date the SPV or participant acquired an
option or participation, any Lender shall determine that the introduction of any
Requirement of Law, or any change in any Requirement of Law or in the
interpretation or administration thereof, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make LIBOR Rate Loans, then, on notice
thereof by such Lender to the Borrower through Agent, the obligation of that
Lender to make LIBOR Rate Loans shall be suspended until such Lender shall have
notified Agent and the Borrower that the circumstances giving rise to such
determination no longer exists.
(a)Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.
(b)If the obligation of any Lender to make or maintain LIBOR Rate Loans has been
terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.
(c)Before giving any notice to Agent pursuant to this Section 10.2, the affected
Lender shall designate a different Lending Office with respect to its LIBOR Rate
Loans if such

91

--------------------------------------------------------------------------------




designation will avoid the need for giving such notice or making such demand and
will not, in the judgment of the Lender, be illegal or otherwise disadvantageous
to the Lender.
10.3Increased Costs and Reduction of Return.
(a)If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date such Lender or
L/C Issuer becomes a party to this Agreement, or with regard to SPVs or
participants, the date the SPV or participant acquired an option or
participation, there shall be any increase in the cost to such Lender or L/C
Issuer of agreeing to make or making, funding or maintaining any LIBOR Rate
Loans or of issuing or maintaining any Letter of Credit, then the Borrower shall
be liable for, and shall from time to time, within thirty (30) days of demand
therefor by such Lender or L/C Issuer (with a copy of such demand to Agent), pay
to Agent for the account of such Lender or L/C Issuer, additional amounts as are
sufficient to compensate such Lender or L/C Issuer for such increased costs;
provided, that the Borrower shall not be required to compensate any Lender or
L/C Issuer pursuant to this subsection 10.3(a) for any increased costs incurred
more than one hundred and eighty (180) days prior to the date that such Lender
or L/C Issuer notifies the Borrower, in writing of the increased costs and of
such Lender’s or L/C Issuer’s intention to claim compensation thereof; provided,
further, that if the circumstance giving rise to such increased costs is
retroactive, then the 180‑day period referred to above shall be extended to
include the period of retroactive effect thereof.
(b)If any Lender or L/C Issuer shall have determined that for each such case
below, for events occurring after such Lender or L/C Issuer becomes a party to
this Agreement, or with regards to SPVs or participants, the date the SPV or
participant acquired an option or participation:
(i)the introduction of any Capital Adequacy Regulation;
(ii)any change in any Capital Adequacy Regulation;
(iii)any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or
(iv)compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrower shall pay to such Lender

92

--------------------------------------------------------------------------------




or L/C Issuer, from time to time as specified by such Lender or L/C Issuer,
additional amounts sufficient to compensate such Lender or L/C Issuer (or the
entity controlling the Lender or L/C Issuer) for such increase; provided, that
the Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(b) for any amounts incurred more than one
hundred eighty (180) days prior to the date that such Lender or L/C Issuer
notifies the Borrower, in writing of the amounts and of such Lender’s or L/C
Issuer’s intention to claim compensation thereof; provided, further, that if the
event giving rise to such increase is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(c)Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall be deemed to be a change in a Requirement of Law under subsection (a)
above and/or a change in a Capital Adequacy Regulation under subsection (b)
above, as applicable, regardless of the date enacted, adopted or issued.
(d)For the avoidance of doubt, this Section 10.3 shall not apply to taxes, which
shall be governed solely by Section 10.1.
10.4Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:
(a)the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);
(b)the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;
(c)the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 1.8;
(d)the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or
(e)the conversion pursuant to Section 1.7 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two

93

--------------------------------------------------------------------------------




(2) Business Days of the date on which such expense was incurred. Solely for
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a
Lender (and each related reserve, special deposit or similar requirement) shall
be conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.
10.5Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans.
10.6Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required under regulations of the Federal Reserve Board
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.
10.7Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.


ARTICLE XI


DEFINITIONS


11.1Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

94

--------------------------------------------------------------------------------






“Acceptable Discount Price”
1.8(d)(ii)
“Affected Lender”
9.22
“Affiliated Lender Assignment and Assumption”
9.9(g)(i)(B)
“Aggregate Excess Funding Amount”
1.12(e)(iv)
“Applicable Discount Price
1.8(d)(ii)
“Borrower”
Preamble
“Borrower Materials”
9.10(e)
“Compliance Certificate”
4.2(b)
“Discount Price Range”
1.8(d)(ii)
“Discounted Prepayment Amount”
1.8(d)(ii)
“Discounted Prepayment”
1.8(d)(i)
“Discounted Prepayment Notice”
1.8(d)(ii)
“EBITDA”
Exhibit 4.2(b)
“Event of Default”
7.1
“Excess Cash Flow”
Exhibit 4.2(b)
“Fee Letter”
1.9(a)
“Holdings”
Recitals
“Incremental Effective Date”
1.1(e)(i)
“Incremental Term Loan”
1.1(e)(i)
“Incremental Term Loan Commitment”
1.1(e)(i)
“Indemnified Matters”
9.6
“Indemnitee”
9.6
“Interest Coverage Ratio”
Exhibit 4.2(b)
“Investments”
5.4
“L/C Reimbursement Agreement”
1.1(c)
“L/C Reimbursement Date”
1.1(c)
“L/C Request”
1.1(c)
“L/C Sublimit”
1.1(c)
“Lender”
Preamble
“Letter of Credit Fee”
1.9(c)
“Leverage Ratio”
Exhibit 4.2(b)
Maximum Lawful Rate”
1.3(d)
“Maximum Revolving Loan Balance”
1.1(b)
“MNPI”
9.10(a)
“Notice of Conversion/Continuation”
1.7(a)
“OFAC”
3.27
“Other Taxes”
10.1(c)
“Permitted Liens”
5.1
“Qualifying Term Loans”
1.8(d)(iii)
“Register”
1.4(b)
“Restricted Payments”
5.11
“Replacement Lender”
9.22
“Revolving Loan Commitment”
1.1(b)


95

--------------------------------------------------------------------------------




“Revolving Loan”
1.1(b)
“Sale”
9.9(b)
“SDN List”
3.27
“SPV/Participant Register”
9.9(f)
“Swing Loan”
1.1(d)
“Tax Distribution”
5.11(e)
“Taxes”
10.1(a)
“Term Loan” and “Term Loans”
1.1(a)
“Term Loan Commitment”
1.1(a)
“Unused Commitment Fee”
1.10(b)



In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Borrower and its Subsidiaries, including, without
limitation, the unpaid portion of the obligation of a customer of the Borrower
or any of its Subsidiaries in respect of Inventory purchased by and shipped to
such customer and/or the rendition of services by the Borrower or such
Subsidiary, as stated on the respective invoice of the Borrower or such
Subsidiary, net of any credits, rebates or offsets owed to such customer.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.
“Additional Permitted Concept” means businesses in the pizza restaurant line of
business.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of ten percent
(10%) or more of the voting Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed an
Affiliate of such other Person. Notwithstanding the foregoing, neither Agent nor
any Lender shall be deemed an “Affiliate” of any Credit Party or of any
Subsidiary of any Credit Party solely by reason of the provisions of the Loan
Documents.
“Affiliated Lender” means, at any time, the Sponsor or an Affiliate (other than
Parent, Holdings, the Borrower or any of their respective Subsidiaries) of the
Sponsor including Sponsor-affiliated debt funds.

96

--------------------------------------------------------------------------------




“Affiliated Lender Participant” means, at any time, a Person who holds or who,
upon the effectiveness of a grant of a participation in a Term Loan would hold,
a participation in a Term Loan, and who would be, if such Person were a Lender,
an Affiliated Lender, provided that for the purposes of subsection 9.9(g)(i)(D),
a Person that holds a participation in a Term Loan solely granted by an
Affiliated Lender shall not be an Affiliated Lender Participant.
“Agent” means General Electric Capital Corporation, in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent.
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$20,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.
“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $112,000,000, as such amount
may be reduced from time to time pursuant to this Agreement or increased as a
result of Incremental Term Loan Commitments.
“Applicable Margin” means:
(a)for the period commencing on the Closing Date through ninety (90) days
thereafter and in no event later than the fifth Business Day following the date
financial statements for the last Fiscal Period of the Fiscal Quarter ending
December 30, 2014 are delivered, (i) if a Base Rate Loan, 2.25% per annum and
(ii) if a LIBOR Rate Loan, 3.25% per annum
(b)thereafter, the Applicable Margin shall equal the applicable LIBOR margin or
Base Rate margin in effect from time to time determined as set forth below based
upon the applicable Leverage Ratio then in effect pursuant to the appropriate
column under the table below:


Revolving Loans, Swing Loans and Term Loan
Leverage Ratio
LIBOR Margin
Base Rate Margin
Greater than 3.00x
3.25%
2.25%
Equal to or Less than 3.00x but greater than 2.00x
3.00%
2.00%
Equal to or Less than 2.00x
2.50%
1.50%

Subject to the foregoing, the Applicable Margin shall be adjusted from time to
time upon delivery to Agent of the Fiscal Period financial statements for the
last Fiscal Period of each Fiscal Quarter required to be delivered pursuant to
Section 4.1(b) hereof accompanied by a Compliance Certificate as of the end of
the Fiscal Period for which such financial statements are delivered. If such
calculation indicates that the Applicable Margin shall increase or decrease,
then not later than the fifth Business Day following the date of delivery of
such financial statements and written calculation, the Applicable Margin shall
be adjusted in accordance therewith; provided, however, that if the Borrower
shall fail to deliver any such financial statements for any such Fiscal Period
by the date

97

--------------------------------------------------------------------------------




required pursuant to Section 4.1(b), then, effective as of the first day of the
calendar month following the end of the Fiscal Period during which such
financial statements were to have been delivered, and continuing until the fifth
Business Day following the date (if ever) after such financial statements and
such Compliance Certificate are delivered, the Applicable Margin shall be
conclusively presumed to equal the highest Applicable Margin specified in the
pricing table set forth above. Notwithstanding anything herein to the contrary,
Swing Loans may not be LIBOR Rate Loans.
In the event that any financial statement or Compliance Certificate delivered
pursuant to Sections 4.1 or 4.2 is inaccurate, and such inaccuracy, if
corrected, would have led to the imposition of a higher Applicable Margin for
any period than the Applicable Margin applied for that period, then (i) the
Borrower shall immediately deliver to Agent a corrected financial statement and
a corrected Compliance Certificate for that period, (ii) the Applicable Margin
shall be determined based on the corrected Compliance Certificate for that
period, and (iii) the Borrower shall immediately pay to Agent (for the account
of the Lenders that hold the Commitments and Loans at the time such payment is
received, regardless of whether those Lenders held the Commitments and Loans
during the relevant period) the accrued additional amount owing as a result of
such increased Applicable Margin for that period. This paragraph shall survive
the termination of this Agreement until the payment in full in cash of the
aggregate outstanding principal balance of the Loans.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by Section
9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or any
other form approved by Agent.
“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees and disbursements of any law firm or other external counsel.
“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.
“Available Amount” means, on any date of determination (such date, the
“Available Amount Reference Date”) (a) the sum of (i) $4,000,000, plus (ii) the
amount of Excess Cash Flow for the prior Fiscal Years commencing with the Fiscal
Year ending December 28, 2015, which is not required to be paid to Agent and the
Lenders under subsection 1.9(e); plus (iii) the Net Issuance Proceeds received
from the sale of the Stock or Stock Equivalents of or capital contribution to
Parent or Holdings that are contributed to the Borrower plus (iv) the net cash
proceeds received from the sale of Investments originally funded with the
Available Amount, plus (v) without duplication of the

98

--------------------------------------------------------------------------------




foregoing clause (iv), returns, profits, distributions and similar amounts
received on Investments originally funded with the Available Amount in an amount
with respect to any such Investment not to exceed the original amount of such
Investment; minus (b) the sum of (i) any Investments made in reliance on the
Available Amount pursuant to subsection 5.4(b) or 5.4(l) hereof, (ii) all
outstanding Contingent Obligations of the type described in
subsection 5.9(j)(vi) hereof and (iii) any Restricted Payments made in reliance
on the Available Amount pursuant to subsection 5.11(c) or 5.11(h) hereof, in
each case of the foregoing subclauses (i) through (iii) of this clause (b),
during the period commencing on the Closing Date and ending on the Available
Amount Reference Date.
“Available Amount Reference Date” has the meaning specified in the definition of
“Available Amount.”
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Credit Party or its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial credit cards (including
so-called “procurement cards” or “Pcards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, or (e) Cash Management
Services.
“Bank Product Agreements” means those agreements entered into from time to time
by any Credit Party with any Bank Product Provider in connection with the
obtaining of any of the Bank Products.
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by any Credit Party or its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and (b) all amounts that Agent or any Lender is obligated to
pay to any Bank Product Provider as a result of Agent or any Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to any Credit Party or its Subsidiaries;
provided, however, that Bank Product Obligations shall in no event exceed the
greater of $2,000,000 and 5% of EBITDA as of the most recently ended 12 Fiscal
Periods for which financial statements have been delivered (it being agreed that
(i) to the extent any obligations, liabilities, reimbursement obligations, fee,
expenses or other amounts described in the foregoing clauses (a) and (b) would
be a Bank Product Obligation were it not for such cap, Agent may decide in its
reasonable discretion which of such amounts shall constitute Bank Product
Obligations and (ii) upon the request of Agent, each Bank Product Provider shall
promptly provide Agent with a statement of the amount of Bank Product
Obligations owing to such Bank Product Provider).
“Bank Product Provider” means any Lender (or any Affiliate of such Lender which
has appointed Agent as its agent pursuant to documentation reasonable acceptable
to Agent) providing Bank Products to any Credit Party.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

99

--------------------------------------------------------------------------------




“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the per annum rate publicly quoted from time to time by The Wall Street
Journal as the “Prime Rate” in the United States (or, if The Wall Street Journal
ceases quoting a prime rate of the type described, either (a) the per annum rate
quoted as the base rate on such corporate loans in a different national
publication as reasonably selected by Agent or (b) the highest per annum rate of
interest published by the Federal Reserve Board in Federal Reserve statistical
release H.15 (519) entitled “Selected Interest Rates” as the Bank prime loan
rate or its equivalent), (ii) the Federal Funds Rate plus fifty (50) basis
points per annum and (iii) the sum of (a) the LIBOR Rate calculated for each
such day based on a LIBOR Period of one (1) month determined two (2) Business
Days prior to the first day of the then current month plus (b) the excess of the
Applicable Margin for LIBOR Rate Loans over the Applicable Margin for Base Rate
Loans, in each instance, as of such day. Each change in any interest rate
provided for in this Agreement based upon the Base Rate shall take effect at the
time of such change in the Base Rate.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.
“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.
“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily‑marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from Standard & Poor’s or at least “P-1” from Moody’s, (c) any
commercial paper rated at least “A-1” by Standard & Poor’s

100

--------------------------------------------------------------------------------




or “P-1” by Moody’s and issued by any Person organized under the laws of any
state of the United States, (d) any Dollar-denominated time deposit, insured
certificate of deposit, overnight bank deposit or bankers’ acceptance issued or
accepted by (i) any Lender or (ii) any commercial bank that is (A) organized
under the laws of the United States, any state thereof or the District of
Columbia, (B) “adequately capitalized” (as defined in the regulations of its
primary federal banking regulators) and (C) has Tier 1 capital (as defined in
such regulations) in excess of $250,000,000 and (e) shares of any United States
money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clause (a), (b), (c) or
(d) above with maturities as set forth in the proviso below, (ii) has net assets
in excess of $500,000,000 and (iii) has obtained from either Standard & Poor’s
or Moody’s the highest rating obtainable for money market funds in the United
States; provided, however, that the maturities of all obligations specified in
any of clauses (a), (b), (c) or (d) above shall not exceed 365 days.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have a Loan or Commitment with respect to a particular class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Loan Commitments, Term Loan Commitments or Incremental
Term Loan Commitments, and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Loans or Term Loans, in each case, under this Agreement as originally
in effect or amended pursuant to Section 1.1(e), 9.1 (including 9.1(e)), of
which such Loans, Borrowing or Commitments shall be a part. Revolving Loan
Commitments, Term Loan Commitments and Incremental Term Loan Commitments (and in
each case, the Loans made pursuant to such Commitments) that have different
terms and conditions shall be construed to be in different Classes. Commitments
(and in each case, the Loans made pursuant to such Commitments) that have
identical terms and conditions shall be construed to be in the same Class.
“Closing Checklist” means that certain closing checklist as attached hereto as
Exhibit 2.1.
“Closing Date” means August 28, 2014.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all Property and interests in Property and proceeds thereof,
whether now owned or hereafter acquired by any Credit Party, any of their
respective Subsidiaries and any other Person, in each case, who has granted a
Lien to Agent, in or upon which a Lien is granted, or purported to be granted
now or hereafter exists in favor of any Lender or Agent for the benefit of
Agent, the Lenders and other Secured Parties, whether under this Agreement or
under any other documents executed by any such Persons and delivered to Agent.

101

--------------------------------------------------------------------------------




“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Mortgages, each Control Agreement and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments,
guarantees and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, any of their respective Subsidiaries or any other Person
pledging or granting a lien on Collateral or guarantying the payment and
performance of the Obligations, and any Lender or Agent for the benefit of
Agent, the Lenders and other Secured Parties now or hereafter delivered to the
Lenders or Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC or comparable law) against any such Person as
debtor in favor of any Lender or Agent for the benefit of Agent, the Lenders and
the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.
“Commitment” means, for each Lender, the sum of its Revolving Loan Commitment
and Term Loan Commitment.
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, or Term Loan Commitment divided by the
Aggregate Revolving Loan Commitment or Aggregate Term Loan Commitment, as
applicable; provided that after the Term Loan has been funded, Commitment
Percentages shall be determined for the Term Loan by reference to the
outstanding principal balance thereof as of any date of determination rather
than the Commitments therefor; provided, further, that following acceleration of
the Loans, such term means, as to any Lender, the percentage equivalent of the
principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (i) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any Rate Contracts; (iv) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(v) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported.
“Continuing Directors” means the directors or members or equivalent body of
Holdings or the Borrower, as the case may be, on the Closing Date, and each
other director or member of

102

--------------------------------------------------------------------------------




equivalent body, if, in each case, such other director’s or member’s equivalent
body’s nomination for election to the board of directors or other governing body
of Holdings or the Borrower, as the case may be is recommended by a majority of
the then Continuing Directors or such other director or member of equivalent
body receives the vote of the Permitted Holders in his or her election by the
stockholders or partners of Holdings or the Borrower, as the case may be.
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance reasonably satisfactory to Agent and in any event
providing to Agent “control” of such deposit account, securities or commodities
account within the meaning of Articles 8 and 9 of the UCC.
“Controlled Investment Affiliates” means, with respect to Lee Equity Partners,
LLC, any fund or investment vehicle that (i) is organized by Lee Equity
Partners, LLC or an Affiliate of Lee Equity Partners, LLC for the purpose of
making investments in one or more companies and is controlled by Lee Equity
Partners, LLC or an Affiliate of Lee Equity Partners, LLC or (ii) has the same
principal fund advisor as Lee Equity Partners, LLC or such Affiliate of Lee
Equity Partners, LLC. For purposes of this definition “control” means the power
to direct or cause the direction of management and policies of a Person, whether
by contract or otherwise.
“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Credit Parties” means Holdings, the Borrower and each other Person (i) which
executes a guaranty of the Obligations, (ii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations and (iii)
all of the Stock of which is pledged to Agent for the benefit of the Secured
Parties.
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
“Disclosure Document” means all of the uniform franchise offering circulars and
franchise disclosure documents used by (and, to the extent required, filed by)
any Credit Party to comply with any Requirement of Law.

103

--------------------------------------------------------------------------------




“Disqualified Lender” means each Person identified in the “DQ’ed Lender List”
prepared by the Sponsor and delivered to Agent via email on August 19, 2014.
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c), 5.2(d), 5.2(e), 5.2(f), 5.2(g) and 5.2(h) and (b)
the sale or transfer by the Borrower or any Subsidiary of the Borrower of any
Stock or Stock Equivalent issued by any Subsidiary of the Borrower and held by
such transferor Person.
“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
of which substantially all of its assets consist of the equity of one or more
direct or indirect Foreign Subsidiaries.
“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.
“Drake Enterprises Note” means that certain Promissory Note issued by PM Company
Stores to Drake Enterprises Incorporated, a Minnesota corporation, in the
original principal amount of $2,900,000, dated as of August 18, 2014.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or
equivalent service.
“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of the environment and natural resources, and
occupational safety as it relates to exposure to hazardous or toxic materials,
substances or products, including public notification requirements and
environmental transfer of ownership, notification or approval statutes.
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorney Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Credit Party or any Subsidiary of any Credit
Party, whether on, prior or after the date hereof.
“ERISA” means the Employee Retirement Income Security Act of 1974.

104

--------------------------------------------------------------------------------




“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a lien under Section 412 or 430(k) of the Code or Section 303
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder except as would not
be reasonably expected to result in liability in excess of $1,000,000 in the
aggregate to the Credit Parties; (j) a determination that a Title IV plan is in
“at risk” status within the meaning of Code Section 430(i); (k) a determination
that a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any liability in
excess of $1,000,000 upon any ERISA Affiliate under Title IV of ERISA other than
for PBGC premiums due but not delinquent.
“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such Property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor

105

--------------------------------------------------------------------------------




or the grant of such security interest becomes effective with respect to such
Swap Obligation under a Secured Rate Contract. If a Swap Obligation under a
Secured Rate Contract arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
under a Secured Rate Contract that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.
“Excluded Taxes” means with respect to any Secured Party (a) taxes measured by
net income, net receipts imposed in lieu of net income taxes, or overall net
profits (including branch profit taxes) imposed in lieu of net income taxes and
franchise taxes imposed in lieu of net income taxes (however denominated), in
each case imposed by any Governmental Authority (i) in a jurisdiction in which
such Secured Party is organized, (ii) in a jurisdiction in which such Secured
Party’s principal office is located, (iii) in a jurisdiction in which such
Secured Party’s lending office (or branch) in respect of which payments under
this Agreement are made is located, or (iv) on any Secured Party as a result of
a present or former connection between such Secured Party and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a “Secured Party” under this Agreement (or, in the case
of an SPV or participant, on the date such SPV or participant was granted an
option or purchased a participation of a Loan) in the capacity under which such
Person makes a claim under Section 10.1(b) or designates a new Lending Office,
except in each case to the extent such Person is a direct or indirect assignee
(other than pursuant to Section 9.22) of any other Secured Party that was
entitled, at the time the assignment to such Person became effective, to receive
additional amounts under Section 10.1(b); (c) taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law after the date a Lender becomes a party to this Agreement, or
with regards to SPVs or participants, the date the SPV or participant acquired
an option or participation) by any Secured Party to deliver the documentation
required to be delivered pursuant to Section 10.1(f); (d) in the case of a
Non-U.S. Lender Party, any United States federal withholding taxes imposed on
amounts payable to such Non-U.S. Lender Party as a result of such Non-U.S.
Lender Party’s failure to comply with FATCA to establish a complete exemption
from withholding thereunder; and (e) any backup withholding tax that is required
under Code 3406 to be withheld from amounts payable to a Secured Party.
“E-Fax” means any system used to receive or transmit faxes electronically.
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
“E-System” means any electronic system approved by Agent, including Syndtrak®,
ClearPar®, Intralinks, DebtX, and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by Agent, any of its
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

106

--------------------------------------------------------------------------------




“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto, in each case as of the date of this Agreement, and shall also include
any amended or successor versions of such legislation (and any future
regulations and interpretations) that are substantively comparable and that
contain requirements to avoid withholding which are not materially more onerous
than the current legislation.
“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“First Tier Foreign Subsidiary” means a Foreign Subsidiary owned directly by a
Credit Party.
“Fiscal Period” means any of the four- or five-week fiscal accounting periods as
determined based on the Borrower’s fiscal calendar, as described in more detail
on Schedule 11.1.
“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, each consisting of three consecutive Fiscal Periods ending nearest each
March 31, June 30, September 30 and December 31, as described in more detail on
Schedule 11.1.
“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending nearest December 31 of each year, as described in more detail on Schedule
11.1.
“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal

107

--------------------------------------------------------------------------------




to the full, unpaid balance of the Loans and any prior liens on the Real Estate
up to the maximum policy limits set under the National Flood Insurance Program,
or as otherwise required by Agent, with deductibles not to exceed $50,000.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.
“Franchise” means a franchise of the PAPA MURPHY’S® system for the development
and operation of restaurants specializing in the sale of “take and bake” pizza
and complementary side dishes and beverages, among other food products, under
the PAPA MURPHY’S® brand and utilizing Intellectual Property owned by the Credit
Parties.
“Franchise Agreement” means an agreement pursuant to which a Franchisee is
awarded a Franchise.
“Franchisee” means any Person who has purchased a Franchise or who otherwise
owns a Franchise
“Franchise Law” means Requirements of Law of the United States Federal Trade
Commission or any other Governmental Authority relating to the relationship
between franchisor and franchisees or to the offer, sale, termination,
non-renewal or transfer of Franchises
“Funded Indebtedness” means, as of any date of measurement, all Indebtedness of
Holdings and its Subsidiaries as of the date of measurement of the type
described in clauses (a), (b) (with respect to deferred purchase price of
property only and expressly excluding any Indebtedness in respect of (i) the
Miller Note, (ii) the Drake Enterprises Note and (iii) Subordinated Indebtedness
which is (x) structurally subordinated to the Obligations, (y) matures no
earlier than 6 months after the latest maturity date of the Obligations and (z)
requires no cash payments of principal or interest while any of the Obligations
are outstanding), (c) (with regard to reimbursement obligations in excess of
$1,000,000 for standby letters of credit and all performance letters of credit
only) and (f) of the definition of Indebtedness.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), including, without limitation, the FASB Accounting
Standards CodificationTM, which are applicable to the circumstances as of the
date of determination, subject to Section 11.3 hereof.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

108

--------------------------------------------------------------------------------




“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrower, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.
“Hazardous Material” means any substance, material or waste that is regulated as
“hazardous,” “toxic,” “pollutant” or “contaminent” or otherwise gives rise to
liability under any Environmental Law, including but not limited to any
“Hazardous Waste” as defined by the Resource Conservation and Recovery Act
(RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance” as defined
under the Comprehensive Environmental Response, Compensation, and Liability Act
(CERCLA) (42 U.S.C. §9601 et seq. (1980)), petroleum or any fraction thereof,
asbestos, asbestos containing material, polychlorinated biphenyls, mold in
quantities and conditions that present an unreasonable risk to human health or
the environment, and radioactive substances or any other substance that is
toxic, ignitable, reactive, corrosive, caustic, or dangerous.
“Immaterial Subsidiary” mean, with respect to any Person, any Subsidiary that
does not (a) own assets with a fair market value in excess of the Immaterial
Subsidiary Individual Asset Value Limit or (b) comprise greater than three
percent (3%) of the aggregate EBITDA of Holdings and its Subsidiaries as of the
most recent date for which financial statements were delivered to Agent pursuant
to Section 4.1 hereof; provided, that (i) the aggregate fair market value of the
assets of all such Immaterial Subsidiaries shall not exceed the Immaterial
Subsidiary Aggregate Asset Value Limit and (ii) the aggregate EBITDA of all such
Immaterial Subsidiaries as of such date shall not comprise greater than five
percent (5%) of the aggregate EBITDA of Holdings and its Subsidiaries as of such
date.
“Immaterial Subsidiary Aggregate Asset Value Limit” means $2,000,000.
“Immaterial Subsidiary Individual Asset Value Limit” means $500,000.
“Impacted Lender” means any Lender that fails to provide Agent, within
three (3) Business Days following Agent’s written request, satisfactory
assurance that such Lender will not become a Non-Funding Lender, or any Lender
that has a Person that directly or indirectly controls such Lender and such
Person (a) becomes subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, or (b) has appointed a
custodian, conservator, receiver or similar official for such Person or any
substantial part of such Person’s assets.
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts (other than
trade payables entered into in the Ordinary Course of Business); (c) the face
amount of all letters of credit issued for the account of such Person and
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments issued by such Person; (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of Property, assets or
businesses; (e) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to Property acquired by the Person (even though

109

--------------------------------------------------------------------------------




the rights and remedies of the seller or bank under such agreement in the event
of default are limited to repossession or sale of such Property); (f) all
Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off‑balance sheet loan or similar off balance sheet financing
product; (h) all obligations, whether or not contingent, to purchase, redeem,
retire, defease or otherwise acquire for value any of its own Stock or Stock
Equivalents (or any Stock or Stock Equivalent of a direct or indirect parent
entity thereof) prior to the date that is one hundred and eighty (180) days
after the final scheduled installment payment date for the Term Loans, valued
at, in the case of redeemable preferred Stock, the greater of the voluntary
liquidation preference and the involuntary liquidation preference of such Stock
plus accrued and unpaid dividends; (i) all indebtedness referred to in clauses
(a) through (h) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in Property (including accounts and contracts rights) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
indebtedness (but, in the event that such Person’s liability is limited to such
Property, limited to the lesser of the fair market value of such Property (as
set forth in a certificate of a Responsible Officer delivered to Agent) and the
principal balance of such Indebtedness); and (j) all Contingent Obligations
described in clause (i) of the definition thereof in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period six (6) months or more) the
last day of each Interest Period applicable to such Loan, (b) with respect to
any LIBOR Rate Loan having an Interest Period of six (6) or more), the last day
of each three (3) month interval and, without duplication, the last day of such
Interest Period, and (c) with respect to Base Rate Loans (including Swing Loans)
the last day of each Fiscal Quarter.
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three, six or, if agreed to by all applicable
Lenders, twelve months thereafter, as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation; provided, that:
(a)if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end on
a day which is not a Business Day, that Interest Period shall be extended to the
next succeeding

110

--------------------------------------------------------------------------------




Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;
(b)any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period;
(c)no Interest Period for the Term Loan shall extend beyond the last scheduled
payment date therefor and no Interest Period for any Revolving Loan shall extend
beyond the Revolving Termination Date; and
(d)no Interest Period applicable to the Term Loan or portion thereof shall
extend beyond any date upon which is due any scheduled principal payment in
respect of the Term Loan unless the aggregate principal amount of Term Loan
represented by Base Rate Loans or by LIBOR Rate Loans having Interest Periods
that will expire on or before such date is equal to or in excess of the amount
of such principal payment.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrower and its Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of the Borrower’s or such Subsidiary’s custody or possession,
including inventory on the premises of others and items in transit.
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face

111

--------------------------------------------------------------------------------




amount of, such Letter of Credit, or to cause any Person to do any of the
foregoing. The terms “Issued” and “Issuance” have correlative meanings.
“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person with such Person’s consent, in each case designated by Agent
and reasonably acceptable to Borrower, in such Person’s capacity as an issuer of
Letters of Credit hereunder. As of the Closing Date, GE Capital is an L/C
Issuer.
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.
“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrower by L/C Issuers, and bankers’ acceptances issued by the
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the Issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in subsection 1.1(c) with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior
to the first day in such Interest Period. If no such offered rate exists, such
rate will be the rate of interest per annum, as determined by Agent at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) two (2) Business Days prior to the first day in such
Interest Period by major financial institutions reasonably satisfactory to Agent
in the London interbank market for such Interest Period for the applicable
principal amount on such date of determination.
“LIBOR Rate Loan” means a Revolving Loan (or any one or more portions thereof)
or Term Loan (or any one or more portions thereof) that bears interest based on
LIBOR.

112

--------------------------------------------------------------------------------




“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the UCC or any comparable law) and any contingent or other
agreement to provide any of the foregoing, but not including the interest of a
lessor under a lease which is not a Capital Lease.
“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I hereof, and may be a Base Rate Loan or a LIBOR Rate Loan.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Fee Letter, the Master Agreement for Standby Letters of Credit, the Master
Agreement for Documentary Letters of Credit, and all documents required to be
delivered to Agent and/or any Lender in connection with any of the foregoing.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties or condition
(financial or otherwise) of the Credit Parties and their Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Borrower or the Credit
Parties taken as a whole to perform in any material respect its or their
obligations under any Loan Document; or (c) a material adverse effect upon (i)
the legality, validity, binding effect or enforceability of any Loan Document,
or (ii) the perfection or priority of any Lien granted to the Lenders or to
Agent for the benefit of the Secured Parties under any of the Collateral
Documents.
“Miller Note” means that certain Promissory Note issued by PM Company Stores to
TBD, Inc., an Idaho corporation, in the original principal amount of $3,000,000,
dated as of December 16, 2013 and amended by that certain Amendment No. 1 to
Promissory Note dated as of August 25, 2014.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.
“Multiemployer Plan” means any multiemployer plan, as defined in Section
4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973,

113

--------------------------------------------------------------------------------




as revised by the National Flood Insurance Reform Act of 1994, that mandates the
purchase of flood insurance to cover real property improvements located in
Special Flood Hazard Areas in participating communities and provides protection
to property owners through a Federal insurance program.
“Net Issuance Proceeds” means, in respect of any issuance of debt, Stock or
Stock Equivalents, cash proceeds (including cash proceeds as and when received
in respect of non-cash proceeds received or receivable in connection with such
issuance), net of underwriting discounts and reasonable out-of-pocket costs and
expenses paid or incurred in connection therewith in favor of any Person not an
Affiliate of the Borrower.
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition and insurance proceeds and condemnation and similar awards
received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to the Borrower or any Affiliate of the Borrower, (ii) sale, use,
transfer or other transaction taxes paid or payable as a result thereof, and
income taxes (and, without duplication, Tax Distributions) reasonably estimated
to be payable as a result thereof; (iii) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on Indebtedness
secured by a Lien on the asset which is the subject of such Disposition and (iv)
amounts reasonably and in good faith provided as a reserve, in accordance with
GAAP, in respect of any retained liabilities or purchase price adjustments, or
under any indemnification obligations, associated with such Disposition and (b)
in the event of an Event of Loss, (i) all money actually applied to repair or
reconstruct the damaged Property or Property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments.
“Non-Funding Lender” means any Revolving Lender that has (a) failed to fund any
payments required to be made by it under the Loan Documents within two (2)
Business Days after any such payment is due (excluding expense and similar
reimbursements that are subject to good faith disputes), or (b) given written
notice (and Agent has not received a revocation in writing), to the Borrower,
Agent, any Lender, or the L/C Issuer or has otherwise publicly announced (and
Agent has not received notice of a public retraction) that such Lender believes
it will fail to fund payments or purchases of participations required to be
funded by it under the Loan Documents or one or more other syndicated credit
facilities.
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.
“Note” means any Revolving Note, Swingline Note or Term Notes and “Notes” means
all such Notes.
“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.6, in substantially the form of Exhibit 11.1(b) hereto.

114

--------------------------------------------------------------------------------




“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations (including but not limited to Bank Product
Obligations), covenants and duties owing by any Credit Party to any Lender,
Agent, any L/C Issuer, any Secured Swap Provider, and Bank Product Provider or
any other Person required to be indemnified, that arises under any Loan Document
or any Secured Rate Contract, or any Bank Product Agreements, whether or not for
the payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired; provided,
that Obligations of any Guarantor shall not include any Excluded Rate Contract
Obligations solely of such Guarantor.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice.
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.
“Outstanding Items” has the meaning ascribed to such term in Section 4.15.
“Papa Murphy’s Permitted Concept” means the operation of Papa Murphy’s
Restaurants, as such restaurant concept is maintained as of the Closing Date.
“Parent” means Papa Murphy’s Holdings, Inc., a Delaware corporation.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

115

--------------------------------------------------------------------------------




“Permitted Acquisition” means any Acquisition by (i) a Credit Party (other than
Holdings) or any Subsidiary of a Credit Party of substantially all of the
assets, or a division or line of business, of a Target, or (ii) a Credit Party
(other than Holdings) or any Subsidiary of a Credit Party of at least fifty
percent (50%) of the Stock and Stock Equivalents of a Target, in each case, to
the extent that each of the following conditions shall have been satisfied:
(a)to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 2.2 shall have been
satisfied;
(b)the Borrower shall have delivered to Agent (1) if the purchase price for the
applicable Acquisition is equal to or greater than $2,000,000, at least ten (10)
Business Days prior to the consummation thereof (or such shorter period as Agent
may agree to), (A) a description of the proposed Acquisition and a due diligence
package and (B) copies of such other agreements, instruments and other documents
as Agent reasonably shall request, and (2) a certificate of a Responsible
Officer of the Borrower demonstrating compliance with the covenants set forth in
Sections 6.2 and 6.3 for the most recently completed trailing period of twelve
(12) consecutive Fiscal Periods after giving pro forma effect to the
consummation of such Acquisition;
(c)the Borrower and the other Credit Parties (including any new Subsidiary)
shall execute and deliver the agreements, instruments and other documents
required by Section 4.13 subject, with respect to perfection of Liens in the
case of an Acquisition being financed solely with proceeds of an Incremental
Term Loan, to customary “Funds Certain Provisions”;
(d)such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;
(e)no Default or Event of Default shall then exist or would exist after giving
effect thereto except to the extent such Acquisition is being financed solely
with proceeds of any Incremental Term Loan with respect to which the Persons
providing such Incremental Term Loan have agreed to not impose as a condition to
funding that no Default or Event of Default exists;
(f)after giving effect to such Acquisition, the sum of Availability plus
(x) unrestricted cash and Cash Equivalents of Holdings and its Subsidiaries and
(y) cash and Cash Equivalents of Holdings and its Subsidiaries held in deposit
accounts and securities account subject to a Control Agreement in favor of Agent
for the benefit of Agent and Lenders is at least $1,000,000;
(g)the Target (1) operates (or is intended and expected to operate within
thirty (30) days after the Acquisition thereof) (x) a Papa Murphy’s location or
(y) an Additional Permitted Concept, or (2) constitutes a commissary, service
provider or other, similar line of business reasonably related to the operation
and management of a Papa Murphy’s location or the Papa Murphy’s system, and, in
any event, is organized in the United States and its assets are located in the
United States, provided, however, Acquisitions where the Target is located
outside the United States with an aggregate purchase price not in excess of
$3,000,000 (or such greater amount to the extent funded with equity proceeds
contributed by Sponsor to finance such acquisitions) shall not be prohibited
hereby;

116

--------------------------------------------------------------------------------




(h)the Target has EBITDA that, when combined with the EBITDA of all
substantially concurrent Targets of Permitted Acquisitions as of such date, for
the most recent four Fiscal Quarters prior to the acquisition date for which
financial statements are available, is greater than $(250,000).
“Permitted Holder” means Sponsor, its co-investors (including any limited
partner investing through a side by side or similar arrangement), members of
management or board members of Parent and its Subsidiaries (or Parent’s direct
or indirect parent) and any principals of Sponsor and any funds or investment
vehicles controlled by or under common control with it.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c) or 5.5(d) that (a)
has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.
“Project Pie” means a collective reference to Project Pie Holdings LLC, a
Delaware limited liability company and Project Pie, LLC, a Delaware limited
liability company.
“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.
“PM Company Stores” means Papa Murphy’s Company Stores, Inc., a Washington
corporation.
“Principal” means Thomas H. Lee, an individual.
“Prior Indebtedness” means the Indebtedness and obligations outstanding under
that certain Credit Agreement, dated as of October 25, 2013, by and among the
Borrower, the other persons party thereto designated as “Credit Parties”, the
financial institutions from time to time party thereto and Golub Capital LLC as
agent for such lenders (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof).
“Prior Lender” means, collectively the lenders and other creditors with respect
to the Prior Indebtedness.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

117

--------------------------------------------------------------------------------




“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Preferred Equity” means preferred equity securities that do not
provide for required cash distributions or dividends or mandatory redemptions
(other than (x) in exchange for common equity securities or other such preferred
equity securities that would otherwise be permitted hereunder and the other Loan
Documents or (y) as a result of a change of control event or asset sale or other
disposition or casualty event, so long as any rights of the holders thereof to
require the redemption thereof upon the occurrence of such a change of control
event or asset sale or other disposition or casualty event are subject to the
prior payment in full of the Credit Facilities) prior to the 91st day following
the later to occur of the Revolving Termination Date and the stated maturity
date of the Term Loan.
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
“Required Lenders” means at any time, subject to subsections 1.12(e) and 9.9(g),
(a) Lenders then holding more than fifty percent (50%) of the sum of the
Aggregate Revolving Loan Commitment then in effect plus the aggregate unpaid
principal balance of the Term Loan then outstanding, or (b) if the Aggregate
Revolving Loan Commitments have terminated, Lenders then holding more than fifty
percent (50%) of the sum of the aggregate unpaid principal amount of Loans

118

--------------------------------------------------------------------------------




(other than Swing Loans) then outstanding, outstanding Letter of Credit
Obligations, amounts of participations in Swing Loans and the principal amount
of unparticipated portions of Swing Loans; provided, that, if at any time there
is more than one (1) Lender, “Required Lenders” shall include at least two (2)
Lenders. For purposes of this definition, all Lenders that are Affiliates, and
each Lender and its Approved Funds, shall in each case be deemed to constitute a
single Lender
“Required Revolving Lenders” means at any time, subject to subsection 1.12(e),
(a) Lenders then holding more than fifty percent (50%) of the sum of the
Aggregate Revolving Loan Commitments then in effect, or (b) if the Aggregate
Revolving Loan Commitments have terminated, Lenders then holding more than fifty
percent (50%) of the sum of the aggregate outstanding amount of Revolving Loans,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans;
provided, that, if at any time there is more than one (1) Revolving Lender,
“Required Revolving Lenders” shall include at least two (2) Revolving Lenders.
For purposes of this definition, all Lenders that are Affiliates, and each
Lender and its Approved Funds, shall in each case be deemed to constitute a
single Lender.
“Requirement of Law” means, as to any Person, any law (statutory or common),
including, without limitation, Franchise Laws, ordinance, treaty, rule,
regulation, order, policy, other legal requirement or determination of an
arbitrator or of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.
“Responsible Officer” means the chief executive officer, the president, chief
financial officer, treasurer, controller or general counsel of the Borrower or,
in the event the Borrower shall have no chief executive officer, president,
chief financial officer, treasurer, controller or general counsel, then any
other officer having substantially the same authority and responsibility of a
chief executive officer, president or chief financial officer, as applicable;
or, with respect to compliance with financial covenants or delivery of financial
information, the chief financial officer of the Borrower, or in the event the
Borrower shall have no chief financial officer, treasurer, controller or general
counsel, then any other officer having substantially the same authority and
responsibility.
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Letter of Credit Obligations).
“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(c) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.
“Revolving Termination Date” means the earlier to occur of: (a) August 28, 2019;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider and each Bank Product Provider.

119

--------------------------------------------------------------------------------




“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by a Secured Swap
Provider of the type described in clauses (i) or (ii) of the definition thereof
or (ii) Agent has acknowledged in writing constitutes a “Secured Rate Contract”
hereunder.
“Secured Swap Provider” means (i) GE Capital or an Affiliate of GE Capital if,
at the time such Rate Contract was entered into, GE Capital or an Affiliate of
GE Capital was a Lender or Agent hereunder or (ii) to the extent prior written
notice thereof is given to Agent, any other Lender or an Affiliate of any other
Lender.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
“Sponsor” means Lee Equity Partners, LLC and its Controlled Investment
Affiliates.
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
“Standard & Poor’s” means Standard & Poor’s Rating Services
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock, equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Indebtedness” means any Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated as to right and time of
payment and as to other rights and

120

--------------------------------------------------------------------------------




remedies thereunder and having such other terms as are, in each case, reasonably
satisfactory to Agent.
“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means $1,000,000.
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swingline Lender hereunder.
“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(d) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.
“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.
“Term Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit 11.1(e) hereto, evidencing the Indebtedness of
the Borrower to such Lender resulting from the Term Loan made to the Borrower by
such Lender or its predecessor(s).
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“Transactions” has the meaning given to such term in the recitals hereto.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

121

--------------------------------------------------------------------------------




“United States” and “U.S.” each means the United States of America. either the
common or public name thereof or a specific cite reference and are to be
construed as
“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.
“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.
11.2Other Interpretive Provisions.
(a)Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.
(b)The Agreement. The words “hereof”, “herein”, “hereunder” and words of similar
import when used in this Agreement or any other Loan Document shall refer to
this Agreement or such other Loan Document as a whole and not to any particular
provision of this Agreement or such other Loan Document; and subsection,
section, schedule and exhibit references are to this Agreement or such other
Loan Documents unless otherwise specified.
(c)Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”
(d)Performance; Time. Whenever any performance obligation hereunder or under any
other Loan Document (other than a payment obligation) shall be stated to be due
or required to be satisfied on a day other than a Business Day, such performance
shall be made or satisfied on the next succeeding Business Day. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.”
(e)Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.
(f)Laws. References to any statute or regulation may be made by using either the
common or public name thereof or a specific cite reference and are to be
construed as including

122

--------------------------------------------------------------------------------




all statutory and regulatory provisions related thereto or consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.
11.3Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Holdings shall be
given effect for purposes of measuring compliance with any provision of Article
V or VI unless the Borrower, Agent and the Required Lenders agree to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
and Article VI shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.” A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent.
11.4Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

123

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 
BORROWER:
 
PMI HOLDINGS, INC., a Delaware corporation
 
By:
 
Name: Ken Calwell
 
Title: Chief Executive Officer
 
Address for notices for Borrower and all other Credit Parties:
 
PMI Holdings, Inc.
 
8000 N.E. Parkway Drive, Suite 350
 
Vancouver, WA 98662
 
Attention: VP of Accounting / Controller
 
Facsimile: (360) 260-0500
 
Email: david.reid@papamurphys.com
 
with a copy to (which shall not constitute notice):
 
Lee Equity Partners, LLC
 
650 Madison Avenue
 
New York, NY 10022
 
Attn: Yoo Jin Kim
 
Facsimile: (646) 781-3700
 
Email: ykim@thlcapital.com
 
with a copy to (which shall not constitute notice:
 
Weil, Gotshal & Manges LLP
 
767 Fifth Avenue
 
New York, NY 10153
 
Attn: Andrew Yoon
 
Facsimile: (212) 310-8007
 
Email: andrew.yoon@weil.com








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 
OTHER CREDIT PARTIES:
 
PAPA MURPHY’S INTERMEDIATE, INC., a Delaware corporation
PAPA MURPHY’S COMPANY STORES, INC., a Washington corporation
MURPHY’S MARKETING services, INC., a Florida corporation
PAPA MURPHY’S INTERNATIONAL LLC, a Delaware limited liability company
PAPA MURPHY’S worldwide LLC, a Delaware limited liability company
 
 
 
By:
 
Name: Ken Calwell
 
Title: Chief Executive Officer








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, L/C Issuer and a Lender
(including as Swingline Lender)
 
By:
 
Name: Daniel A. Nunes
 
Title: Duly Authorized Signatory
 
 
 
Address for Notices:
 
8377 East Hartford Drive, Suite 200
 
Scottsdale, Arizona 85255
 
Attn: Sponsor Finance Portfolio Management - Papa Murphy’s
 
 
 
In each case, with copies (which shall not constitute notice) to:
 
8377 East Hartford Drive, Suite 200
 
Scottsdale, Arizona 85255
 
Attn: Senior Counsel - Sponsor Finance
 
 
 
And
 
 
 
Katten Muchin Rosenman LLP
 
525 West Monroe Street
 
Chicago, Illinois 60661
 
Attention: Derek Ladgenski, Esquire
 
 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
GE CAPITAL BANK, as a Lender




By:___________________________________
Name: Daniel A. Nunes
Title: Duly Authorized Signatory


Address for Notices:


Address for notices:
GE Capital Bank c/o
General Electric Capital Corporation
8377 East Hartford Drive, Suite 200
Scottsdale, AZ 85255
Attn: Papa Murphy’s Account Manager
Facsimile: (312) 441-7211


With a copy to:


GE Capital Bank
6510 Millrock Drive, Suite 200
Salt Lake City, Utah 84121
Attn: Chief Financial Officer


Lending office:


GE Capital Bank
c/o General Electric Capital Corporation
201 Merritt Seven
Norwalk, CT 06851
Attn: Papa Murphy’s Account Manager
Facsimile:


With a copy to:


GE Capital Bank
6510 Millrock Drive, Suite 200
Salt Lake City, Utah 84121
Attn: Chief Financial Officer








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written:


 
Citizens bank, n.a., as a Lender
 
By:
 
Name:
 
Title:
 
 
 
Address for Notices:
 
__________________
 
__________________
 
Attn: __________________
 
 
 
In each case, with copies (which shall not constitute notice) to:
 
__________________
 
__________________
 
Attn: __________________
 
 
 
And
 
 
 
__________________
 
__________________
 
Attn: __________________
 
__________________
 
 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written:


 
WELLS FARGO BANK, N.A., as a Lender
 
By:
 
Name:
 
Title:
 
 
 
Address for Notices:
 
__________________
 
__________________
 
Attn: __________________
 
 
 
In each case, with copies (which shall not constitute notice) to:
 
__________________
 
__________________
 
Attn: __________________
 
 
 
And
 
 
 
__________________
 
__________________
 
Attn: __________________
 
__________________
 
 
 
 






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written:


 
REGIONS BANK, as a Lender
 
By:
 
Name:
 
Title:
 
 
 
Address for Notices:
 
__________________
 
__________________
 
Attn: __________________
 
 
 
In each case, with copies (which shall not constitute notice) to:
 
__________________
 
__________________
 
Attn: __________________
 
 
 
And
 
 
 
__________________
 
__________________
 
Attn: __________________
 
__________________
 
 
 
 






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written:


 
AMERICANWEST BANK, as a Lender
 
By:
 
Name:
 
Title:
 
 
 
Address for Notices:
 
__________________
 
__________________
 
Attn: __________________
 
 
 
In each case, with copies (which shall not constitute notice) to:
 
__________________
 
__________________
 
Attn: __________________
 
 
 
And
 
 
 
__________________
 
__________________
 
Attn: __________________
 
__________________
 
 
 
 








--------------------------------------------------------------------------------





Schedule 1.1(a)
Term Loan Commitments
Lender
Term Loan Commitment
 
 
General Electric Capital Corporation
$31,090,909.10
GE Capital Bank
$25,000,000.00
Citizens Bank, N.A.
$16,342,657.34
Wells Fargo Bank, N.A.
$19,783,216.78
Regions Bank
$12,902,097.90
AmericanWest Bank
$6,881,118.88
 
 
Total:
$112,000,000










--------------------------------------------------------------------------------









Schedule 1.1(b)
Revolving Loan Commitments
Lender
Revolving Loan Commitment
 
 
General Electric Capital Corporation
$10,909,090.90
Citizens Bank, N.A.
$2,657,342.66
Wells Fargo Bank, N.A.
$3,216,783.22
Regions Bank
$2,097,902.10
AmericanWest Bank
$1,118,881.12
 
 
Total:
$20,000,000






--------------------------------------------------------------------------------



SCHEDULE 3.5
 
LITIGATION
 
DTD Pizza, LLC, et al. v. Papa Murphy’s International LLC, et al. (Superior
Court of the State of Washington, In and For Clark County, Case No.
14-2-00904-0)
On April 4, 2014, a group of franchise owners filed a lawsuit against Papa
Murphy’s International LLC, Lee Equity Partners, LLC, and certain of our
officers, directors, employees and former employees in the Superior Court in
Clark County, Washington alleging that we misrepresented our sales volumes and
made other false representations to them and charged excessive advertising fees,
among other things, and have brought claims for violation of the Washington
Franchise Investment Protection Act, fraud, negligent misrepresentation and
breach of contract. Papa Murphy’s denies plaintiff’s allegations and plans to
vigorously defend against these claims.
Mitch and Kristen Brink, Brink Holdings, Inc., et al. v. Papa Murphy’s
International LLC, et al. (Superior Court of the State of Washington, In and For
Clark County, Case No. 14-2-01743-3)
 
On June 18, 2014, a group of franchise owners filed a lawsuit against Papa
Murphy’s International LLC, Lee Equity Partners, LLC, and certain of our
officers, directors, employees and former employees in the Supreme Court in
Clark County, Washington. The complaint includes many of the same allegations as
those in the DTD Pizza, LLC case described above. Papa Murphy’s denies
plaintiff’s allegations and plans to vigorously defend against these claims.



--------------------------------------------------------------------------------





SCHEDULE 3.7
 
ERISA
 
None.





--------------------------------------------------------------------------------





SCHEDULE 3.8
 
MARGIN STOCK
 
None.





--------------------------------------------------------------------------------



SCHEDULE 3.9
 
REAL ESTATE


Owned Real Property: None


 
Leased Real Property:
 
LESSEE 
LOCATION 
Papa Murphy’s International LLC
Corporate Office
8000 N.E. Parkway Drive, Suite 350
Vancouver, WA 98662
Papa Murphy’s International LLC
Store CO059 - Operated as a Company Store
Wal-Mart Store #5334
3301 North Tower Road
Aurora, CO 80011
Papa Murphy’s International LLC
Store WI055 - Operated as a Company Store
Wal-Mart Store #1982
955 Mutual Way
Appleton, WI 54913
Papa Murphy’s International LLC
Store WI063 - Sublet to Franchisee
Wal-Mart Store #2421
2212 Glacier Drive
St. Croix Falls, WI 54024
Papa Murphy’s International LLC
Store WI067 - Sublet to Franchisee
Wal-Mart Store #1571
250 East Wolf Run
Mukwonago, WI 5314
Papa Murphy’s International LLC
Store WI070 - Sublet to Franchisee
Wal-Mart Store #5432
250 West Richmond Way
Richmond, WI 54017
Papa Murphy’s International LLC
Records Storage
Access Storage
7207 N. Leadbetter Road
Portland, OR 97203
Papa Murphy’s International LLC
Commercial Storage Crown Moving Co., Inc.
705 SE Victory Avenue, Suite 100
Vancouver, WA
Papa Murphy’s International LLC
Commercial and Records Storage  
Bluebird Transfer
2500 East 5th Street
Vancouver, WA 98661
Papa Murphy’s Company Stores, Inc.
Corporate Office
8000 N.E. Parkway Drive, Suite 350
Vancouver, WA 98662




--------------------------------------------------------------------------------



LESSEE 
LOCATION 
Papa Murphy’s Company Stores, Inc.
Store CO002
2800 West 10th Street
Greeley, CO 80634
Papa Murphy’s Company Stores, Inc.
Store CO006
1708 Dublin Boulevard
Colorado Springs, CO 80918
Papa Murphy’s Company Stores, Inc.
Store CO008
12158 East Mississippi Avenue
Aurora, CO 80012
Papa Murphy’s Company Stores, Inc.
Store CO010
15440 East Hampden Avenue
Aurora, CO 80013
Papa Murphy’s Company Stores, Inc.
Store CO013
18741 Ponderosa Drive, Suite E
Parker, CO 80134
Papa Murphy’s Company Stores, Inc.
Store CO017
6350 Sheridan Boulevard, Unit 105A
Arvada, CO 80003
Papa Murphy’s Company Stores, Inc.
Store CO019
840 South Prairie Avenue, Suite 2
Pueblo, CO 81005
Papa Murphy’s Company Stores, Inc.
Store CO022
2888 North Powers Boulevard
Colorado Springs, CO 80922
Papa Murphy’s Company Stores, Inc.
Store CO024
680 E. 120th Avenue, Suite A
Northglenn, CO 80233
Papa Murphy’s Company Stores, Inc.
Store CO029
12650 W. 64th Avenue, Suite D
Arvada, CO 80004
Papa Murphy’s Company Stores, Inc.
Store CO030
3782 E. 104th Avenue
Thornton, CO 80233
Papa Murphy’s Company Stores, Inc.
Store CO032
18525 East Smoky Hill Road, Suite J
Centennial, CO 80015
Papa Murphy’s Company Stores, Inc.
Store CO033
50 W. Littleton Boulevard, Suite 303
Littleton, CO 80120
Papa Murphy’s Company Stores, Inc.
Store CO045
2460 South Academy Boulevard
Colorado Springs, CO 80916
Papa Murphy’s Company Stores, Inc.
Store CO046
754 South Perry Street, Unit F
Castle Rock, CO 80104
Papa Murphy’s Company Stores, Inc.
Store CO047
1203 North Circle Drive
Colorado Springs, CO 80909




--------------------------------------------------------------------------------





LESSEE 
LOCATION 
Papa Murphy’s Company Stores, Inc.
Store CO055
7669 McLaughlin Road
Falcon, CO 80831
Papa Murphy’s Company Stores, Inc.
Store CO058
1617 West US Highway 50
Pueblo, CO 81008
Papa Murphy’s Company Stores, Inc.
Store CO059 Relocation
18613 Green Valley Ranch Boulevard, Suite 104 Denver, CO 80249
Papa Murphy’s Company Stores, Inc.
Store CO064
1725 Sheridan Boulevard, Unit C
Edgewater, CO 80214
Papa Murphy’s Company Stores, Inc.
Store CO070
11614 W. Belleview Avenue, Suite N
Littleton, CO 80127
Papa Murphy’s Company Stores, Inc.
Store CO073
300 East Highway 24, Unit B
Woodland Park, CO 80863
Papa Murphy’s Company Stores, Inc.
Store CO083
9231 E. Lincoln Avenue
Lonetree, CO 80124
Papa Murphy’s Company Stores, Inc.
Store CO098
1031 S. Taft Hill Road
Fort Collins, CO 80521
Papa Murphy’s Company Stores, Inc.
Store ID005
920 Caldwell Boulevard
Nampa, ID 83651
Papa Murphy’s Company Stores, Inc.
Store ID008
6940 West State Street
Boise, ID 83714
Papa Murphy’s Company Stores, Inc.
Store ID010
10545 Overland Road
Boise, ID 83709
Papa Murphy’s Company Stores, Inc.
Store ID011
2707 10th Avenue South
Caldwell, ID 83605
Papa Murphy’s Company Stores, Inc.
Store ID016
2412 South Apple Street
Boise, ID 83706
Papa Murphy’s Company Stores, Inc.
Store ID022
2418 12th Avenue Road
Nampa, ID 83686
Papa Murphy’s Company Stores, Inc.
Store ID023
7320 West Fairview Avenue
Boise, ID 83704
Papa Murphy’s Company Stores, Inc.
Store ID027
1545 Linder Road
Kuna, ID 83634




--------------------------------------------------------------------------------





LESSEE 
LOCATION 
Papa Murphy’s Company Stores, Inc.
Store KS010 - Assigned to Franchisee
2110 North Maize Road, Suite 100
Wichita, KS 67212
Papa Murphy’s Company Stores, Inc.
Store KS013 - Assigned to Franchisee
9747 East 21st Street North
Wichita, KS 67206
Papa Murphy’s Company Stores, Inc.
Store KS014 - Assigned to Franchisee
1636 North Rock Road, Suite 400
Derby, KS 67037
Papa Murphy’s Company Stores, Inc.
Store KS028 - Assigned to Franchisee
13303 West Maple Street, Suite 127
Wichita, KS 67235
Papa Murphy’s Company Stores, Inc.
Store KS029 - Assigned to Franchisee
229 N. Andover Road, Suite 700
Andover, KS 67002
Papa Murphy’s Company Stores, Inc.
Store KS034 - Assigned to Franchisee
2712 S. Seneca Street
Wichita, KS 67217
Papa Murphy’s Company Stores, Inc.
Store KS036 - Assigned to Franchisee
4813 E. Central Avenue
Wichita, KS 67208
Papa Murphy’s Company Stores, Inc.
Store KS039 - Assigned to Franchisee
2348 W. Central Avenue
El Dorado, KS 67042
Papa Murphy’s Company Stores, Inc.
Store MI009
5311 Eastern Avenue SW
Kentwood, MI 49508
Papa Murphy’s Company Stores, Inc.
Store MI014
809 S. Beacon Boulevard
Grand Haven, MI 49417
Papa Murphy’s Company Stores, Inc.
Store MI018 - Assigned to Franchisee
5751 Byron Center Avenue SW
Wyoming, MI 49519
Papa Murphy’s Company Stores, Inc.
Store MI026
5210 Northland Drive NE
Grand Rapids, MI 49525
Papa Murphy’s Company Stores, Inc.
Store MI030
3355 Henry Street, Suite H
Muskegon, MI 49441
Papa Murphy’s Company Stores, Inc.
Store MI031
1239 Leonard Street NE
Grand Rapids, MI 49505
Papa Murphy’s Company Stores, Inc.
Store MI042
650 Baldwin Street
Jenison, MI 49428
Papa Murphy’s Company Stores, Inc.
Store MN012
10604 France Avenue South, Suite B
Bloomington, MN 55431




--------------------------------------------------------------------------------





LESSEE 
LOCATION 
Papa Murphy’s Company Stores, Inc.
Store MN016
19112 Freeport Street NW
Elk River, MN 55330
Papa Murphy’s Company Stores, Inc.
Store MN021
8471 East Point Douglas Road South
Cottage Grove, MN 55016
Papa Murphy’s Company Stores, Inc.
Store MN023
15052 Gleason Path
Apple Valley, MN 55124
Papa Murphy’s Company Stores, Inc.
Store MN025
12421 Ulysses Street NE
Blaine, MN 55434
Papa Murphy’s Company Stores, Inc.
Store MN028
205 57th Avenue NE
Fridley, MN 55432
Papa Murphy’s Company Stores, Inc.
Store MN030
8507 Lyndale Avenue South
Bloomington, MN 55420
Papa Murphy’s Company Stores, Inc.
Store MN037
7455 Currell Boulevard
Woodbury, MN 55125
Papa Murphy’s Company Stores, Inc.
Store MN038
15043 Crestone Avenue
Rosemount, MN 55068
Papa Murphy’s Company Stores, Inc.
Store MN039
16605 County Road 24
Plymouth, MN 55447
Papa Murphy’s Company Stores, Inc.
Store MN040
3548 Main Street NW
Coon Rapids, MN 55448
Papa Murphy’s Company Stores, Inc.
Store MN047
172 Tyler Road South
Red Wing, MN 55066
Papa Murphy’s Company Stores, Inc.
Store MN050
2009 West Broadway Avenue
Forest Lake, MN 55025
Papa Murphy’s Company Stores, Inc.
Store MN055
5600 La Centre Avenue
Albertville, MN 55301
Papa Murphy’s Company Stores, Inc.
Store MN056
1771 Market Boulevard
Hastings, MN 55033
Papa Murphy’s Company Stores, Inc.
Store MN060
1754 Market Drive, Suite 300
Stillwater, MN 55082
Papa Murphy’s Company Stores, Inc.
Store MN062
1225 Highway 25 North
Buffalo, MN 55313




--------------------------------------------------------------------------------





LESSEE 
LOCATION 
Papa Murphy’s Company Stores, Inc.
Store MN073
15190 Bluebird Street NW
Andover, MN 55304
Papa Murphy’s Company Stores, Inc.
Store MN075
5466 St. Croix Trail
North Branch, MN 55056
Papa Murphy’s Company Stores, Inc.
Store MN077
14050 Saint Francis Boulevard
Ramsey, MN 55303
Papa Murphy’s Company Stores, Inc.
Store MN088
20190 Heritage Drive
Lakeville, MN 55044
Papa Murphy’s Company Stores, Inc.
Store MN089
7017 10th Street North
Oakdale, MN 55128
Papa Murphy’s Company Stores, Inc.
Store MN103 (approximate opening date 12/1/2014)
437 Commerce Drive, Suite 600
Woodbury, MN 55125
Papa Murphy’s Company Stores, Inc.
Store NM003
2800 Coors Boulevard NW
Albuquerque, NM 87120
Papa Murphy’s Company Stores, Inc.
Store NM014
200 Tramway Blvd SE
Albuquerque, NM 87123 (Smith’s Store #427)
Papa Murphy’s Company Stores, Inc.
Store NM019
8400 Menaul Boulevard NE, Suite G
Albuquerque, NM 87112
Papa Murphy’s Company Stores, Inc.
Store NM029
2839 Carlisle Boulevard NE, Suite 110
Albuquerque, NM 87110
Papa Murphy’s Company Stores, Inc.
Store NM031
1121 Unser Blvd SE
Rio Rancho, NM 87124
Papa Murphy’s Company Stores, Inc.
Store OR004
5541 SW Beaverton-Hillsdale Highway
Portland, OR 97221
Papa Murphy’s Company Stores, Inc.
Store OR042
1503 North Pacific Highway
Woodburn, OR 97071
Papa Murphy’s Company Stores, Inc.
Store OR055
4350 SW Multnomah Boulevard
Portland, OR 97219
Papa Murphy’s Company Stores, Inc.
Store WA082
3404 Kitsap Way
Bremerton, WA 98312
Papa Murphy’s Company Stores, Inc.
Store WA087
1468 Olney Street SE, Suite 105
Port Orchard, WA 98366




--------------------------------------------------------------------------------



LESSEE 
LOCATION 
Papa Murphy’s Company Stores, Inc.
Store WA100
4213 Wheaton Way
Bremerton, WA 98310
Papa Murphy’s Company Stores, Inc.
Store WA132
6715 NE 63rd Street, Suite 105
Vancouver, WA 98661
Papa Murphy’s Company Stores, Inc.
Store WA147
2220 Bucklin Hill Road, Suite 102
Silverdale, WA 98383
Papa Murphy’s Company Stores, Inc.
Store WI024
109 Carmichael Road
Hudson, WI 54016
Papa Murphy’s Company Stores, Inc.
Store WI071
2304 South Main Street, Suite 7
Rice Lake, WI 54868
Papa Murphy’s Company Stores, Inc.
Equipment in Storage
State Line Storage
200 State Line Road
Temperance, MI 48182
Papa Murphy’s Company Stores, Inc.
Equipment in Storage
Mini U Storage
5980 Sheridan Boulevard
Arvada, CO 80003
Papa Murphy’s Company Stores, Inc.
Equipment in Storage
Van Mall Storage
4214 NE 72nd Avenue
Vancouver, WA 98661






--------------------------------------------------------------------------------



SCHEDULE 3.15
 
LABOR RELATIONS
 
None.





--------------------------------------------------------------------------------



SCHEDULE 3.17
 
BROKERS' AND TRANSACTION FEES
 
None.





--------------------------------------------------------------------------------



SCHEDULE 3.19
 
VENTURES, SUBSIDIARIES AND AFFILIATES; OUTSTANDING STOCK
 
Joint Ventures/Partnerships:
 
None.
 
Capitalization Table:
 
ENTITY 
OWNED BY 
PERCENTAGE OF OWNERSHIP 
NUMBER OF SHARES 
Papa Murphy’s Intermediate, Inc.
Papa Murphy’s Holdings, Inc.
100%
1,000
PMI Holdings, Inc.
Papa Murphy’s Intermediate, Inc.
100%
1,000
Papa Murphy’s Company Stores, Inc.
PMI Holdings, Inc.
100%
500
Project Pie Holdings LLC
PMI Holdings, Inc.
88.89%
50
John D. Barr
11.11%
400
Papa Murphy’s International LLC
Papa Murphy’s Company Stores, Inc.
100%
N/A
Papa Murphy’s Worldwide LLC
Papa Murphy’s International LLC
100%
N/A
Murphy’s Marketing Services, Inc.
Papa Murphy’s Company Stores, Inc.
100%
1,000
PMI Canada, ULC
Papa Murphy’s Worldwide LLC
100%
1,000

 
 
Preemptive and Other Outstanding Rights:
 
None.





--------------------------------------------------------------------------------



SCHEDULE 3.20
 
JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE
 
 
CREDIT PARTY 
JURISDICTION 
ORGANIZATIONAL ID NUMBER 
EIN
CHIEF EXECUTIVE OFFICE 
FORMER
NAMES/LOCATIONS
WITHIN THE LAST 5 YEARS 
Papa Murphy’s
Intermediate, Inc.
Delaware
4814363
27-2454379
8000 N.E. Parkway Drive,
Suite 350
Vancouver, WA 98662
 
PMI Holdings,
Inc.
Delaware
3814836
20-1282108
8000 N.E. Parkway Drive, Suite 350
Vancouver, WA 98662
Papa Murphy’s Merger Co.
Papa Murphy’s
International
LLC
Delaware
3814784
20-1282063
8000 N.E. Parkway Drive, Suite 350
Vancouver, WA 98662
Papa Murphy’s
International, Inc.
Papa Murphy’s
Company Stores,
Inc.
Washington
602001747
94-3354204
8000 N.E. Parkway Drive,
Suite 350
Vancouver, WA 98662
 
Papa Murphy’s Worldwide LLC
Delaware
4148329
37-1523273
8000 N.E. Parkway Drive,
Suite 350
Vancouver, WA 98662
Papa Murphy’s Canada, Inc.
Papa Murphy’s Canada LLC
Murphy’s
Marketing
Services, Inc.
Florida
P10000071270
27-3357558
8000 N.E. Parkway Drive,
Suite 350
Vancouver, WA 98662
 






--------------------------------------------------------------------------------



SCHEDULE 3.26
 
FRANCHISE MATTERS
 
None.





--------------------------------------------------------------------------------



Schedule 4.15
Post-Closing Obligations
1. On or prior to October 13, 2014, Borrower shall deliver or cause to be
delivered to Agent, the endorsements to the insurance policies required by
Section 4.6 of the Credit Agreement.



--------------------------------------------------------------------------------



SCHEDULE 5.1
 
LIENS
 
None.





--------------------------------------------------------------------------------



SCHEDULE 5.2
 
PERMITTED STORE DISPOSITIONS
 




Papa Murphy’s Company Stores, Inc.
Store MI009
5311 Eastern Avenue SW
Kentwood, MI 49508
Papa Murphy’s Company Stores, Inc.
Store MI014
809 S. Beacon Boulevard
Grand Haven, MI 49417
Papa Murphy’s Company Stores, Inc.
Store MI026
5210 Northland Drive NE
Grand Rapids, MI 49525
Papa Murphy’s Company Stores, Inc.
Store MI030
3355 Henry Street, Suite H
Muskegon, MI 49441
Papa Murphy’s Company Stores, Inc.
Store MI031
1239 Leonard Street NE
Grand Rapids, MI 49505
Papa Murphy’s Company Stores, Inc.
Store MI042
650 Baldwin Street
Jenison, MI 49428
Papa Murphy’s Company Stores, Inc.
Store NM003
2800 Coors Boulevard NW
Albuquerque, NM 87120
Papa Murphy’s Company Stores, Inc.
Store NM014
200 Tramway Blvd SE
Albuquerque, NM 87123 (Smith’s Store #427)
Papa Murphy’s Company Stores, Inc.
Store NM019
8400 Menaul Boulevard NE, Suite G
Albuquerque, NM 87112
Papa Murphy’s Company Stores, Inc.
Store NM029
2839 Carlisle Boulevard NE, Suite 110
Albuquerque, NM 87110
Papa Murphy’s Company Stores, Inc.
Store NM031
1121 Unser Blvd SE
Rio Rancho, NM 87124






--------------------------------------------------------------------------------



SCHEDULE 5.4
 
INVESTMENTS
 


1.
Promissory Note dated August 18, 2009 issued by Pizza Masters of Illinois, Inc.
to Papa Murphy’s Company Stores, Inc. in the amount of $492,000, as amended by
First Amendment to Promissory Note dated September 31, 2013.

 
2.
Promissory Note dated December 15, 2009 issued by Ananda Holdings Ltd. to PMI
Canada, ULC in the amount of $1,000,000 (CAD), as amended and assigned to Papa
Murphy’s Worldwide LLC by Amendment and Assignment to Promissory Note dated
March 13, 2012.

 
3.
Promissory Note dated December 31, 2012 issued by Craig Weiss to Papa Murphy’s
International LLC in the amount of $85,788, and replaced by the Promissory Note
dated March 31, 2013 issued by Craig Weiss to Papa Murphy’s International LLC in
the amount of $85,838.77.

 
4.
Promissory Note dated April 1, 2013 issued by Richard Key to Papa Murphy’s
International LLC in the amount of $54,220.

 
5.
PMI Holdings, Inc.’s membership interest in Project Pie Holdings LLC, together
with all rights and obligations in connection therewith.

 





--------------------------------------------------------------------------------



SCHEDULE 5.4
 
INDEBTEDNESS


1. Under Addendum Number 4 dated December 27, 2013, to the Radiant Software
License, Support and Purchase Agreement dated August 12, 2009, between Papa
Murphy’s International LLC and Radiant Systems, Inc., Papa Murphy’s agreed to
purchase 597 Radiant site-based licenses for an aggregate total of $2,257,615
and 1,347 hosted licenses for an aggregate total of $2,289,900, to be paid in
quarterly payments of $909,503.





--------------------------------------------------------------------------------



SCHEDULE 5.6
 
TRANSACTIONS WITH AFFILIATES


1.
Trademark License Agreement dated June 1, 2006 between Papa Murphy’s
International, Inc. and PMI Canada, ULC.

2.
License Agreement dated January 4, 2011 between PMI Holdings, Inc. and Papa
Murphy’s Company Stores, Inc.

3.
License Agreement dated January 4, 2011 between PMI Holdings, Inc. and Papa
Murphy’s International LLC.

4.
License Agreement dated January 4, 2011 between PMI Holdings, Inc. and Papa
Murphy’s Worldwide LLC.

5.
Intercompany Loan Agreement dated December 15, 2011, as amended by First
Amendment to Intercompany Loan Agreement dated October 1, 2013, among PMI
Holdings, Inc., as lender, and Papa Murphy’s International LLC, Papa Murphy’s
Company Stores, Inc., and Papa Murphy’s Worldwide LLC, as borrowers.

6.
Amended and Restated Revolving Promissory Note Papa Murphy’s International LLC,
Papa Murphy’s Company Stores, Inc., and Papa Murphy’s Worldwide LLC from dated
October 1, 2013.

 





--------------------------------------------------------------------------------



SCHEDULE 5.9
 
CONTINGENT OBLIGATIONS


1.
Under a Franchisor Agreement effective January 5, 2014, between Valassis Direct
Mail, Inc. and Murphy’s Marketing Services, Inc., Murphy’s Marketing Services,
Inc. agreed to an annual revenue commitment of $5,800,000. In the event the
annual revenue is not met, Murphy’s Marketing Services, Inc. will owe Valassis
Direct Mail, Inc. an amount which would in no event exceed 50% of the
anticipated annual revenue minus the amount of payments already made in such
fiscal year.

 
2.
Pursuant to certain licensing agreements with NCR Corporation, certain Credit
Parties have agreed to install a certain amount of “point of sale” operating
systems in company stores. Pursuant to the terms of these agreements, if company
stores do not adopt these systems, such Credit Parties may still be responsible
for maintenance payments relating thereto.

 





--------------------------------------------------------------------------------



SCHEDULE 11.1
 
FISCAL PERIODS


Fiscal Period end dates are denoted below. Fiscal Quarter (other than the last
Fiscal Quarter of each Fiscal Year) end dates are highlighted and the end dates
of each Fiscal Year (including the last Fiscal Quarter of each Fiscal Year) are
denoted in bold italics.
 
02/03/14
02/02/15
02/01/16
02/06/17
02/05/18
02/04/19
03/03/14
03/02/15
02/29/16
03/06/17
03/05/18
03/04/19
03/31/14
03/30/15
03/28/16
04/03/17
04/02/18
04/01/19
05/05/14
05/04/15
05/02/16
05/08/17
05/07/18
05/06/19
06/02/14
06/01/15
05/30/16
06/05/17
06/04/18
06/03/19
06/30/14
06/29/15
06/27/16
07/03/17
07/02/18
07/01/19
08/04/14
08/03/15
08/01/16
08/07/17
08/06/18
08/05/19
09/01/14
08/31/15
08/29/16
09/04/17
09/03/18
09/02/19
09/29/14
09/28/15
09/26/16
10/02/17
10/01/18
09/30/19
11/03/14
11/02/15
10/31/16
11/06/17
11/05/18
11/04/19
12/01/14
11/30/15
11/28/16
12/04/17
12/03/18
12/02/19
12/29/14
12/28/15
01/02/17
01/01/18
12/31/18
12/30/19






--------------------------------------------------------------------------------





EXHIBIT 1.1(c)
TO
CREDIT AGREEMENT


FORM OF LETTER OF CREDIT REQUEST
[NAME OF L/C ISSUER], as L/C Issuer
under the Credit Agreement referred to below
Attention: ________________
_________ __, 201_
Re:    PMI HOLDINGS, INC., a Delaware corporation (the “Borrower”)
Reference is made to the Credit Agreement, dated as of August 28, 2014 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
other Credit Parties party thereto, General Electric Capital Corporation, as
administrative agent for the Lenders and L/C Issuers (in such capacity, together
with successors and permitted assigns in such capacity, “Agent”) and as a Lender
(including as Swingline Lender), the other Lenders and the L/C Issuers party
thereto. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 1.1(c) of
the Credit Agreement, of its request for your Issuance of a Letter of Credit, in
the form attached hereto, for the benefit of [Name of Beneficiary], in the
amount of $________, to be issued on ________, ____ (the “Issue Date”) with an
expiration date of _________, ____.
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:
(i)    the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date (in which event such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date); and
(ii)    no Default or Event of Default has occurred and is continuing.
[Balance of page intentionally left blank; signature page follows.]





--------------------------------------------------------------------------------



PMI HOLDINGS, INC., a Delaware corporation, as Borrower
By:
 
 
Name:
 
 
Title:
 






--------------------------------------------------------------------------------



EXHIBIT 1.1(d)
TO
CREDIT AGREEMENT


Form of SwingLine Request
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent under the Credit Agreement referred to below
8377 East Hartford Drive, Suite 200
Scottsdale, Arizona 85255
Attention: Sponsor Finance Portfolio Management - Papa Murphy’s
_________ __, 201__
Re:    PMI HOLDINGS, INC., a Delaware corporation (the “Borrower”)
Reference is made to the Credit Agreement, dated as of August 28, 2014 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
other Credit Parties party thereto, General Electric Capital Corporation, as
administrative agent for the Lenders and L/C Issuers (in such capacity, together
with successors and permitted assigns in such capacity, “Agent”) and as a Lender
(including as Swingline Lender), the other Lenders and the L/C Issuers party
thereto. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.
The Borrower hereby gives you irrevocable notice pursuant to Section 1.1(d) of
the Credit Agreement that it requests Swing Loans under the Credit Agreement
(the “Proposed Advance”) and, in connection therewith, sets forth the following
information:
A.    The date of the Proposed Advance is __________, ____ (the “Funding Date”).
B.    The aggregate principal amount of the Proposed Advance is $_________.
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Advance and any other Loan to be
made or Letter of Credit to be issued on or before the Funding Date:
(i)    the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date (in which event such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date); and
(ii)    no Default or Event of Default is continuing.
[Balance of page intentionally left blank; signature page follows.]



--------------------------------------------------------------------------------





Sincerely,
PMI HOLDINGS, INC., a Delaware corporation, as Borrower
By:
 
 
Name:
 
 
Title:
 








--------------------------------------------------------------------------------



EXHIBIT 1.7
TO
CREDIT AGREEMENT
FORM OF NOTICE OF CONVERSION OR CONTINUATION
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent under the Credit Agreement referred to below
8377 East Hartford Drive, Suite 200
Scottsdale, Arizona 85255
Attention: Sponsor Finance Portfolio Management - Papa Murphy’s


Re:    PMI HOLDINGS, INC., a Delaware corporation (the “Borrower”)
Reference is made to the Credit Agreement, dated as of August 28, 2014 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
other Credit Parties party thereto, General Electric Capital Corporation, as
administrative agent for the Lenders and L/C Issuers (in such capacity, together
with successors and permitted assigns in such capacity, “Agent”) and as a Lender
(including as Swingline Lender), the other Lenders and the L/C Issuers party
thereto. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.
The Borrower hereby gives you irrevocable notice, pursuant to Section 1.7 of the
Credit Agreement of its request for the following:
(i)    a continuation, on    , ____, as LIBOR Rate Loans having an
Interest Period of ___ months of [Term Loans] [Revolving Loans] in an aggregate
outstanding principal amount of $    having an Interest Period ending on the
proposed date for such continuation;
(ii)    a conversion, on    , ____, to LIBOR Rate Loans having an
Interest Period of ___ months of [Term Loans] [Revolving Loans] in an aggregate
outstanding principal amount of $    ; and
(iii)    a conversion, on    , ____, to Base Rate Loans of [Term Loans]\
[Revolving Loans] in an aggregate outstanding principal amount of $    .
In connection herewith, the undersigned hereby certifies that, except as set
forth on Schedule A attached hereto, no Event of Default has occurred and is
continuing on the date hereof, both before and after giving effect to any Loan
to be made or Letter of Credit to be Issued on or before any date for any
proposed conversion or continuation set forth above.
[Balance of page intentionally left blank; signature page follows.]



--------------------------------------------------------------------------------





 
PMI HOLDINGS, INC., a Delaware corporation, as Borrower
 
By:
 
Name:
 
Title:








--------------------------------------------------------------------------------









EXHIBIT 2.1
TO
CREDIT AGREEMENT
CLOSING AGENDA AND DOCUMENT CHECKLIST




See attached.



--------------------------------------------------------------------------------







Exhibit 2.1
                            
                            
                            

$132,000,000 CREDIT FACILITY
 
Closing Date: August 28, 2014
 
CLOSING AGENDA AND DOCUMENT CHECKLIST
 
PMI HOLDINGS, INC., as the Borrower,
THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,
GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender and Swingline Lender, and as Agent for all Lenders,
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
as Lenders,
and
GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger
                            
                            

Capitalized Terms used herein and otherwise not defined have the meanings
ascribed to them in the Credit Agreement



1

--------------------------------------------------------------------------------





TABLE OF PARTIES:
Agent
GECC, in its capacity as Agent
Borrower
PMI Holdings, Inc., a Delaware corporation
Credit Parties
Borrower and Guarantors
Domestic Subsidiaries
PM Company Stores; Murphy’s Marketing; PM International; PM Worldwide
GECC
General Electric Capital Corporation, a Delaware corporation
Guarantors
Holdings and each Domestic Subsidiary
Holdings
Papa Murphy’s Intermediate, Inc., a Delaware corporation
KMR
Katten Muchin Rosenman LLP, counsel for Agent
Lenders
GECC and the other Lenders party to the Credit Agreement
Murphy’s Marketing
MURPHY’S MARKETING SERVICES, INC., a Florida corporation
PM Company Stores
Papa Murphy’s Company Stores, Inc., a Washington corporation
PM International
Papa Murphy’s International LLC, a Delaware limited liability company
PM Worldwide
Papa Murphy’s Worldwide LLC, a Delaware limited liability company
Proskauer
Proskauer Rose LLP, counsel for Golub Capital LLC
Sponsor
Lee Equity Partners, LLC
Weil
Weil Gotshal & Manges LLP, counsel for Credit Parties and Sponsor

 


I.
PRINCIPAL LOAN DOCUMENTS

Item No.
 
Document
1.
Credit Agreement
 
 
Schedules to Credit Agreement
 
 
1.1 (a) - Term Loan Commitments
 
 
1.1 (b) - Revolving Loan Commitments
 
 
3.5 - Litigation
 
 
3.7 - ERISA
 
 
3.8 - Margin Stock
 




2

--------------------------------------------------------------------------------



Item No.
Document
 
3.9 - Real Estate
 
3.15 - Labor Relations
 
3.17 - Brokers’ and Transaction Fees
 
3.19 - Ventures; Subsidiaries and Affiliates; Outstanding Stock
 
3.20 - Jurisdiction of Organization; Chief Executive Office
 
3.21 - Deposit Accounts and Other Accounts
 
3.26 - Franchise Matters
 
4.15 - Post-Closing Obligations
 
5.1 - Liens
 
5.2 - Permitted Store Dispositions
 
5.4 - Investments
 
5.5 - Indebtedness
 
5.6 - Transactions with Affiliates
 
5.9 - Contingent Obligations
 
11.1 - Fiscal Periods
 
Exhibits to Credit Agreement
 
1.1(c) - Form of L/C Request
 
1.1(d) - Form of Swing Loan Request
 
1.6 - Form of Notice of Conversion/ Continuation
 
2.1 - Closing Checklist
 
4.2(b) - Form of Compliance Certificate
 
9.9(g)(i)(B) - Form of Affiliated Lender Assignment and Assumption
 
11.1(a) - Form of Assignment
 
11.1(b) - Form of Notice of Borrowing
 
11.1 (c) - Form of Revolving Note
 
11.1 (d) - Form of Swingline Note
 
11.1 (e) - Form of Term Note
2.
Revolving Notes in the aggregate principal amount of up to $20,000,000, payable
to the following financial institutions:
AmericanWest Bank $1,118,881.12
Citizens Bank, N.A. $2,657,342.66


3

--------------------------------------------------------------------------------



Item No.
Document
 
Wells Fargo Bank, N.A. $3,216,783.22
 Regions Bank $2,097,902.10
3.
Term Notes in the aggregate prin institutions:
AmericanWest Bank
cipal amount of up to $112,000,000, payable to the following financial
$6,881,118.88
 
Citizens Bank, N.A.
$16,342,657.34
 
Wells Fargo Bank, N.A.
$19,783,216.78
 
Regions Bank
$12,902,097.90





II.
SECURITY DOCUMENTS

Item No.
Document
4.
Guaranty and Security Agreement
 
Annex 1 - Form of Pledge Amendment
 
Annex 2 - Form of Joinder Agreement
 
Annex 3 - Form of IP Security Agreement
 
Schedule 1 - Commercial Tort Claims
 
Schedule 2 - Filings
 
Schedule 3 - Jurisdiction of Organization; Chief Executive Office
 
Schedule 4 - Location of Inventory and Equipment
 
Schedule 5 - Pledged Collateral
 
Schedule 6 - Intellectual Property
 
(a) Stock Certificate No. 1, representing all of the issued and outstanding
capital stock of Borrower
 
 (i) Stock Power
 
(b) Stock Certificate No. 3, representing all of the issued and outstanding
capital stock of PM Company Stores
 
 (i) Stock Power
 
(c) Stock Certificate No. 1, representing all of the issued and outstanding
capital stock of Murphy’s Marketing
 
 (i) Stock Power
 
(d) Stock Certificate No. 2, representing 661/3% of the issued and outstanding
capital stock of PMI Canada, ULC
 
 (i) Stock Power


4

--------------------------------------------------------------------------------



Item No.
Document
 
(e) Promissory Note dated August 18, 2009 issued by Pizza Masters of Illinois,
Inc. to Papa Murphy’s Company
Stores, Inc. in the amount of $492,000, as amended by First Amendment to
Promissory Note dated September 13, 2013
 
 (i) Allonge
 
(f) Promissory Note dated December 15, 2009 issued by Ananda Holdings Ltd. to
PMI Canada, ULC in the amount of $1,000,000 (CAD), as amended and assigned to
Papa Murphy’s Worldwide LLC by Amendment and Assignment to Promissory Note dated
March 13, 2012
 
 (i) Allonge
 
(g) $30,000,000 Amended and Restated Revolving Promissory Note dated as of
October 1, 2013, by and among Papa Murphy’s Company Stores, Inc., Papa Murphy’s
International LLC and Papa Murphy’s Canada LLC as Borrower and PMI Holdings,
Inc. as Lender
 
 (i) Allonge
5.
Trademark Security Agreement executed by PM International
 
Schedule
6.
Deposit Account Control Agreement with Wells Fargo
7.
Landlord Waiver and Consent to Collateral Access Agreement executed by the
landlord party to the lease for 8000 NE Parkway Drive, Vancouver, Washington





III.
COLLATERAL DUE DILIGENCE

Item No.
Document
8.
Perfection Certificate
 
Schedules to Perfection Certificate
9.
Pre-Closing Lien Search Reports detailing the searches in those jurisdictions
listed on Exhibit A attached hereto and a summary thereof 
10.
UCC-1 Financing Statements listed on Exhibit B attached hereto 
11.
Post-Closing Lien Search Reports

 

5

--------------------------------------------------------------------------------



12.
Intellectual Property Searches
13.
W-9’s for each Credit Party and for each party to directly receive funds from
Agent on the Closing Date - needed
1 week before closing 
14.
Borrower’s Administrative Details Form
15.
CIP form for the Borrower

 
IV.
ANCILLARY DOCUMENTS

Item No.
Document
16.
Initial Notice of Borrowing
 
Schedule I - Funds Flow Memorandum
17.
Officer’s Closing Certificate (includes Solvency Cert), and exhibits thereto:
(i) Miller Note, including amendment thereto
(ii) Drake Enterprises Note 
18.
Master Standby Letter of Credit Agreement
19.
Master Documentary Letter of Credit Agreement
20.
Fee Letter
21.
Financial Statements, including pro forma balance sheet and projections
22.
Insurance Certificates & Endorsements naming Agent as additional insured/loss
payee and conforming to requirements under Credit Agreement and provided by
Agent to Credit Parties 



V.
ORGANIZATIONAL DOCUMENTS

Item No.
Document
23.
Secretary’s Certificate of Holdings
 
Exhibit A - Certificate of Incorporation certified by the Secretary of State of
Delaware
 
Exhibit B - Good Standing Certificate certified by the Secretary of State of
Delaware
 
Exhibit C - Bylaws
 
Exhibit D - Resolutions (re: Loan Documents)
 
Exhibit E - Incumbency




6

--------------------------------------------------------------------------------



Item No.
Document
24.
Secretary’s Certificate of Borrower
 
Exhibit A - Certificate of Incorporation certified by the Secretary of State of
Delaware
 
Exhibit B - Good Standing Certificate certified by the Secretary of State of
Delaware
 
Exhibit C - Bylaws
 
Exhibit D - Resolutions (re: Loan Documents)
 
Exhibit E - Incumbency
25.
Secretary’s Certificate of PM Company Stores
 
Exhibit A - Articles of Incorporation certified by the Secretary of State of
Washington
 
Exhibit B - Good Standing Certificate certified by the Secretary of State of
Washington
 
Exhibit C - Bylaws
 
Exhibit D - Resolutions (re: Loan Documents)
 
Exhibit E - Incumbency
26.
Secretary’s Certificate of Murphy’s Marketing
 
Exhibit A -Articles of Incorporation certified by the Secretary of State of
Florida
 
Exhibit B - Good Standing Certificate certified by the Florida Secretary of
State
 
Exhibit C - Bylaws
 
Exhibit D - Resolutions (re: Loan Documents)
 
Exhibit E - Incumbency
27.
Secretary’s Certificate of PM International
 
Exhibit A - Certificate of Formation certified by the Secretary of State of
Delaware
 
Exhibit B - Good Standing Certificates certified by the Delaware Secretary of
State
 
Exhibit C - LLCA
 
Exhibit D - Resolutions (re: Loan Documents)
 
Exhibit E - Incumbency
28.
Secretary’s Certificate of PM Worldwide
 
Exhibit A - Certificate of Formation certified by the Secretary of State of
Delaware
 
Exhibit B - Good Standing Certificates certified by the Delaware Secretary of
State
 
Exhibit C - LLCA
 
Exhibit D - Resolutions adopted by the Board of Managers (re: Loan Documents)
 
Exhibit E - Incumbency
29.
Certificate of Formation and LLCA for Project Pie Holdings, LLC and Amendment
Permitting Pledge

 

7

--------------------------------------------------------------------------------







VI.
DEBT REPAYMENT DOCUMENTS

Item No.
Document
30.
Payoff Letter and Lien Release executed and delivered by: Golub Capital LLC 
31.
Termination of Wells Fargo Deposit Account Control Agreement
32.
UCC Terminations listed on Exhibit C hereto 
33.
Intellectual Property Releases listed on Exhibit C hereto  

 
VII.
LEGAL OPINIONS

Item No.
Document
34.
Opinion of Credit Parties’ Counsel re: Loan Documents
35.
Opinion of Credit Parties’ local Washington counsel re: Loan Documents w/r/t PM
Company Stores

 



8

--------------------------------------------------------------------------------



EXHIBIT A


Search Jurisdictions
Entity
 
Jurisdiction
1. Papa Murphy’s Intermediate, Inc.
 
Delaware SOS;
 
 
WA SOS;
 
 
Clark County, Washington
2. PMI Holdings, Inc.
 
Delaware SOS;
 
 
WA SOS;
 
 
Clark County, Washington
3. Papa Murphy’s Company Stores, Inc.
 
Washington SOS;
 
 
WA SOS;
 
 
Clark County, Washington
4. MURPHY’S MARKETING, INC.
 
Florida SOS;
 
 
WA SOS;
 
 
Clark County, Washington
5. Papa Murphy’s International LLC
 
Delaware SOS;
 
 
WA SOS;
 
 
Clark County, Washington
6. Papa Murphy’s Worldwide LLC
 
Delaware SOS;
 
 
WA SOS;
 
 
Clark County, Washington
7. Project Pie Holdings LLC
 
Delaware SOS

 

9

--------------------------------------------------------------------------------





EXHIBIT B


UCC-1 Financing Statements
Debtor Name
Secured Party Name
Jurisdiction
Type of Filing
Filing Date & Filing No.1  
Post-filing
Search 2
1. Papa Murphy’s Intermediate, Inc.
General Electric Capital Corporation, as Agent
Delaware SOS
All Assets
 
 
2. PMI Holdings, Inc.
General Electric Capital Corporation, as Agent
Delaware SOS
All Assets
 
 
3. Papa Murphy’s Company Stores, Inc.
General Electric Capital Corporation, as Agent
Washington SOS
All Assets
 
 
4. MURPHY’S MARKETING SERVICES, INC.
General Electric Capital Corporation, as Agent
Florida SOS
All Assets
 
 
5. Papa Murphy’s International LLC
General Electric Capital Corporation, as Agent
Delaware SOS
All Assets
 
 
6. Papa Murphy’s Worldwide LLC
General Electric Capital Corporation, as Agent
Delaware SOS
All Assets
 
 





















































































                    


1 To be completed post-closing by Agent’s counsel.
2 To be completed post-closing by Agent’s counsel.

10

--------------------------------------------------------------------------------



EXHIBIT C


Terminations and Releases
Debtor Name
Secured Party Name
Filing Jurisdiction
Orig. Filing Date & Filing
Termination
Filing Date & Filing No. 3
1. Papa Murphy’s Intermediate, Inc.
Golub Capital LLC, as Agent
Delaware SOS
20134202678 10/25/13
 
2. PMI Holdings, Inc.
Golub Capital LLC, as Agent
Delaware SOS
20134202694 10/25/13
 
3. Papa Murphy’s Company Stores, Inc.
Golub Capital LLC, as Agent
Washington
Dept. of
Licensing
201330182408
10/28/13
 
4. Papa Murphy’s International LLC
Golub Capital LLC, as Agent
Delaware SOS
20134202652 10/25/13
 
5. Papa Murphy’s Worldwide LLC
Golub Capital LLC, as Agent
Delaware SOS
20134202686 10/25/13
 
6. Murphy’s Marketing Services, Inc.
Golub Capital LLC, as Agent
Florida SOS
201300119185 10/28/13
 

 
Release of that certain Trademark Security Agreement executed as of October 25,
2013 by PM International in favor of Golub Capital LLC, as Agent and recorded
with the United States Patent and Trademark Office on January 15, 2014, at Reel
5193, Frame 0727.




























































                
3 To be completed post-closing by Agent’s counsel.



11

--------------------------------------------------------------------------------





EXHIBIT 4.2(b)
TO
CREDIT AGREEMENT


FORM OF COMPLIANCE CERTIFICATE
PMI HOLDINGS, INC.
Date: _____________, 201__
This Compliance Certificate (this “Certificate”) is given by PMI Holdings, Inc.,
a Delaware corporation (“Borrower”), pursuant to subsection 4.2(b) of that
certain Credit Agreement dated as of August 28, 2014 among the Borrower, the
other Credit Parties party thereto, General Electric Capital Corporation, as
administrative agent (in such capacity, “Agent”), as an L/C Issuer, and as a
Lender (including as Swingline Lender), and the additional Lenders party thereto
(as such agreement may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”). Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.
The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower. By executing this Certificate, such officer hereby certifies to
Agent, the Lenders and the L/C Issuers, on behalf of the Borrower, that:
(a)the financial statements delivered with this Certificate in accordance with
subsection 4.1(a) and/or 4.1(b) of the Credit Agreement fairly present, in all
material respects, in accordance with GAAP the financial position and the
results of operations of Parent and its Subsidiaries as of the dates of and for
the periods covered by such financial statements (subject, in the case of
interim financial statements, to normal year-end adjustments and the absence of
footnote disclosure);
(b)[Borrower Note (include this paragraph only with respect to Certificates
delivered for the last Fiscal Period of the first, second and third Fiscal
Quarter and the end of each Fiscal Year):] Annex A hereto includes a correct
calculation of EBITDA, and Net Interest Expense for the relevant Fiscal
[Period/Year] ended __________ __, 20__ and Annex B includes a correct
calculation of each of the financial covenants contained in Sections 6.2 and 6.3
of the Credit Agreement for the relevant periods ended__________ __, 20__]
[Borrower Note (include following re: Excess Cash Flow only for Certificate
delivered for end of applicable Fiscal Years): and Annex C includes a correct
calculation of Excess Cash Flow (including a correct calculation of any required
prepayment) and the financial covenant contained in Section 6.1 of the Credit
Agreement for the Fiscal Year ended [December/January] __, 201_];
(c)[Borrower Note: Include this paragraph only with respect to Certificates
delivered for the last Fiscal Period of each Fiscal Quarter] as of__________ __,
20__, no Credit Party or any Subsidiary of any Credit Party owns any Margin
Stock [, except as specified on Annex D attached hereto].



--------------------------------------------------------------------------------



(d)to the best of such officer’s knowledge, no Default or Event of Default
exists [except as specified on Annex E attached hereto];
(e)based on the Leverage Ratio, the Applicable Margin for (i) Revolving Loans
and portions of the Term Loan which are Base Rate Loans is _______________, and
(ii) Revolving Loans and portions of the Term Loan which are LIBOR Rate Loans is
_______________; and
(f)since the Closing Date and except as disclosed in prior Certificates
delivered to Agent, no Credit Party has:
(i)changed its legal name or jurisdiction of incorporation, organization or
formation or formed or acquired any Subsidiary except as follows:     ;
(ii)acquired all or substantially all of the assets of, or merged or
consolidated with or into, any Person, except as follows:
_________________________; or
(iii)changed the location of its chief executive office or acquired fee simple
title to any real property with a fair market value in excess of $1,000,000,
except as follows:
_______________________________________________________________.
IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by one
of its Responsible Officers as of the first date written above.
 
PMI HOLDINGS, INC., a Delaware corporation
 
 
 
 
 
 
 
Name:
 
Title:



Note: Unless otherwise specified, all financial covenants are calculated for
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.







--------------------------------------------------------------------------------









ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations







I.Definition/Calculation of EBITDA and Adjusted EBITDA
 
 
 
EBITDA is defined as follows:
 
 
 
A. Net income (or loss) for the applicable period of measurement of Holdings,
Borrower and their Subsidiaries on a consolidated basis determined in accordance
with GAAP
 
 
 
Less (or plus), to the extent such items would otherwise be included in the
calculation of net income (or loss):
 
 
 
(1) the income (or loss) of any Person which is not a Subsidiary of the
Borrower, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Subsidiaries in cash by such Person
during such period and the payment of dividends or similar distributions by that
Person is not at the time of such payment or distribution prohibited by
operation of the terms of its charter or of any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Person
 
 
 
(2) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries
 
 
 
(3) gains (or losses) from the sale, exchange, transfer or other disposition of
property or assets (other than accounts and inventory) not in the ordinary
course of business of the Borrower and its Subsidiaries
 
 
 
(4) any other extraordinary gains (or losses) of the Borrower or its
Subsidiaries, and related tax effects in accordance with GAAP
 
 
 
B. Total exclusions from (additions to) net income (sum of (1)-(4) above)
 
 
 
Plus, without duplication, to the extent deducted in (or excluded from) the
calculation of net income (or loss) for such period:
 
 
 
(1) Depreciation, depletion and amortization
 
 
 
(2) Interest expense (less interest income), fees, commissions, discounts and
premiums incurred in connection with Indebtedness (including, for purposes of
clarification, Unused Commitment Fees)
 


A- 1

--------------------------------------------------------------------------------









ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



(3) All taxes on or measured by income, profits or capital, including federal,
foreign and state taxes, to the extent deducted in calculating net income (or
loss) or other franchise, excise, revenue or similar taxes for such period and,
without duplication, permitted Tax Distributions and including, in any event,
tax effects in accordance with GAAP resulting from gains (or losses) from the
sale, exchange, transfer or other disposition of property or assets (other than
accounts and inventory) not in the ordinary course of business of the Borrower
and its Subsidiaries
 
 
 
(4) Restricted Payments made and permitted by Section 5.11(b), (f) or (g) of the
Credit Agreement and payments made and permitted by Section 5.7(c) of the Credit
Agreement
 
 
 
(5) Fees paid to independent directors not to exceed an amount that is
reasonable and customary for independent directors for a company of the type and
size of the Borrower and reimbursements of reasonable out-of-pocket expenses of
directors (including in connection with attending board of director meetings)
permitted to be paid in accordance with the Credit Agreement
 
 
 
(6) All non-cash losses or expenses (or minus non-cash income or gain)
(including but not limited to non-cash stock option- and equity-based
compensation expenses) for such period, but excluding any non-cash loss or
expense that is an accrual of a reserve for a cash expenditure or payment to be
made, or anticipated to be made, in a future period (other than any accruals or
reserves associated with rent)
 
 
 
(7) Non-recurring or unusual cash fees, costs, charges, losses and expenses of
Holdings and its Subsidiaries during such period, in an aggregate amount not to
exceed twelve and one-half percent (12.5%) of trailing twelve Fiscal Period
EBITDA (with such percentage calculated after giving effect to any add-back
pursuant to this clause (7))
 
 
 


A- 2

--------------------------------------------------------------------------------









ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



(8) Fees, costs and expenses that are expensed before or within twelve (12)
Fiscal Periods of the applicable transaction, incurred in connection with the
negotiation and documentation of permitted dispositions, Permitted Acquisitions,
permitted equity issuances, permitted Investments (or proposed Investments that
would have been a Permitted Acquisition or permitted Investment) and permitted
incurrences, amendments, modifications or refinancings of Indebtedness (or
proposed incurrences, amendments, modifications or refinancings of Indebtedness
that would have been a permitted incurrence, amendment, modification or
refinancing of Indebtedness), in each case, whether or not consummated
 
(9) Pre-opening costs with respect to a new store and, to the extent specific to
such store, grand opening marketing costs related thereto, in an aggregate
amount not to exceed $75,000 per store for all periods
 
 
 
(10) [reserved]
 
 
 
(11) Fees and expenses incurred in connection with the issuance of the Loans and
the Related Transactions
 
 
 
(12) Non-cash expenses resulting from purchase accounting adjustments made in
accordance with GAAP with respect to Permitted Acquisitions
 
 
 
(13) The difference (or surplus, if any) of cash rent expense for such period to
the extent it is less than (or greater than, as the case may be) such rent
expense under GAAP as derived by straight-line rent adjustment
 
 
 
(14) Fees and expenses to Sponsor and its Affiliates on the Closing Date in
connection with the Credit Agreement and the Related Transactions as set forth
on the funds flow memorandum delivered by the Borrower to Agent prior to the
Closing Date
 
 
 
C. Total add backs to net income (sum of (1)-(14) above):
 
 
 
D. EBITDA (result of A minus (or plus) B plus (or minus) C above)1
 
 
 
E. Adjusted EBITDA (EBITDA on a Pro Forma Basis)
 

“Pro Forma Basis” means, for purposes of calculating compliance with any
financial covenant or financial ratio that all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable measurement period with






                     
1 Notwithstanding the foregoing, EBITDA for any period set forth below shall be
deemed to equal the amount set forth below for such period

A- 3

--------------------------------------------------------------------------------









ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



Period:
Pre-Closing EBITDA
 
 
Fiscal Quarter ending September 30, 2013
$5,688,687
Fiscal Quarter ending December 30, 2013
$7,633,657
Fiscal Quarter ending March 31, 2014
$7,652,135
Fiscal Quarter ending June 30, 2014
$ 5,910,451
Fiscal Periods ending August 4, 2014 and September 1, 2014
EBITDA calculated in a manner consistent with the calculation of EBITDA for
preceding periods



respect to such covenant or condition: income statement items (whether positive
or negative) attributable to the property or Person subject to such Specified
Transaction, (A) in the case of a sale, transfer or other disposition of all or
substantially all capital stock in any Subsidiary or any division or product
line of Borrower or any Subsidiary, shall be excluded, and (B) in the case of a
Permitted Acquisition or Investment described in the definition of the term
“Specified Transaction,” shall be included; provided, that, EBITDA may be
further adjusted without duplication of any adjustments to EBITDA set forth in
the definition of EBITDA by, without duplication, (x) any credit received for
acquisition-related costs and savings to the extent permitted pursuant to
Article 11 of Regulation S-X under the Securities Act, (y) actions taken by
Holdings or any of its Subsidiaries prior to or during such period (or
reasonably expected to be taken within 12 months of such Specified Transaction)
for the purposes of realizing reasonably identifiable and factually supportable
cost savings (including the “run-rate” cost savings and synergies resulting from
such Specified Transaction that have been or are expected to be realized
(“run-rate” means the full recurring benefit for a period that is associated
with any action taken or expected to be taken, net of the amount of actual
benefits realized during such period from such actions)), in each case under
this clause (y) calculated in good faith by the Borrower and, with respect to
any Material Specified Transaction, reasonably acceptable to Agent, and/or (z)
other extraordinary expenses, increased costs, identifiable and verifiable
expense reductions, excess management compensation and other adjustments, if
any, incurred by Holdings or any of its Subsidiaries prior to or during such
period, in each case under this clause (z) calculated by the Borrower and
reasonably acceptable to Agent.
As used above, the term (x) “Specified Transaction” means, with respect to any
period, any Permitted Acquisition or any permitted Investment or disposition of
assets consummated by Holdings or any of its Subsidiaries during such period (or
the effects of which have occurred or are implemented during such period), and
(y) “Material Specified Transaction” means any Specified Transaction or a series
of related Specified Transactions which involves more than 20 store locations or
units.

A- 4

--------------------------------------------------------------------------------









ANNEX A
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations





II.Definition/Calculation of Net Interest Expense
 
 
 
Net Interest Expense (used for calculating Interest Coverage Ratio) is defined
as:2
 
 
 
A. Gross interest expense for such period paid or required to be paid in cash
(excluding all paid in kind interest, capitalized interest and deferred and
unpaid financing fees, original interest discount amortization, fees and other
charges in connection with letters of credit and similar instruments, agent
administrative fees and net amounts paid or payable and/or received or
receivable under permitted Rate Contracts in respect of interest rates and other
permitted interest rate management products) for Holdings and its Subsidiaries
on a consolidated basis
 
 
 
B. Less: Interest income for such period
 
 
 
Net Interest Expense (result of A minus B above)
 

















                 
2 Notwithstanding the foregoing, Net Interest Expense for any period set forth
below shall be deemed to be equal to the amount set forth below for such period:
Period:
Pre-Closing Net Interest Expense
 
 
Fiscal Quarter ending September 30, 2013
$980,000
Fiscal Quarter ending December 30, 2013
$980,000
Fiscal Quarter ending March 31, 2014
$980,000
Fiscal Quarter ending June 30, 2014
$980,000
Fiscal Periods ending August 4, 2014 and September 1, 2014
Net Interest Expense calculated in a manner consistent with the calculation of
Net Interest Expense for preceding periods




A- 5

--------------------------------------------------------------------------------







ANNEX B
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations





Section 6.2: Leverage Ratio
 
 
 
Leverage Ratio is defined as follows:
 
 
 
A. Aggregate balance of outstanding Revolving Loans as of the date of
measurement
 
 
 
Plus:
 
 
 
(1) L/C Reimbursement Obligations in excess of $1,000,000 with respect to
standby letters of credit (and, without duplication, related bankers’
acceptances) and all L/C Reimbursement Obligations with respect to performance
letters of credit (and, without duplication, related bankers’ acceptances), in
each case as of date of measurement, whether or not then due and payable
 
 
 
(2) Outstanding principal balance of the Term Loans as of date of measurement
 
 
 
(3) Principal portion of Capital Lease Obligations and Indebtedness secured by
purchase money Liens as of date of measurement
 
 
 
(4) Outstanding balance of principal in respect of Subordinated Indebtedness as
of the date of measurement
 
 
 
(5) Without duplication, the outstanding balance of principal of all other
Indebtedness of the types described in clauses (a) and (b) (with respect to
deferred purchase price of property only and expressly excluding any
Indebtedness in respect of (i) the Miller Note, (ii) the Drake Enterprises Note
and (iii) Subordinated Indebtedness which is (x) structurally subordinated to
the Obligations, (y) matures no earlier than 6 months after the latest maturity
date of the Obligations and (z) requires no cash payments of principal or
interest while any of the Obligations are outstanding) of the definition thereof
 
 
 
B. Funded Indebtedness (sum of A plus sum of (1)-(5) above)
 
 
 
C. The lesser of: (i) the aggregate amount of cash and Cash Equivalents of
Holdings and its Subsidiaries held in a deposit account subject to a Control
Agreement in favor of Agent for the benefit of the Agent and the Lenders in
excess of $1,000,000 and (ii) $7,500,000
 
 
 
D. Net Funded Indebtedness (result of B minus C above)
 
 
 
E. Adjusted EBITDA for the twelve (12) consecutive Fiscal Periods ending on the
date of measurement (per I of Annex A)
 
 
 


B- 1

--------------------------------------------------------------------------------







ANNEX B
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



Leverage Ratio (result of D divided by E above)
 
 
 
Permitted maximum Leverage Ratio
 
 
 
In Compliance
Yes/No






B- 2

--------------------------------------------------------------------------------







ANNEX C
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations





Section 6.3: Interest Coverage Ratio
 
 
 
Leverage Ratio is defined as follows:
 
 
 
A. EBITDA for the twelve (12) consecutive Fiscal Periods ending on the date of
measurement (per I of Annex A)
 
 
 
B. Net Interest Expense (per II of Annex A)
 
 
 
Interest Coverage (result of A divided by B above)
 
 
 
Required minimum Interest Coverage Ratio
 
 
 
In Compliance
Yes/No
 
 



[Borrower Note: Include Annex C calculations only for Certificate delivered for
end of applicable Fiscal Years.]



C- 1

--------------------------------------------------------------------------------







ANNEX C
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations





II.    Definition/Calculation of Cash Flow
 
 
 
Cash Flow (used for calculating Excess Cash Flow) is defined as:
 
 
 
A. EBITDA (per Annex A)
 
 
 
Less unfinanced capital expenditures:
 
 
 
(1) Gross capital expenditures: the aggregate of all expenditures and other
obligations for the period of measurement which should be capitalized under GAAP
 
 
 
Less, in each case, to the extent included in (1) above:
 
 
 
(a) Net Proceeds from Dispositions which have been reinvested during such period
pursuant to the terms of the Credit Agreement
 
 
 
(b) Expenditures financed with cash proceeds from Stock issuances
 
 
 
(c) All insurance proceeds and condemnation awards received on account of any
Event of Loss to the extent any such amounts are actually applied during such
period to replace, repair or reconstruct the damaged Property or Property
affected by the condemnation or taking in connection with such Event of Loss
 
 
 
(2) Total deductions from gross capital expenditures (sum of (a)-(d) above)
 
 
 
(3) Net capital expenditures (result of (1) minus (2) above)
 
 
 
(4) Less: Portion of capital expenditures financed under Capital Leases or other
long-term Indebtedness (Indebtedness, for this purpose, does not include
drawings under the Revolving Loan Commitment or other revolving Indebtedness)
 
 
 
B. Unfinanced capital expenditures (result of (3) minus (4) above)
 
 
 
Cash Flow (result of A minus B above)
 
 
 
 
 
III.Definition/Calculation of Cash Flow
 
 
 
Excess Cash Flow is defined as follows:
 
 
 
A. Cash Flow (per II above) (to the extent positive)
 
 
 


C- 2

--------------------------------------------------------------------------------







ANNEX C
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



Less, without duplication, and (other than with respect to items (6) and, with
respect to clause (10) of EBITDA only, (11) below) to the extent actually paid
in cash, in each case to the extent not financed with proceeds of Stock
issuances or Indebtedness (other than Revolving Loans):
 
 
 
(1) Scheduled principal payments with respect to Indebtedness and, in an
aggregate amount not to exceed $5,000,000 for such Fiscal Year, voluntary
prepayments of Indebtedness consisting of Capital Lease Obligations, Purchase
Money Indebtedness and unsecured Indebtedness owing to sellers of assets or
Stock to any of the Credit Parties and their Subsidiaries that is incurred in
connection with the consummation of one or more Permitted Acquisitions or other
Investments permitted hereunder
 
 
 
(2) Interest expense (less interest income), fees, commissions, discounts and
premiums incurred in connection with Indebtedness (including, for purposes of
clarification, Unused Commitment Fees)
 
 
 
(3) All taxes on or measured by income, profits or capital, including federal,
foreign and state taxes, to the extent deducted in calculating net income (or
loss) or other franchise, excise, revenue or similar taxes for such period and,
without duplication, permitted Tax Distributions and including, in any event,
tax effects in accordance with GAAP resulting from gains (or losses) from the
sale, exchange, transfer or other disposition of property or assets (other than
accounts and inventory) not in the ordinary course of business of the Borrower
and its Subsidiaries
 
 
 
(4) Payments paid in cash permitted by Section 5.7(c)
 
 
 
(5) Restricted Payments of the type described in Sections 5.11(b), (f) and (g)
of the Credit Agreement
 
 
 
(6) Increase in working capital (if any) (see Working Capital Calculation below)
(regardless of whether actually paid in cash)
 
 
 
(7) The purchase price paid in cash for all Permitted Acquisitions and other
permitted Investments as referenced by Section 5.4(m) of the Credit Agreement
(other than any Investments in any Person which was already a Subsidiary or
Investments in cash and Cash Equivalents) (other than any Investments in any
Person which was already a Subsidiary or Investments in cash and Cash
Equivalents)
 





                 
3 For purposes hereof, “Purchase Money Indebtedness” means Indebtedness which is
secured solely by Liens of the
type described in Section 5.1(h) of the Credit Agreement.



C- 3

--------------------------------------------------------------------------------







ANNEX C
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



(8) Earn-out payments paid in cash in connection with Permitted Acquisitions in
compliance with the terms of the Credit Agreement
 
 
 
(9) Fees and expenses paid in cash to Sponsor and its Affiliates on the Closing
Date in connection with the Credit Agreement and the Related Transactions as set
forth on the funds flow memorandum delivered by the Borrower to Agent prior to
the Closing Date
 
 
 
(10) Investments made pursuant to and in accordance with Section 5.4(n)
 
 
 
(11) Amounts added to the calculation of EBITDA pursuant to clauses (5), (7),
(8), (9), (10), (11) and (13) thereof
 
 
 
B. Total deductions from Cash Flow (sum of (1)-(8) above)
 
 
 
C. Decrease in Working Capital (if any) (see Working Capital Calculation below)
 
 
 
D. Excess Cash Flow (result of A minus B plus C above)
 
 
 
E. Required prepayment percentage (see Section 1.8(e) for percentage)____%
 
 
 
F. Required gross prepayment amount (result of D multiplied by E above) Minus:
 
 
 
G. Voluntary prepayments of the Term Loan during such period (which shall, with
respect to Discounted Prepayments, equal the Applicable Discount Price therefor)
to the extent such prepayments are applied in the same manner as mandatory
prepayments under Section 1.8(e) of the Credit Agreement are required to be
applied in accordance with Section 1.8(f) thereof (or in the inverse order of
maturity) against all remaining scheduled installments of the Term Loan and are
not funded with the proceeds of other Indebtedness
 
 
 
H. Voluntary prepayments of Revolving Loans during such period accompanied by a
permanent reduction of the Revolving Loan Commitment, to the extent not funded
with the proceeds of other Indebtedness
 
 
 
I. Required prepayment amount (result of F minus G minus H above)
 




C- 4

--------------------------------------------------------------------------------







ANNEX C
TO COMPLIANCE CERTIFICATE
Selected Financial Definitions and Calculations



IV.Working Capital Calculation
 
 
 
Decrease (increase) in working capital, for the purposes of the calculation of
Excess Cash Flow, means the following:
 



 
Beg. of Period
End of Period
Current assets (other than any “point of sale” operating systems, including but
not limited to those licensed from the NCR Corporation):
$
$
 
 
 
Less (to the extent included in current Assets):
 
 
 
 
 
Cash
$
$
 
 
 
Cash Equivalents
$
$
 
 
 
Deferred tax assets
$
$
 
 
 
Adjusted current assets
$
$
 
 
 
Current liabilities:
$
$
 
 
 
Less (to the extent included in current liabilities):
 
 
 
 
 
Revolving Loans
$
$
 
 
 
Current portion of Indebtedness (to the extent not included above)
$
$
 
 
 
Deferred tax liabilities
$
$
 
 
 
Adjusted current liabilities
$
$
 
 
 
Working capital (adjusted current assets minus adjusted current liabilities)
$
$
 
 
 
Decrease (Increase) in working capital (beginning of period minus end of period
working capital)
 
$



To the extent Holdings or any of its Subsidiaries consummates a Permitted
Acquisition during such period, beginning of period Working Capital shall be
recalculated on a pro forma basis to include Working Capital acquired in such
Permitted Acquisition.




                 
4 GE still needs further details re: same.

C- 5

--------------------------------------------------------------------------------







EXHIBIT 9.9(g)(i)(B)
TO
CREDIT AGREEMENT
FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION
This ASSIGNMENT (this “Assignment”), dated as of the Effective Date, is entered
into between _____________ (“Assignor”) and _____________ (“Assignee”).
The parties hereto hereby agree as follows:
Borrower:
PMI HOLDINGS, INC., a Delaware corporation (the “Borrower”)
 
 
Agent:
General Electric Capital Corporation, as administrative agent for the Lenders
and L/C Issuers (in such capacity and together with its successors and permitted
assigns, “Agent”)
 
 
Credit Agreement:
Credit Agreement, dated as of August 28, 2014, among the Borrower, the other
Credit Parties party thereto, General Electric Capital Corporation as Agent and
as a Lender (including as Swingline Lender), the other Lenders and the L/C
Issuers party thereto (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definition are used as defined
in the Credit Agreement)
 
 
[Trade Date:
                ,          ] 5
 
 
Effective Date:
                ,          ] 6









                 
5 Insert for informational purposes only if needed to determine other
arrangements between Assignor and Assignee.
6 To be filled out by Agent upon entry in Register.



1

--------------------------------------------------------------------------------





Loan/
Commitment
Assigned7
Aggregate amount
of Commitments
or principal
amount of Loans
for all Lenders8
Aggregate amount
of Commitments or
principal amount of
Loans Assigned9
Percentage Assigned10
 
    $                            
    $                            
__.____%
 
    $                            
    $                            
__.____%
 
    $                            
    $                            
__.____%



[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]






























                    
7 Fill in the appropriate defined term for the type of Loans and/or Commitment
under the Credit Agreement that are being assigned under this Assignment. No
Revolving Loans, Swing Loans or Revolving Loan Commitments may be assigned to
Affiliated Lenders.
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.
9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.
10 Set forth, to at least 9 decimals, the Assigned Interest as a percentage of
the aggregate Commitment or Loans in the Facility. This percentage is set forth
for informational purposes only and is not intended to be binding. The
assignments are based on the amounts assigned not on the percentages listed in
this column.



2

--------------------------------------------------------------------------------







Section 1.    Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).
Section 2.    Representations, Warranties and Covenants of Assignors. Assignor:
(a)represents and warrants to Assignee and Agent that (i) it has full power and
authority, and has taken all actions necessary for it, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and (ii)
it is the legal and beneficial owner of its Assigned Interest and that such
Assigned Interest is free and clear of any Lien and other adverse claims and
(iii) by executing signing and delivering this Assignment via ClearPar® or any
other electronic settlement system designated by Agent, the Person signing,
executing and delivering this Assignment on behalf of Assignor is an authorized
signer for Assignor and is authorized to execute, sign and deliver this
Assignment;
(b)makes no other representation or warranty and assumes no responsibility,
including with respect to the aggregate amount of the Loans and Commitments, the
percentage of the Loans and Commitments represented by the amounts assigned, any
statements, representations and warranties made in or in connection with any
Loan Document or any other document or information furnished pursuant thereto,
the execution, legality, validity, enforceability or genuineness of any Loan
Document or any document or information provided in connection therewith and the
existence, nature or value of any Collateral;
(c)assumes no responsibility (and makes no representation or warranty) with
respect to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith; and
(d)attaches any Notes held by it evidencing any part of the Assigned Interest of
such Assignor (or, if applicable, an affidavit of loss or similar affidavit
therefor) and requests that Agent exchange such Notes for new Notes in
accordance with Section 1.2 of the Credit Agreement.
Section 3.    Representations, Warranties and Covenants of Assignees. Assignee:
(a)represents and warrants to Assignor and Agent that (i) it has full power and
authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest assigned to it hereunder and either
Assignee or the Person exercising discretion in making the decision for such
assignment is experienced in acquiring assets of such type, (iii) by

3

--------------------------------------------------------------------------------



executing, signing and delivering this Assignment via ClearPar® or any other
electronic settlement system designated by Agent, the Person signing, executing
and delivering this Assignment on behalf of Assignee is an authorized signer for
Assignee and is authorized to execute, sign and deliver this Assignment and (iv)
(A) it is an Affiliated Lender and (B) as of the date hereof, Assignee does not
have any material non-public information (“MNPI”) that both (1) has not been
disclosed to Assignor (other than because such Assignor does not wish to receive
MNPI with respect to any Credit Party or any of their respective securities)
prior to such date and (2) could reasonably be expected to have a material
effect upon a Lender’s decision to assign Term Loans to such Affiliated Lender;
(b)irrevocably appoints and authorizes Agent to take such action as (i)
administrative agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Agent by the terms thereof, together with such
powers as are reasonably incidental thereto and (ii) its attorney in fact, to
vote during the pendency of an Insolvency Proceeding involving any Credit Party
as a debtor (including voting on any plan of reorganization pursuant to 11
U.S.C. §1126), Term Loans held by Assignee (and any claim with respect thereto)
in accordance with Section 9.9(g)(iv) of the Credit Agreement;
(c)shall perform in accordance with their terms all obligations that, by the
terms of the Loan Documents, including, without limitation, Section 9.9(g) of
the Credit Agreement, are required to be performed by it as a Lender;
(d)confirms it has received such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and shall continue to make its own credit decisions in taking or not
taking any action under any Loan Document independently and without reliance
upon Agent, any L/C Issuer, any Lender, any other Indemnitee or any other holder
of any Obligation of a Credit Party and based on such documents and information
as it shall deem appropriate at the time;
(e)acknowledges and agrees that, as a Lender, it may receive material non‑public
information and confidential information concerning the Credit Parties and their
Affiliates and their Stock and agrees to use such information in accordance with
Section 9.10 of the Credit Agreement;
(f)specifies as its applicable Lending Offices (and addresses for notices) the
offices at the addresses set forth beneath its name on the signature pages
hereof;
(g)shall pay to Agent an assignment fee in the amount of $3,500 to the extent
such fee is required to be paid under Section 9.9 of the Credit Agreement; and
(h)to the extent required pursuant to Section 10.1(f) of the Credit Agreement,
attaches two (2) completed originals of Forms W‑8ECI, W‑8BEN, W-8BEN-E, W‑8IMY
or W‑9 and, if applicable, a portfolio interest exemption certificate.
Section 4.    Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor and Assignee, this
Assignment (including its attachments)

4

--------------------------------------------------------------------------------



will be delivered to Agent for its acceptance and recording in the Register. The
effective date of this Assignment (the “Effective Date”) shall be the later of
(i) the acceptance of this Assignment by Agent and (ii) the recording of this
Assignment in the Register. Agent shall insert the Effective Date when known in
the space provided therefor at the beginning of this Assignment.
Section 5.    Effect. As of the Effective Date, (a) Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and the
Credit Agreement, have the rights and obligations of a Lender under the Credit
Agreement and (b) Assignor shall, to the extent provided in this Assignment,
relinquish its rights (except those surviving the termination of the Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.
Section 6.    Distribution of Payments. On and after the Effective Date, Agent
shall make all payments under the Loan Documents in respect of the Assigned
Interest (a) in the case of amounts accrued to but excluding the Effective Date,
to Assignor and (b) otherwise, to Assignee.
Section 7.    Miscellaneous. (a) The parties hereto, to the extent permitted by
law, waive all right to trial by jury in any action, suit, or proceeding arising
out of, in connection with or relating to, this Assignment and any other
transaction contemplated hereby. This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.
(b)On and after the Effective Date, this Assignment shall be binding upon, and
inure to the benefit of, Assignor, Assignee, Agent and their Related Persons and
their successors and assigns.
(c)This Assignment shall be governed by, and be construed and interpreted in
accordance with, the law of the State of New York.
(d)This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
(e)Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.
[Balance of page intentionally left blank; signature page follows.]

5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
[NAME OF ASSIGNOR]
 
as Assignor
 
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
[NAME OF ASSIGNEE]
 
as Assignee
 
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
Lending Office for LIBOR Rate Loans:
 
 
 
[Insert Address (including contact name, fax number and e-mail address)]
 
 
 
 
 
Lending Office (and address for notices)
for any other purpose:
 
 
 
[Insert Address (including contact name, fax number and e-mail address)]






6

--------------------------------------------------------------------------------





ACCEPTED
 
this __ day of:
 
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent
 
 
 
 
 
By:
 
Name:
 
Title:
 






7

--------------------------------------------------------------------------------







EXHIBIT 11.1(a)
TO
CREDIT AGREEMENT
FORM OF ASSIGNMENT
This ASSIGNMENT (this “Assignment”), dated as of the Effective Date, is entered
into between ______________ (the “Assignor”) and ______________ (the
“Assignee”).
The parties hereto hereby agree as follows:
Borrower:
PMI HOLDINGS, INC., a Delaware corporation (the “Borrower”)
 
 
Agent:
General Electric Capital Corporation, as administrative agent for the Lenders
and L/C Issuers (in such capacity and together with its successors and permitted
assigns, “Agent”)
 
 
Credit Agreement:
Credit Agreement, dated as of June 11, 2012, among the Borrower, the other
Credit Parties party thereto, General Electric Capital Corporation, as
administrative agent for the Lenders and L/C Issuers (in such capacity, together
with successors and permitted assigns in such capacity, “Agent”) and as a Lender
(including as Swingline Lender), the other Lenders and the L/C Issuers party
thereto (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition are used as defined in the
Credit Agreement)
 
 
[Trade Date:
                ,          ] 11
 
 
Effective Date:
                ,          ] 12















                 
11 Insert for informational purposes only if needed to determine other
arrangements between Assignor and Assignee.
12 To be filled out by Agent upon entry in Register.





--------------------------------------------------------------------------------





Loan/
Commitment
Assigned13
Aggregate amount
of Commitments
or principal
amount of Loans
for all Lenders14
Aggregate amount
of Commitments or
principal amount of
Loans Assigned15
Percentage Assigned
 
    $                            
    $                            
__.____%
 
    $                            
    $                            
__.____%
 
    $                            
    $                            
__.____%



[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]
































                 
13 Fill in the appropriate defined term for the type of Loan and/or Commitment
under the Credit Agreement that are
being assigned under this Assignment. (e.g., “Revolving Loan Commitment”, “Term
Loan Commitment”, etc.)
14 In the case of the Revolving Loan Commitment, including Revolving Loans and
interests, participations and
obligations to participate in Letter of Credit Obligations.
15 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the
Trade Date and the Effective Date. The aggregate amounts are inserted for
informational purposes only to help in
calculating the percentages assigned which, themselves, are for informational
purposes only.



--------------------------------------------------------------------------------







Section 1.    Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).
Section 2.    Representations, Warranties and Covenants of Assignors. Assignor
represents and warrants to Assignee and Agent that (i) it has full power and
authority, and has taken all actions necessary for it, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and (ii)
it is the legal and beneficial owner of its Assigned Interest and that such
Assigned Interest is free and clear of any Lien and other adverse claims and
(iii) by executing signing and delivering this Assignment via ClearPar® or any
other electronic settlement system designated by Agent, the Person signing,
executing and delivering this Assignment on behalf of Assignor is an authorized
signer for Assignor and is authorized to execute, sign and deliver this
Assignment, (b) makes no other representation or warranty and assumes no
responsibility, including with respect to the aggregate amount of the Loans and
Commitments, the percentage of the Loans and Commitments represented by the
amounts assigned, any statements, representations and warranties made in or in
connection with any Loan Document or any other document or information furnished
pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral, (c)
assumes no responsibility (and makes no representation or warranty) with respect
to the financial condition of any Credit Party or the performance or
nonperformance by any Credit Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing any part of the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that Agent exchange such Notes for new Notes in accordance with Section 1.2 of
the Credit Agreement.
Section 3.    Representations, Warranties and Covenants of Assignees. Assignee
represents and warrants to Assignor and Agent that (i) it has full power and
authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is [not an Affiliate or an Approved Fund of any Lender] [an
[Affiliate][Approved Fund of any Lender] of     , ________________, Lender],
(iii) it is sophisticated with respect to decisions to acquire assets of the
type represented by the Assigned Interest assigned to it hereunder and either
Assignee or the Person exercising discretion in making the decision for such
assignment is experienced in acquiring assets of such type, (iv) by executing,
signing and delivering this Assignment via ClearPar® or any other electronic
settlement system designated by Agent, the Person signing, executing and
delivering this Assignment on behalf of Assignee is an authorized signer for
Assignee and is authorized to execute, sign and deliver this Assignment (b)
appoints and authorizes Agent to take such action as administrative agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) shall perform in accordance with their terms all
obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received such documents and
information as



--------------------------------------------------------------------------------



it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and shall continue to make its own credit decisions in
taking or not taking any action under any Loan Document independently and
without reliance upon Agent, any L/C Issuer, any Lender or any other Indemnitee
and based on such documents and information as it shall deem appropriate at the
time, (e) acknowledges and agrees that, as a Lender, it may receive material
non-public information and confidential information concerning the Credit
Parties and their Affiliates and their Stock and agrees to use such information
in accordance with Section 9.10 of the Credit Agreement, (f) specifies as its
applicable Lending Offices (and addresses for notices) the offices at the
addresses set forth beneath its name on the signature pages hereof, (g) shall
pay to Agent an assignment fee in the amount of $3,500 to the extent such fee is
required to be paid under Section 9.9 of the Credit Agreement and (h) to the
extent required pursuant to Section 10.2(f) of the Credit Agreement, attaches
two completed originals of Forms W‑8ECI, W‑8BEN, W‑8IMY or W‑9 and, if
applicable, a portfolio interest exemption certificate.
Section 4.    Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.9 of the Credit Agreement, the Borrower and/or each
L/C Issuer that is a Lender, this Assignment (including its attachments) will be
delivered to Agent for its acceptance and recording in the Register. The
effective date of this Assignment (the “Effective Date”) shall be the later of
(i) the acceptance of this Assignment by Agent and (ii) the recording of this
Assignment in the Register. Agent shall insert the Effective Date when known in
the space provided therefor at the beginning of this Assignment.
Section 5.    Effect. As of the Effective Date, (a) Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment, have the
rights and obligations of a Lender under the Credit Agreement and (b) Assignor
shall, to the extent provided in this Assignment, relinquish its rights (except
those surviving the termination of the Commitments and payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those obligations relating to events and circumstances occurring prior to
the Effective Date.
Section 6.    Distribution of Payments. On and after the Effective Date, Agent
shall make all payments under the Loan Documents in respect of the Assigned
Interest (a) in the case of amounts accrued to but excluding the Effective Date,
to Assignor and (b) otherwise, to Assignee.
Section 7.    Miscellaneous. (a) The parties hereto, to the extent permitted by
law, waive all right to trial by jury in any action, suit, or proceeding arising
out of, in connection with or relating to, this Assignment and any other
transaction contemplated hereby. This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.
(b)On and after the Effective Date, this Assignment shall be binding upon, and
inure to the benefit of, Assignor, Assignee, Agent and their Related Persons and
their successors and assigns.
(c)This Assignment shall be governed by, and be construed and interpreted in
accordance with, the law of the State of New York.



--------------------------------------------------------------------------------



(d)This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
(e)Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
[NAME OF ASSIGNOR]
 
as Assignor
 
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
[NAME OF ASSIGNEE]
 
as Assignee
 
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
Lending Office for LIBOR Rate Loans:
 
 
 
[Insert Address (including contact name, fax number and e-mail address)]
 
 
 
 
 
Lending Office (and address for notices) for any other purpose:
 
 
 
[Insert Address (including contact name, fax number and e-mail address)]














--------------------------------------------------------------------------------





ACCEPTED
 
this __ day of:
 
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent
 
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
[NAME OF BORROWER] 16
 
 
 
[By:
 
Name:
 
Title:]
 
 
 
 
 
[NAME OF L/C ISSUER]
 
 
 
[By:
 
Name:
 
Title:]
 























                
16 Include only if required pursuant to Section 9.9 of the Credit Agreement.





--------------------------------------------------------------------------------





EXHIBIT 11.1(b)
TO
CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent under the Credit Agreement referred to below
8377 East Hartford Drive, Suite 200
Scottsdale, Arizona 85255
Attention: Sponsor Finance Portfolio Management - Papa Murphy’s
_____________ ___, 201__
Re:    PMI HOLDINGS, INC., a Delaware corporation (the “Borrower”)
Reference is made to the Credit Agreement, dated as of August 28, 2014 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
other Credit Parties party thereto, General Electric Capital Corporation, as
administrative agent for the Lenders and L/C Issuers (in such capacity, together
with successors and permitted assigns in such capacity, “Agent”) and as a Lender
(including as Swingline Lender), the other Lenders and the L/C Issuers party
thereto. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.
The Borrower hereby gives you irrevocable notice, pursuant to Section 1.5 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:
A.    The date of the Proposed Borrowing is ________, _______ 17 (the “Funding
Date”).
B.    The aggregate principal amount of requested Revolving Loans is $______, of
which $______ consists of Base Rate Loans and $______ consists of LIBOR Rate
Loans having an initial Interest Period of ______ months.
C.    The aggregate principal amount of the Term Loans is $______, of which
$______ consists of Base Rate Loans and $______ consists of LIBOR Rate Loans
having an initial Interest Period of ______ months.
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:
                 
17 For the Term Loans, must be the Closing Date.



--------------------------------------------------------------------------------





(i)    the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such date;
(ii)    no Default or Event of Default has occurred and is continuing; and
(iii)    after giving effect to the Proposed Borrowing, the aggregate
outstanding amount of the Revolving Loans would exceed the Maximum Revolving
Loan Balance.
[Balance of page intentionally left blank; signature page follows.]





--------------------------------------------------------------------------------





 
PMI HOLDINGS, INC., a Delaware corporation, as Borrower
 
 
 
 
 
By:
 
Name:
 
Title:








--------------------------------------------------------------------------------



EXHIBIT 11.1(c)
TO
CREDIT AGREEMENT
FORM OF REVOLVING NOTE
Lender: [NAME OF LENDER]
 
New York, New York
Principal Amount: $________
 
__________, 201__



FOR VALUE RECEIVED, the undersigned, PMI HOLDINGS, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of all Revolving Loans (as defined in the Credit
Agreement referred to below) of the Lender to the Borrower, payable at such
times and in such amounts as are specified in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of August 28, 2014 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the other Credit
Parties party thereto, General Electric Capital Corporation, as administrative
agent for the Lenders and L/C Issuers (in such capacity, together with
successors and permitted assigns in such capacity, “Agent”) and as a Lender
(including as Swingline Lender), the other Lenders and the L/C Issuers party
thereto. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and
11.2 (Other Interpretive Provisions) thereof.
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.



--------------------------------------------------------------------------------



This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.
[Balance of page intentionally left blank; signature page follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 
PMI HOLDINGS, INC., a Delaware corporation, as Borrower
 
 
 
 
 
By:
 
Name:
 
Title:








--------------------------------------------------------------------------------



EXHIBIT 11.1(d)
TO
CREDIT AGREEMENT
FORM OF SWINGLINE NOTE
Lender: [NAME OF LENDER]
 
New York, New York
Principal Amount: $________
 
__________, 201__



FOR VALUE RECEIVED, the undersigned, PMI HOLDINGS, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the Swingline Lender set forth above
(the “Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Term Loans (as defined in the Credit Agreement
referred to below) of the Lender to the Borrower, payable at such times and in
such amounts as are specified in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of the
Swing Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of August 28, 2014 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, the other Credit
Parties party thereto, General Electric Capital Corporation, as administrative
agent for the Lenders and L/C Issuers (in such capacity, together with
successors and permitted assigns in such capacity, “Agent”) and as a Lender
(including as Swingline Lender), the other Lenders and the L/C Issuers party
thereto. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of the
Swing Loans by the Swingline Lender to the Borrower in an aggregate amount not
to exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Swing Loans being evidenced by
this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and
11.2 (Other Interpretive Provisions) thereof.
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.



--------------------------------------------------------------------------------



This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.
[Balance of page intentionally left blank; signature page follows.]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 
PMI HOLDINGS, INC., a Delaware corporation, as Borrower
 
 
 
 
 
By:
 
Name:
 
Title:








--------------------------------------------------------------------------------



EXHIBIT 11.1(e)
TO
CREDIT AGREEMENT
FORM OF TERM NOTE
Lender: [NAME OF LENDER]
 
New York, New York
Principal Amount: $________
 
__________, 201__



FOR VALUE RECEIVED, the undersigned, PMI HOLDINGS, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Term Loans (as defined in the Credit Agreement
referred to below) of the Lender to the Borrower, payable at such times and in
such amounts as are specified in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date made until such principal amount is paid in full, payable at
such times and at such interest rates as are specified in the Credit Agreement.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of August 28, 2014 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, the other Credit
Parties party thereto, General Electric Capital Corporation, as administrative
agent for the Lenders and L/C Issuers (in such capacity, together with
successors and permitted assigns in such capacity, “Agent”) and as a Lender
(including as Swingline Lender), the other Lenders and the L/C Issuers party
thereto. Capitalized terms used herein without definition are used as defined in
the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of the
Term Loan by the Lender to the Borrower in an aggregate amount not to exceed at
any time outstanding the Principal Amount set forth above, the indebtedness of
the Borrower resulting from such Term Loan being evidenced by this Note and (b)
contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and
11.2 (Other Interpretive Provisions) thereof.
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.



--------------------------------------------------------------------------------



This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.
[Balance of page intentionally left blank; signature page follows.]



--------------------------------------------------------------------------------





 
PMI HOLDINGS, INC., a Delaware corporation, as Borrower
 
 
 
 
 
By:
 
Name:
 
Title:






